Exhibit 10

 

EXECUTION COPY

 

 

 

Published CUSIP Number:  76084CAF9 Deal

Published CUSIP Number:  76084CAG7 Revolver

Published CUSIP Number:  76084CAH5 Term

 

$375,000,000

 

CREDIT AGREEMENT

 

Dated as of April 5, 2012

 

among

 

RES-CARE, INC.,
as Borrower,

 

ONEX RESCARE HOLDINGS CORP.,
as Holdings,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,
L/C Issuer and Swing Line Lender,

 

THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC and
RBC CAPITAL MARKETS(1),
as Joint Lead Arrangers and Joint Bookrunners,

 

JPMORGAN CHASE BANK, N.A. and
ROYAL BANK OF CANADA,
as Syndication Agents

 

and

 

RBS CITIZENS, N.A. and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

 

 

--------------------------------------------------------------------------------

(1)                                 RBC Capital Markets is the global brand name
for the corporate and investment banking businesses of Royal Bank of Canada and
its affiliates

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Interpretive Provisions

43

Section 1.03

Accounting Terms

44

Section 1.04

Rounding

44

Section 1.05

References to Agreements, Laws, Etc.

45

Section 1.06

Times of Day

45

Section 1.07

Timing of Payment of Performance

45

Section 1.08

Cumulative Credit Transactions

45

Section 1.09

Pro Forma Calculations

45

Section 1.10

Letters of Credit

46

Section 1.11

Currency Generally

46

Section 1.12

Additional Available Currencies

46

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01

The Loans

47

Section 2.02

Borrowings, Conversions and Continuations of Loans

47

Section 2.03

Letters of Credit

49

Section 2.04

Swing Line Loans

56

Section 2.05

Prepayments

59

Section 2.06

Termination or Reduction of Commitments

62

Section 2.07

Repayment of Loans

63

Section 2.08

Interest

64

Section 2.09

Fees

64

Section 2.10

Computation of Interest and Fees

65

Section 2.11

Evidence of Indebtedness

65

Section 2.12

Payments Generally; Administrative Agent’s Clawback

66

Section 2.13

Sharing of Payments

67

Section 2.14

Incremental Credit Extensions

68

Section 2.15

Defaulting Lenders

70

Section 2.16

Extensions of Loans and Commitments

71

 

 

 

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01

Taxes

73

Section 3.02

Illegality

76

Section 3.03

Inability to Determine Rates

76

Section 3.04

Increased Cost and Reduced Return; Capital Adequacy; Eurodollar Rate Loan
Reserves

76

Section 3.05

Funding Losses

78

Section 3.06

Matters Applicable to All Requests for Compensation

78

Section 3.07

Replacement of Lenders under Certain Circumstances

79

Section 3.08

Designation of a Different Lending Office

80

Section 3.09

Survival

80

 

i

--------------------------------------------------------------------------------


 

 

Page

 

ARTICLE IV

CONDITIONS PRECEDENT

 

Section 4.01

Conditions to Effectiveness of this Agreement

80

Section 4.02

Conditions to All Credit Events

82

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

Existence, Qualification and Power; Compliance with Laws

83

Section 5.02

Authorization; No Contravention

83

Section 5.03

Governmental Authorization; Other Consents

83

Section 5.04

Binding Effect

83

Section 5.05

Financial Statements; No Material Adverse Effect

84

Section 5.06

Litigation

84

Section 5.07

No Default

84

Section 5.08

Ownership of Property; Liens

84

Section 5.09

Environmental Matters

85

Section 5.10

Taxes

85

Section 5.11

ERISA Compliance

85

Section 5.12

Subsidiaries; Equity Interests

86

Section 5.13

Margin Regulations; Investment Company Act

86

Section 5.14

Disclosure

86

Section 5.15

Labor Matters

86

Section 5.16

Intellectual Property; Licenses, Etc.

87

Section 5.17

Solvency

87

Section 5.18

Security Documents

87

Section 5.19

Anti-Terrorism Laws

88

Section 5.20

Survival of Representations and Warranties, Etc.

88

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Section 6.01

Financial Statements

89

Section 6.02

Certificates; Other Information

90

Section 6.03

Notices

91

Section 6.04

Payment of Obligations

92

Section 6.05

Preservation of Existence, Etc.

92

Section 6.06

Maintenance of Properties

92

Section 6.07

Maintenance of Insurance

92

Section 6.08

Compliance with Laws

93

Section 6.09

Books and Records

93

Section 6.10

Inspection Rights

93

Section 6.11

Additional Collateral; Additional Guarantors

93

Section 6.12

Compliance with Environmental Laws

95

Section 6.13

Further Assurances

96

Section 6.14

Designation of Subsidiaries

96

Section 6.15

Use of Proceeds

96

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

Section 7.01

Liens

97

Section 7.02

Investments

100

Section 7.03

Indebtedness

103

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 7.04

Fundamental Changes

106

Section 7.05

Dispositions

107

Section 7.06

Restricted Payments

109

Section 7.07

Change in Nature of Business

111

Section 7.08

Transactions with Affiliates

111

Section 7.09

Burdensome Agreements

112

Section 7.10

Financial Covenants

113

Section 7.11

Accounting Changes

115

Section 7.12

Prepayments, Etc. of Indebtedness

115

Section 7.13

Permitted Activities

115

Section 7.14

Sale/Leaseback Transactions

116

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01

Events of Default

116

Section 8.02

Remedies upon Event of Default

118

Section 8.03

Exclusion of Immaterial Subsidiaries

118

Section 8.04

Application of Funds

118

Section 8.05

Borrower’s Right to Cure

119

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01

Appointment and Authority

120

Section 9.02

Rights as a Lender

120

Section 9.03

Exculpatory Provisions

120

Section 9.04

Reliance by Administrative Agent

121

Section 9.05

Delegation of Duties

121

Section 9.06

Resignation and Removal of Administrative Agent

122

Section 9.07

Non-Reliance on Administrative Agent and Other Lenders

123

Section 9.08

No Other Duties, Etc.

123

Section 9.09

Administrative Agent May File Proofs of Claim

123

Section 9.10

Collateral and Guaranty Matters

124

Section 9.11

Cash Management Agreements and Secured Hedge Agreements

124

Section 9.12

Withholding Tax Indemnity

125

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

Section 10.01

Amendments, Etc.

125

Section 10.02

Notices and Other Communications; Facsimile Copies

127

Section 10.03

No Waiver; Cumulative Remedies

129

Section 10.04

Attorney Costs and Expenses

129

Section 10.05

Indemnification by the Borrower

130

Section 10.06

Payments Set Aside

132

Section 10.07

Successors and Assigns

132

Section 10.08

Confidentiality

138

Section 10.09

Setoff

138

Section 10.10

Interest Rate Limitation

139

Section 10.11

Counterparts

139

Section 10.12

Integration; Termination

140

Section 10.13

Survival of Representations and Warranties

140

Section 10.14

Severability

140

Section 10.15

GOVERNING LAW

140

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 10.16

WAIVER OF RIGHT TO TRIAL BY JURY

141

Section 10.17

Binding Effect

141

Section 10.18

USA Patriot Act

141

Section 10.19

No Advisory or Fiduciary Responsibility

141

 

 

 

ARTICLE XI

GUARANTEE

 

Section 11.01

The Guarantee

142

Section 11.02

Obligations Unconditional

142

Section 11.03

Reinstatement

143

Section 11.04

Subrogation; Subordination

143

Section 11.05

Remedies

144

Section 11.06

Instrument for the Payment of Money

144

Section 11.07

Continuing Guarantee

144

Section 11.08

General Limitation on Guarantee Obligations

144

Section 11.09

Release of Guarantors

144

Section 11.10

Right of Contribution

145

 

SCHEDULES

 

1.01A

 

Commitments

1.01B

 

Existing Letters of Credit

5.03

 

Governmental Authorization; Other Consents

5.06

 

Litigation

5.08

 

Ownership of Property

5.09

 

Environmental Matters

5.12

 

Subsidiaries and Other Equity Investments

7.01(b)

 

Existing Liens

7.02(e)

 

Existing Investments

7.02(v)

 

Specified Investments

7.03(b)

 

Existing Indebtedness

7.03(q)

 

Specified Indebtedness

7.05

 

Specified Dispositions

7.09

 

Certain Contractual Obligations

7.14

 

Sale/Leaseback Transactions

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Term Note

C-2

 

Revolving Credit Note

C-3

 

Swing Line Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Security Agreement

G

 

Discounted Prepayment Option Notice

H

 

Lender Participation Notice

I

 

Discounted Voluntary Prepayment Notice

 

iv

--------------------------------------------------------------------------------


 

J

 

United States Tax Compliance Certificate

K

 

Affiliated Lender Assignment and Assumption

L

 

Credit Agreement Supplement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of April 5, 2012, among RES-CARE, INC.,
a Kentucky corporation (the “Borrower”), ONEX RESCARE HOLDINGS CORP., a Delaware
corporation (“Holdings”), the Guarantors from time to time party hereto, BANK OF
AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC and RBC CAPITAL MARKETS(2), as Joint Lead Arrangers
and Joint Bookrunners, JPMORGAN CHASE BANK, N.A. and ROYAL BANK OF CANADA, as
Syndication Agents, and RBS CITIZENS, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents.

 

PRELIMINARY STATEMENTS

 

Capitalized terms used in these preliminary statements shall have the respective
meanings set forth for such terms in Section 1.01 hereof.

 

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) Term A Loans in an initial aggregate principal amount of
$175,000,000 and (ii) a Revolving Credit Facility in an initial aggregate
principal amount of $200,000,000.  The Revolving Credit Facility may include one
or more Swing Line Loans and one or more Letters of Credit from time to time.

 

The proceeds of the Term A Loans made on the Closing Date may be used, together
with cash on hand of the Borrower, to finance the Transactions (as defined
below).  The proceeds of the Revolving Credit Loans and Swing Line Loans may be
used (a) to finance the Transaction Expenses and (b) for working capital,
general corporate purposes and any other purpose not prohibited by this
Agreement, including Permitted Acquisitions and other Investments.  The Letters
of Credit may be used to support obligations of Holdings, the Borrower and its
Restricted Subsidiaries incurred for working capital, general corporate purposes
and any other purpose not prohibited by this Agreement.

 

The applicable Lenders have indicated their willingness to lend and each L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01          Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acceptable Price” has the meaning set forth in Section 2.05(c)(iii).

 

“Acceptance Date” has the meaning set forth in Section 2.05(c)(ii).

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

--------------------------------------------------------------------------------

(2)                                 RBC Capital Markets is the global brand name
for the corporate and investment banking businesses of Royal Bank of Canada and
its affiliates

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” means any Debt Fund Affiliate, Non-Debt Fund Affiliate or
Purchasing Company Party.

 

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the respective officers, directors, employees, partners, agents,
advisors and other representatives of the foregoing.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agents, the Joint Lead Arrangers and the Joint Bookrunners.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Anti-Terrorism Laws” means any Applicable Law related to terrorism financing or
money laundering including the USA Patriot Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

 

“Applicable Discount” has the meaning set forth in Section 2.05(c)(iii).

 

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the Total
Leverage Ratio as of the last day of the applicable Excess Cash Flow Period is
greater than or equal to 3.00:1.00, (b) 25% if the Total Leverage Ratio as of
the last day of the applicable Excess Cash Flow Period is less than 3.00:1.00
and greater than or equal to 2.00:1.00 and (c) 0% if the Total Leverage Ratio as
of the last day of the applicable Excess Cash Flow Period is less than
2.00:1.00.

 

“Applicable Rate” means a percentage per annum equal to, with respect to Term A
Loans, Revolving Credit Loans, unused Revolving Credit Commitments and Letter of
Credit fees, (i) until delivery of financial statements for the first full
fiscal quarter ending after the Closing Date pursuant to Section 6.01, (A) for
Eurodollar Rate Loans, 2.75%, (B) for Base Rate Loans, 1.75%, (C) for Letter of
Credit fees, 2.75% and (D) for unused commitment fees, 0.50% and
(ii) thereafter, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

Pricing
Level

 

Total Leverage Ratio

 

Eurodollar Rate
and Letter of Credit
Fees

 

Base Rate

 

Unused
Commitment
Fee Rate

 

1

 

> 3.00:1

 

3.00

%

2.00

%

0.500

%

2

 

<3.00:1 and >2.00:1

 

2.75

%

1.75

%

0.500

%

3

 

<2.00:1 and >1.00:1

 

2.50

%

1.50

%

0.375

%

4

 

<1.00:1

 

2.25

%

1.25

%

0.300

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, “Pricing Level 1” (immediately above) shall apply (x) as of
the first Business Day after the date on which a Compliance Certificate was
required to have been delivered but was not delivered, and shall continue to so
apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply) and (y) as of the first Business Day after an
Event of Default under Section 8.01(a) shall have occurred and be continuing,
and shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).

 

In the event that any financial statements under Section 6.01 or a Compliance
Certificate is shown to be inaccurate at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered and such inaccuracy, if corrected, would have led to a
higher Applicable Rate for any period (an “Applicable Period”) than the
Applicable Rate applied for such Applicable Period, then (i) the Borrower shall
promptly (and in no event later than five (5) Business Days thereafter) deliver
to the Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall pay to the Administrative
Agent promptly upon demand (and in no event later than five (5) Business Days
after demand) any additional interest owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof. 
Notwithstanding anything to the contrary in this Agreement, any additional
interest hereunder shall not be due and payable until demand is made for such
payment pursuant to clause (iii) above and accordingly, any nonpayment of such
interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

 

“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto.

 

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of each of December 31, 2011, December 31,
2010 and December 31, 2009 and the related audited consolidated statement of
operations and of cash flows for the Borrower and its Subsidiaries for the
fiscal years ended December 31, 2011, December 31, 2010 and December 31, 2009.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

 

“Available Currency” means, with respect to Letters of Credit, Dollars and Euro.

 

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning set forth in Section 6.01.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, for any period, the aggregate, without
duplication, of all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are, or are required to be, included as additions
during such period to property, plant or equipment and other charges (paid or
accrued) representing costs to acquire property, plant or equipment included in
Capital Expenditures reflected in the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration, repair or improvement of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored, repaired or improved or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment solely to the extent that
the gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Dispositions that are not required to be applied to prepay Term
Loans pursuant to Section 2.05(b), (iv) expenditures that are accounted for as
capital expenditures by the Borrower or any Restricted Subsidiary and that
actually are paid for by a Person other than the Borrower or any Restricted
Subsidiary and for which neither the Borrower nor any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (v) expenditures that constitute Permitted
Acquisitions, (vi) any capitalized interest expense reflected as

 

4

--------------------------------------------------------------------------------

 


 

additions to property, plant or equipment in the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries, (vii) any non-cash compensation or
other non-cash costs reflected as additions to property, plant or equipment in
the consolidated balance sheet of the Borrower and the Restricted Subsidiaries,
(viii) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (x) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (y) such book value
shall have been included in Capital Expenditures when such asset was originally
acquired or (ix) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet (excluding
the notes thereto) in accordance with GAAP. For the avoidance of doubt,
“Capitalized Leases” shall not include obligations or liabilities of any Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as an operating
lease under GAAP as existing on the Closing Date.

 

“Cash Collateral” has the meaning set forth in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected by the Administrative Agent) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

 

“Cash Equivalents” means:

 

(a)           Dollars, Pounds Sterling, Euros, the national currency of any
participating member state of the Pre-Expansion European Union or, in the case
of any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business;

 

(b)           securities issued or directly and fully guaranteed or insured by
the government of the United States or any country that is a member of the
Pre-Expansion European Union or any agency or instrumentality thereof in each
case with maturities not exceeding two years from the date of acquisition;

 

(c)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances, in each case with maturities not exceeding one year, and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $500 million, or the foreign currency equivalent
thereof, and whose long-term debt is rated “A” or the equivalent thereof by
Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency);

 

(d)           repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;

 

(e)           commercial paper issued by a corporation (other than an Affiliate
of the Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency) and in each case maturing within one year after the date of
acquisition;

 

5

--------------------------------------------------------------------------------


 

(f)            readily marketable direct obligations issued by any state of the
United States of America or any political subdivision thereof having one of the
two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;

 

(g)           Indebtedness issued by Persons (other than the Investors) with a
rating of “A” or higher from S&P or “A-2” or higher from Moody’s in each case
with maturities not exceeding two years from the date of acquisition;

 

(h)           municipal securities rated as least “A1” or the equivalent thereof
by Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency);

 

(i)            investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (h) above;

 

(j)            money market funds with next day liquidity and non-fluctuating
net asset values investing in securities of the types described in clauses
(a) through (i) above, rated at least “A1” or the equivalent thereof by Moody’s
or S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency); and

 

(k)           instruments equivalent to those referred to in clauses (a) through
(i) above denominated in Euro or Pounds Sterling or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with (x) any business conducted by any Restricted Subsidiary
organized in such jurisdiction or (y) any Investment in the jurisdiction where
such Investment is made.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements, in each case
entered into with a Cash Management Bank.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent, a Lender or an Affiliate of
the Administrative Agent or a Lender, in its capacity as a party to such Cash
Management Agreement.

 

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement, in each case owed to a Cash Management Bank.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair such equipment, fixed assets
or real property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means a Domestic Subsidiary of Holdings or the Borrower that has no
material assets other than Equity Interests of one or more Foreign Subsidiaries
that are CFCs.

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any Law (including the Code), treaty,
regulation or rule (or in the official interpretation of any law, treaty,
regulation or rule by any Governmental Authority (including a court)) relating
to Taxes.

 

“Change of Control” shall be deemed to occur if:

 

6

--------------------------------------------------------------------------------


 

(a)           at any time prior to a Qualified IPO, the Investors shall fail to
own beneficially (within the meaning of Rule 13d-5 of the Exchange Act as in
effect on the Closing Date), directly or indirectly, in the aggregate Equity
Interests representing at least a majority of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings;

 

(b)           at any time after a Qualified IPO, (x) any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), other than the Investors, directly or indirectly, shall
have acquired, directly or indirectly, beneficial ownership of 35% or more on a
fully diluted basis of the voting interest in Holdings’ Equity Interests and
(y) the Investors shall own, in the aggregate, directly or indirectly, less than
such Person or “group” on a fully diluted basis of the voting interest in
Holdings’ Equity Interests or any direct or indirect parent of Holdings;

 

(c)           a “change of control” (however defined) shall occur under the
Senior Notes; or

 

(d)           Holdings shall cease to own, directly or indirectly, 100% of the
Equity Interests of the Borrower.

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments, Incremental Revolving Credit Commitments, Term A
Commitments, Incremental Term Commitments or Extended Term Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Revolving Credit Loans under Extended Revolving Credit Commitments, Term A
Loans, Incremental Term Loans or Extended Term Loans.  Revolving Credit
Commitments, Term A Commitments, Incremental Revolving Credit Commitments,
Extended Revolving Credit Commitments, Term Commitments (and in each case, the
Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes.  Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have the same terms
and conditions shall be construed to be in the same Class.

 

“Closing Date” means April 5, 2012.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the United
States Treasury Department regulations promulgated thereunder.

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
of the other property and assets that are or are required under the terms hereof
or of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           on the Closing Date the Administrative Agent shall have received
the Collateral Documents to the extent required to be delivered on the Closing
Date pursuant to Section 4.01(e), subject to the limitations and exceptions of
this Agreement, duly executed by each Loan Party party thereto;

 

(b)           on the Closing Date and at all times thereafter (subject to
Section 6.11), subject to the limitations and exceptions of this Agreement and
the Collateral Documents, the Obligations shall be secured by (x) a perfected
first-priority security interest in the Collateral and proceeds thereof (other
than Mortgages and Mortgage Instruments to the extent set forth in clause (c)
below), in each case, subject to exceptions and limitations otherwise set forth
in this Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction), (y) a perfected first-priority security interest in
all Equity Interests of the Borrower and all Equity Interests of each
wholly-owned Restricted Subsidiary of Holdings that is a Domestic Subsidiary
(other than a Domestic Subsidiary described in clause (d) below) and that is
directly owned by any Loan Party and (z) a perfected first-priority security
interest in all intercompany notes (which shall only be required to be perfected
through delivery to the extent required by the Security

 

7

--------------------------------------------------------------------------------


 

Agreement) and other instruments representing the Securities Collateral (as
defined in the Security Agreement);

 

(c)           on the Post-Closing Collateral Date and at all times thereafter
(subject to Section 6.11), subject to the limitations and exceptions of this
Agreement and the Collateral Documents, to the extent a security interest in and
mortgage Lien on any Material Real Property is required under Section 6.11 or
6.13 (each, a “Mortgaged Property”), the Administrative Agent shall have
received the Mortgages and Mortgage Instruments for each Material Real Property;

 

(d)           on the Post-Closing Collateral Date and at all times thereafter
(subject to Section 6.11), subject to the limitations and exceptions of this
Agreement and the Collateral Documents, the Administrative Agent shall have a
perfected first-priority security interest in 65% of the issued and outstanding
voting Equity Interests and 100% of the issued and outstanding non-voting Equity
Interests of (A) each wholly-owned Restricted Subsidiary of Holdings or the
Borrower that is a CFC Holdco and that is directly owned by any Loan Party and
(B) each wholly-owned Restricted Subsidiary of Holdings or the Borrower that is
a Material Foreign Subsidiary and that is directly owned by any Loan Party;

 

(e)           on the Post-Closing Collateral Date and at all times thereafter
(subject to Section 6.11), subject to the limitations and exceptions of this
Agreement and the Collateral Documents, the Administrative Agent shall have
control agreements and perfection by “control” with respect to each deposit
account and securities account with a daily average available balance in an
amount equal to or greater than $1,000,000; provided that no control agreements
shall be required for (i) deposit accounts the balance of which consists
exclusively of withheld income taxes and federal, state or local employment
taxes in such amounts as are required in the reasonable judgment of the Borrower
to be paid to the Internal Revenue Service or state or local government agencies
and (ii) all segregated deposit accounts constituting (and the balance of which
consists solely of funds set aside in connection with) tax accounts, payroll
accounts and trust accounts; and

 

(f)            each Restricted Subsidiary of Holdings that is not an Excluded
Subsidiary shall become a Guarantor and signatory to this Agreement and the
Collateral Documents on the Closing Date, with respect to such Restricted
Subsidiaries in existence on the Closing Date, and with respect to each such
Restricted Subsidiary created or acquired after the Closing Date, pursuant to a
joinder agreement in accordance with Section 6.11 and a party to the applicable
Collateral Documents in accordance with Section 6.11.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)          the foregoing definition shall not require, unless otherwise stated
in this clause (A)(1) the creation or perfection of pledges of, security
interests in, Mortgages on, or the obtaining of title insurance or taking other
actions with respect to, (i) any fee owned Real Property (other than Material
Real Properties) and any leasehold rights and interests in Real Property that is
not Material Real Property (including landlord waivers, estoppels and collateral
access letters), (ii) any rights of a Loan Party with respect to any contract,
lease, license or other agreement if (but only to the extent that) the grant of
a security interest therein would (x) constitute a violation (including a breach
or default) of, a restriction in respect of, or result in the abandonment,
invalidation or unenforceability of, such rights in favor of a third party or in
conflict with any law, regulation, permit, order or decree of any Governmental
Authority, unless and until all required consents shall have been obtained or
(y) expressly give any other party (other than another Loan Party or its
Affiliates) in respect of any such contract, lease, license or other agreement,
the right to terminate its obligations thereunder; provided, however, that the
limitation set forth in this clause (ii) shall not affect, limit, restrict or
impair the grant by a Loan Party of a security interest pursuant to this
Agreement or any Collateral Document in any such Collateral to the extent that
an otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable Law, including the UCC; provided, further, that,
at such time as the condition causing the conditions in subclauses (x) and
(y) of this clause (ii) shall be remedied, whether by contract, change of law or
otherwise, the contract, lease, instrument, license or other documents shall
immediately cease to be excluded pursuant to this clause (ii),

 

8

--------------------------------------------------------------------------------


 

and any security interest that would otherwise be granted herein shall attach
immediately to such contract, lease, instrument, license or other agreement, or
to the extent severable, to any portion thereof that does not result in any of
the conditions in subclauses (x) or (y) above, (iii) any assets to the extent
and for so long as the pledge of or security interest in such assets is
prohibited by law and such prohibition is not overridden by the UCC or other
applicable Law, (iv) any trademark applications filed in the United States
Patent and Trademark Office on the basis of such Loan Party’s “intent-to-use”
such trademark, unless and until acceptable evidence of use of such trademark
has been filed with and accepted by the United States Patent and Trademark
Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C.
1051, et seq.), to the extent that granting a lien in such trademark application
prior to such filing would adversely affect the enforceability, validity, or
other rights in such trademark application, (v) assets owned by any Loan Party
on the date hereof or hereafter acquired that are subject to a Lien of the type
described in Section 7.01(r), (t) and (x) (to the extent relating to Liens
originally incurred pursuant to Section 7.01(r) or (t)) that is permitted to be
incurred pursuant to this Agreement, if and to the extent that the contract or
other agreement pursuant to which such Lien is granted or to which such assets
are subject (or the documentation relating thereto) prohibits the creation of
any other Lien on such asset, (vi) any particular assets if, in the reasonable
judgment of the Borrower evidenced in writing and with the consent of the
Administrative Agent (not to be unreasonably withheld or delayed), creating a
pledge thereof or security interest therein to the Administrative Agent for the
benefit of the Secured Parties would result in any material adverse tax
consequences to Holdings, the Borrower or its Restricted Subsidiaries, (vii) any
particular assets if, in the reasonable judgment of the Administrative Agent,
determined in consultation with the Borrower and evidenced in writing, the
burden, cost or consequences (including any adverse tax consequences) to
Holdings, the Borrower or its Restricted Subsidiaries of creating or perfecting
such pledges or security interests in such assets in favor of the Administrative
Agent for the benefit of the Secured Parties is excessive in relation to the
benefits to be obtained therefrom by the Secured Parties, and (viii) any assets
owned by any Excluded Subsidiary, provided that any proceeds, substitutions or
replacements of any property referred to in clauses (i) through (viii) hereof
shall not be excluded pursuant to this clause (A) unless such proceeds,
substitutions or replacements would otherwise constitute property referred to in
clauses (i) through (viii) hereof and (2) any security documentation governed by
foreign law, other than pledge agreements with respect to Equity Interests of
Material Foreign Subsidiaries (which Equity Interests are required to be pledged
pursuant to the Collateral and Guarantee Requirement) as are reasonably
requested by the Administrative Agent from time to time;

 

(B)          in the case of any Domestic Loan Party, (i) the foregoing
definition shall not require taking any steps to indicate any security interest
on the certificate of title for any motor vehicle or other asset that is covered
by a certificate of title; and (ii) the foregoing definition shall not require
the making of any fixture filings (other than in connection with the Mortgages)
with respect to fixtures or as-extracted collateral;

 

(C)          the Administrative Agent in its reasonable discretion may grant
extensions of time for the creation or perfection of security interests in, and
Mortgages on, or obtaining of title insurance or taking other actions with
respect to, particular assets (including extensions beyond the Closing Date or
Post-Closing Collateral Date) or any other compliance with the requirements of
this definition where it reasonably determines in writing, in consultation with
the Borrower, that the creation or perfection of security interests and
Mortgages on, or obtaining of title insurance or taking other actions, or any
other compliance with the requirements of this definition cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement or the Collateral Documents; and

 

(D)          Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents and the
Collateral Documents will be drafted or may be amended in accordance with
Section 10.01, including the final paragraph thereof.

 

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, the Foreign Collateral Documents, Intellectual Property Security
Agreements, control agreements, collateral assignments,

 

9

--------------------------------------------------------------------------------


 

Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to
Section 4.01, Section 6.11 or Section 6.13, the Junior Lien Intercreditor
Agreements (if any) and each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment, Incremental Revolving Credit Commitment, Incremental Term Loan
Commitment, Term A Commitment, Term Commitment or Extended Term Loan Commitment,
as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A hereto.

 

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)           without duplication and, except with respect to
clause (vii) below, to the extent deducted (and not added back) in arriving at
such Consolidated Net Income, the sum of the following amounts for such period
with respect to the Borrower and its Restricted Subsidiaries:

 

(i)           total interest expense determined in accordance with GAAP
(including, to the extent deducted and not added back in computing Consolidated
Net Income, (a) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (b) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers’
acceptances, (c) non-cash interest payments, (d) the interest component of
capitalized lease obligations, (e) net payments, if any, pursuant to interest
rate Swap Contracts with respect to Indebtedness, (f) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, and (g) any
expensing of bridge, commitment and other financing fees) and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds (whether amortized or immediately expensed);

 

(ii)          provision for taxes based on income, profits or capital of the
Borrower and its Restricted Subsidiaries, including, without limitation,
federal, state, franchise, excise and similar taxes (such as Delaware franchise
tax) and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations;

 

(iii)         depreciation and amortization (including amortization of
intangible assets and deferred financing fees or costs);

 

(iv)         severance, relocation costs and expenses, business optimization
costs and expenses, Transaction Expenses, integration costs, transition costs,
facility start-up costs, consolidation and closing costs for facilities, costs
incurred in connection with any strategic initiatives, costs incurred in
connection with acquisitions and other restructuring charges, accruals or
reserves (including restructuring costs related to acquisitions and to
closure/consolidation of facilities, retention charges and excess pension
charges); provided that the aggregate amount of all items added

 

10

--------------------------------------------------------------------------------


 

back pursuant to this clause (iv) (other than Transaction Expenses incurred,
accrued or paid no later than the end of the first full fiscal quarter ending
after the Closing Date) in any period of four consecutive fiscal quarters shall
not exceed 10.0% of Consolidated EBITDA (prior to giving effect to this
clause (iv)) for such period of four consecutive fiscal quarters;

 

(v)       the amount of management, monitoring, consulting and advisory fees (or
any accruals relating to such fees and related expenses) during such period to
the extent permitted under Section 7.08 in an aggregate amount of all items
deducted pursuant to this clause (v) not to exceed $3,000,000 in any period of
four consecutive fiscal quarters plus any related expenses paid or accrued to
the Investors;

 

(vi)       any costs or expenses incurred pursuant to any management equity plan
or stock option plan or any other management or Employee Benefit Plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of Holdings, the Borrower or its Restricted Subsidiaries or net cash proceeds of
an issuance of Equity Interests of Holdings (other than Disqualified Equity
Interests) solely to the extent such cash proceeds are excluded from the
calculation of Cumulative Credit;

 

(vii)       the amount of net “run-rate” cost savings, operating improvements
and operating expense reductions projected by the Borrower in good faith to be
realized as a result of specified actions taken or committed to be taken during
such period (calculated as though such cost savings, operating improvements and
operating expense reductions had been realized on the first day of such period
and as if such cost savings, operating improvements and operating expense
reductions were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) a duly completed certificate signed by a Responsible Officer of the Borrower
shall be delivered to the Administrative Agent together with the Compliance
Certificate required to be delivered pursuant to Section 6.02(a), certifying
that (x) such cost savings and operating expense reductions are reasonably
expected and factually supportable in the good faith judgment of the Borrower
and (y) such actions are to be taken within 12 months after the consummation of
the acquisition, Disposition, restructuring or the implementation of an
initiative, which is expected to result in such cost savings and expense
reductions, (B) no cost savings or operating expense reductions shall be added
pursuant to this clause (vii) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, (C) the aggregate amount of cost
savings and operating expense reductions (other than in respect of Dispositions)
added back pursuant to this clause (vii) in any period of four consecutive
fiscal quarters shall not exceed (1) with respect to any individual acquisition,
10.0% of the Consolidated EBITDA attributable to such acquired entity or assets
for such period of four consecutive fiscal quarters and (2) with respect to all
initiatives under this clause (vii), 10.0% of Consolidated EBITDA (prior to
giving effect to the add back of any items described in this clause (vii)) in
the aggregate for any period of four consecutive fiscal quarters and (D)
projected amounts (and not yet realized) may no longer be added in calculating
Consolidated EBITDA pursuant to this clause (vii) to the extent occurring more
than four full fiscal quarters after the specified action taken or committed to
be taken in order to realize such projected cost savings and operating expense
reductions;

 

(viii)       any net loss from disposed, abandoned or discontinued operations
and product lines;

 

(ix)       non-cash expenses, charges and losses (including impairment charges
or asset write-offs, losses from investments recorded using the equity method
and stock-based awards compensation expense), in each case other than any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period; provided that if any non-cash charges
referred to in this clause (ix) represent an accrual or reserve for potential
cash items in any

 

11

--------------------------------------------------------------------------------


 

future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to such extent
paid;

 

(x)       any losses, and all fees, expenses and charges, attributable to asset
dispositions or the sale or other disposition of any Equity Interests of any
Person in each case other than in the ordinary course of business, as determined
in good faith by the Borrower;

 

(xi)       cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;

 

(xii)       non-recurring, unusual or non-operating charges or losses;

 

(xiii)       to the extent the Selk Matter results in a charge that would reduce
Consolidated EBITDA, the amount of such charge (including any interest thereon)
incurred during the applicable period but in any event not in excess of the
lesser of (x) $54,000,000 and (y) the actual amount of the final judgment
rendered in the Selk Matter plus any accrued interest thereon or any related
costs, fees and expenses; and

 

(xiv)      any (A) one-time non-cash compensation charges, (B) the costs and
expenses related to employment of terminated employees, or (C) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on the Closing Date of officers,
directors and employees, in each case of the Borrower or any of its Restricted
Subsidiaries;

 

less

 

(b)           without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations and (iii) any net after-tax
effect of gains attributable to asset dispositions or the sale or other
disposition of any Equity Interests of any Person in each case other than in the
ordinary course of business, as determined in good faith by the Borrower;

 

provided that:

 

(A)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses due solely to fluctuations in currency values and the related tax effects
(including the net loss or gain (i) resulting from Swap Contracts for currency
exchange risk and (ii) resulting from intercompany indebtedness) and (y) gains
or losses on Swap Contracts;

 

(B)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Financial Accounting Standards Accounting
Codification No. 815 — Derivatives and Hedging and International Accounting
Standard No. 39 and their respective related pronouncements and interpretations;

 

(C)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments;
and

 

12

--------------------------------------------------------------------------------


 

(D)          there shall be excluded in determining Consolidated EBITDA for any
period any after-tax effect of non-recurring items (including gains or losses
and all fees and expenses relating thereto) relating to curtailments or
modifications to pension and post-retirement employee benefit plans for such
period.

 

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under interest rate Swap Contracts, (ii) any dividends or
distributions in respect of Disqualified Equity Interests and (iii) any cash
payments made during such period in respect of obligations referred to in clause
(b) below relating to Funded Debt that were amortized or accrued in a previous
period, but excluding, however, (a) amortization of deferred financing costs and
any other amounts of non-cash interest, (b) the accretion or accrual of
discounted liabilities during such period, (c) non-cash interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Swap Contracts or other derivative instruments pursuant to Financial
Accounting Standards Accounting Codification No. 815 — Derivatives and Hedging
and International Accounting Standard No. 39, (d)  all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP, (e) annual agency fees paid to the
Administrative Agent and (f) costs associated with obtaining interest rate Swap
Contracts.

 

“Consolidated Net Income” means, for any period, the net income
(loss) attributable to the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, provided,
however, that, without duplication,

 

(a)           extraordinary items (including gains or losses and all fees and
expenses relating thereto) for such period (which, solely for purposes of
calculating Excess Cash Flow, shall be the after-tax effect of such
extraordinary items) shall be excluded;

 

(b)           the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income shall be excluded;

 

(c)           any fees and expenses (excluding, for the avoidance of doubt,
principal or interest payments) incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction, in each case whether or not
successful shall be excluded;

 

(d)           accruals and reserves that are established or adjusted as a result
of the Transactions in accordance with GAAP or changes as a result of adoption
or modification of accounting policies in accordance with GAAP shall be
excluded;

 

(e)           the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period;

 

(f)            any impairment charge, goodwill write-off or asset write-off,
including impairment charges or asset write-offs related to intangible assets,
long-lived assets, investments in debt and equity

 

13

--------------------------------------------------------------------------------


 

securities or as a result of a change in law or regulation, in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded;

 

(g)           any non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs shall be excluded;

 

(h)           any expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded;

 

(i)            to the extent covered by insurance and actually reimbursed, or,
so long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded;

 

(j)            (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included;

 

(k)           non-cash charges for deferred tax asset valuation allowances shall
be excluded; and

 

(l)            the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Restricted Subsidiaries shall
be excluded (except to the extent required for any calculation of Consolidated
EBITDA on a Pro Forma Basis in accordance with Section 1.09).

 

For the avoidance of doubt, revenue will be accounted for on a GAAP basis and
the recognition of any deferred revenue will be included in Consolidated Net
Income in the same period as recognized for GAAP.

 

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries) in component
amounts required or permitted by GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, post-employment benefits, deferred revenue and debt line items
thereof) and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries), as a
result of any Permitted Acquisition or the amortization or write-off of any
amounts thereof.

 

“Consolidated Senior Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date (consisting of Indebtedness for borrowed money,
Attributable Indebtedness, and debt obligations evidenced by promissory notes or
similar instruments but (w) excluding any Junior Financing, (x) excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with any Permitted Acquisition, (y) any
Indebtedness that is issued at a discount to its initial principal amount shall
be calculated based on the entire principal amount thereof and (z) excluding
Indebtedness in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder) in an amount that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP.

 

14

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Senior Debt that is secured by a Lien on any assets of the Borrower
or any of its Restricted Subsidiaries.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date (consisting of Indebtedness for borrowed money,
Attributable Indebtedness, and debt obligations evidenced by promissory notes or
similar instruments but (x) excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition, (y) any Indebtedness that is issued at a
discount to its initial principal amount shall be calculated based on the entire
principal amount thereof and (z) excluding Indebtedness in respect of letters of
credit (including Letters of Credit), except to the extent of unreimbursed
amounts thereunder) in an amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and non-current or (b) the effects of purchase accounting.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning set forth in the definition of “Affiliate.”

 

“Credit Agreement Supplement” means a supplement to this Agreement,
substantially in the form attached as Exhibit L, pursuant to which a Restricted
Subsidiary shall become a party hereto and assume the obligations hereunder,
including under the Guaranty.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Increase Amount” means an additional principal amount of Indebtedness so
long as at the incurrence time of such Indebtedness, the Total Leverage Ratio
shall be less than or equal to 3.25 to 1.00 determined on a Pro Forma Basis.

 

“Cumulative Credit” means, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)           the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

(b)           the Equity Credit at such time; plus

 

(c)           without duplication of any amounts that otherwise increased the
amount available for Investments pursuant to Section 7.02, 100% of the aggregate
amount received by Holdings, the Borrower or any of its Restricted Subsidiaries
in cash and Cash Equivalents from:

 

(i)           the sale (other than to Holdings, the Borrower or any such
Restricted Subsidiary) of any Equity Interests of an Unrestricted Subsidiary or
any minority Investments, or

 

(ii)           any dividend or other distribution by an Unrestricted Subsidiary
or received in respect of any minority Investments, or

 

15

--------------------------------------------------------------------------------


 

(iii)            any interest, returns of principal, repayments and similar
payments by such Unrestricted Subsidiary or received in respect of any minority
Investments, plus

 

(d)           in the event any Unrestricted Subsidiary has been re-designated as
a Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), in each case to the extent such
Investments correspond to the designation of a Subsidiary as an Unrestricted
Subsidiary pursuant to Section 6.14 and were originally made using the
Cumulative Credit pursuant to Section 7.02(k)(y), plus

 

(e)           an amount equal to the net reduction in Investments made pursuant
to Section 7.02(k)(y) in respect of any returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received by the Borrower
or any Restricted Subsidiary from such Investments, minus

 

(f)            any amount of the Cumulative Credit used to make Investments
pursuant to Section 7.02(k)(y) after the Closing Date and prior to such time,
minus

 

(g)           any amount of the Cumulative Credit used to make Restricted
Payments pursuant to Section 7.06(f) after the Closing Date and prior to such
time, minus

 

(h)           any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings or Senior Notes pursuant to
Section 7.12(a)(iv) after the Closing Date and prior to such time, minus

 

(i)            any amount of the Cumulative Credit used to make Capital
Expenditures pursuant to Section 7.10(c)(iii) after the Closing Date and prior
to such time.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for each
Excess Cash Flow Period ending prior to such date (but excluding any Excess Cash
Flow Period for which any prepayment is required under Section 2.05(b)(i) and
has not been made).

 

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, Pension Plan assets,
deferred bank fees and derivative financial instruments).

 

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest, (c) accruals for current
or deferred Taxes based on income or profits, (d) accruals of any costs or
expenses related to restructuring reserves, (e) deferred revenue, (f) Pension
Plan liabilities and (g) any Revolving Credit Exposure or Revolving Credit
Loans.

 

“Debt Fund Affiliate” means an Affiliate of one or more of the Investors (other
than a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which the Investors do not, directly
or indirectly, possess the power to direct the investment policies of such
entity.

 

16

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of L/C Obligations or Swing Line
Loans, within three (3) Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of the failure of one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
to be satisfied, (b) has notified the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on the failure of a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) to be
satisfied), (c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

“Designation Date” has the meaning set forth in Section 6.14.

 

“Discount Range” has the meaning set forth in Section 2.05(c)(ii).

 

“Discounted Prepayment Option Notice” has the meaning set forth in
Section 2.05(c)(ii).

 

“Discounted Voluntary Prepayment” has the meaning set forth in
Section 2.05(c)(i).

 

“Discounted Voluntary Prepayment Notice” has the meaning set forth in
Section 2.05(c)(v).

 

“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the

 

17

--------------------------------------------------------------------------------


 

prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is ninety-one (91) days after the Maturity
Date of the Term A Loans (or if any Extended Term Loans or later maturing
Incremental Term Loans are outstanding, the last Maturity Date applicable
thereto); provided that if such Equity Interests are issued pursuant to a plan
for the benefit of employees of Holdings (or any direct or indirect parent
thereof), the Borrower or its Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
the Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests) prior to such date shall be deemed to be
Disqualified Equity Interests.

 

“Documentation Agent” means each of RBS Citizens, N.A. and U.S. Bank National
Association, each in its respective capacity as a co-documentation agent under
this Agreement, and “Documentation Agents” means all of them, collectively.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Amount” means with respect to any L/C Obligation (or any risk
participation therein), (A) if denominated in Dollars, the amount thereof and
(B) if denominated in an Available Currency other than Dollars, the equivalent
amount thereof converted to Dollars as determined by the Administrative Agent or
the applicable L/C Issuer, at the applicable time of determination on the basis
of the Spot Rate for the purchase of Dollars with such other currency.

 

“Domestic Loan Party” means any Loan Party that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Assignee” means any assignee of any rights or obligations under this
Agreement by a Lender pursuant to an assignment made in accordance with
Section 10.07(b) and, in the case of any Affiliated Lender, Section 10.07(k) or,
in the case of any Purchasing Company Party, Section 2.05(c); provided, however,
that in no event shall a natural person constitute an Eligible Assignee.

 

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Applicable Law.

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is sponsored or contributed to by, or maintained
for the employees of, any Loan Party or any ERISA Affiliate or (b) any Pension
Plan or Multiemployer Plan.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

18

--------------------------------------------------------------------------------


 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, soil, land surface, subsurface strata, and natural resources
such as wetlands, flora and fauna.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, binding interpretations and orders of Governmental
Authorities, relating to the protection of human health or safety or the
Environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, transportation,
handling, reporting, Release or threat of Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Credit” means, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)           the cumulative amount of cash and Cash Equivalent proceeds from
(i) the sale of Equity Interests of Holdings or of any direct or indirect parent
of Holdings after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as equity
to the capital of Holdings (other than Disqualified Equity Interests of
Holdings) and (ii) the Equity Interests of Holdings (or of Holdings or of any
direct or indirect parent of Holdings) (other than Disqualified Equity Interests
of Holdings) issued upon conversion of Indebtedness incurred after the Closing
Date of Holdings, the Borrower or any of its Restricted Subsidiaries owed to a
Person other than a Loan Party or a Restricted Subsidiary of the Borrower, in
the case of each of subclause (i) and subclause (ii), not previously applied for
a purpose (including a Specified Equity Contribution) other than use in the
Cumulative Credit; plus

 

(b)           100% of the aggregate amount of contributions to the capital of
Holdings (other than from a Restricted Subsidiary of the Borrower or
Disqualified Equity Interests of Holdings) received in cash and Cash Equivalents
after the Closing Date other than from a Specified Equity Contribution.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with any Loan Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b) or (c) of the Code (and Section 414(m) or (o) for purposes of
Section 412 of the Code) or Section 4001(a)(14) of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or

 

19

--------------------------------------------------------------------------------


 

notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan; (e) the occurrence of an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan, or the failure to make a required contribution to a
Multiemployer Plan; (f) with respect to a Pension Plan, the failure to satisfy
the minimum funding standard of Section 412 of the Code, whether or not waived;
(g) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in a
material liability to a Loan Party or any Restricted Subsidiary; (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate; or (i) the determination that
any Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan
in endangered or critical status within the meaning or Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurodollar Rate” means, (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount, not less than zero, equal
to (a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital of the
Borrower and its Restricted Subsidiaries for such period (other than any such
decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period) and (iv) an amount equal
to the aggregate net non-cash loss on Dispositions by the Borrower and its
Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income minus (b) the sum, without duplication, of (i) an amount equal to the
amount of all non-cash credits included in arriving at such Consolidated Net
Income and cash charges included in clauses (a) through (i) of the definition of
Consolidated Net Income, (ii) without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Capital Expenditures
or acquisitions of intellectual property to the extent the cost thereof is
treated as a capitalized expense made in cash during such period, (iii) the
aggregate amount of all principal payments of Indebtedness of the Borrower or
its Restricted Subsidiaries (including (A) the principal component of payments
in respect of Capitalized

 

20

--------------------------------------------------------------------------------


 

Leases and (B) the amount of any scheduled repayment of Term Loans pursuant to
Section 2.07 but excluding (W) all prepayments, redemptions or repurchases in
respect of any Junior Financing, (X) all voluntary and mandatory prepayments of
Term Loans, (Y) all prepayments of Revolving Credit Loans and Swing Line Loans
made during such period and (Z) all payments in respect of any other revolving
credit facility made during such period, except in the case of clause (Z) to the
extent there is an equivalent permanent reduction in commitments thereunder,
(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income, (v) increases in Consolidated Working
Capital of the Borrower and its Restricted Subsidiaries for such period (other
than any such increases arising from acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries during such period), (vi) scheduled
cash payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness, (vii) without duplication of amounts
deducted pursuant to clause (xi) below in prior fiscal years, the amount
actually paid by the Borrower and its Restricted Subsidiaries in cash during
such period on account of Permitted Acquisitions, (viii) the amount of
Restricted Payments paid during such period pursuant to Sections 7.06(d),
7.06(g), 7.06(j) and 7.06(l), (ix) the aggregate amount of expenditures actually
made by the Borrower and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period, (x) the aggregate amount
of any premium, make-whole or penalty payments actually paid in cash by the
Borrower and its Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment or satisfaction and discharge of
Indebtedness, (xi) without duplication of amounts deducted from Excess Cash Flow
in prior periods, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Investments (including Permitted Acquisitions) or Capital Expenditures or
acquisitions of intellectual property (to the extent not expensed) to be
consummated or made, plus any related restructuring cash expenses, pension
payments or tax contingency payments required to be made that have been added to
Excess Cash Flow, in each case during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; (xii) the amount of
cash taxes (including penalties and interest) paid or tax reserves set aside
(without duplication and to the extent any such tax reserves are for taxes
payable within twelve months) in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, (xiii) cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,
(xiv) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income, (xv) the amount of cash and Cash Equivalents
subject to cash collateral or other deposit arrangements made with respect to
Letters of Credit or Swap Contracts permitted under Article VII during such
period, (xvi) cash payments made in respect of any pension or other post
employment benefit liabilities during such period and (xvii) any payment of cash
to be amortized or expensed over a future period and recorded as a long-term
asset.  Notwithstanding anything in the definition of any term used in the
definition of Excess Cash Flow to the contrary, all components of Excess Cash
Flow shall be computed for the Borrower and its Restricted Subsidiaries on a
consolidated basis.

 

“Excess Cash Flow Period” means (a) the period commencing on July 1, 2012 and
ending on December 31, 2012 and (b) each fiscal year of the Borrower thereafter.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiary” means (a) to the extent the Borrower so elects, any
Subsidiary that does not have total assets or annual revenues in excess of
$2,500,000 individually or $10,000,000 in the aggregate with all other
Subsidiaries excluded via this clause (a), (b) any Subsidiary that is not a
wholly-owned Subsidiary of the Borrower or a Guarantor, (c) any acquired
Subsidiary that is prohibited by applicable Law or Contractual Obligations that
are in existence at the time of acquisition of such Subsidiary and not entered
into in contemplation thereof from guaranteeing the Obligations or if
guaranteeing the Obligations of such a Subsidiary would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval license or authorization has been obtained), (d) any
Unrestricted Subsidiaries, (e) any Foreign Subsidiary of Holdings or the
Borrower (i) that is a CFC or (ii) that, for U.S. federal income tax purposes,
is classified as a partnership or as an entity this is “disregarded as an entity
separate from its owner” (within the meaning of U.S. Treasury Regulations
section 301.7701-3) and that has no material assets other than other than Equity
Interests of one or more Foreign

 

21

--------------------------------------------------------------------------------


 

Subsidiaries that are CFCs, (f) any Foreign Subsidiary not described in clause
(e), with respect to which, in the reasonable judgment of the Administrative
Agent (confirmed in writing by notice to the Borrower), the cost or other
consequences (including any adverse tax consequences) of providing a Guarantee
of the Obligations shall be excessive in view of the benefits to be obtained by
the Lenders therefrom, (g) any CFC Holdco and (h) any Domestic Subsidiary that
is a Subsidiary of a Foreign Subsidiary of Holdings or the Borrower that is a
CFC; provided that (i) no Subsidiary that guarantees the Senior Notes shall be
deemed to be an Excluded Subsidiary at any time any such guarantee is in effect
and (ii) no Subsidiary of Holdings that is a direct or indirect parent of the
Borrower shall be deemed to be an Excluded Subsidiary.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of December 22, 2010 (as amended, restated, supplemented, or modified
from time to time prior to the Closing Date), among the Borrower, Holdings, the
guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, the lenders from time to time party thereto, Bank of
America, N.A., as syndication agent, J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers and joint
bookrunners, and General Electric Capital Corporation and U.S. Bank National
Association, as co-documentation agents.

 

“Existing Credit Agreement Refinancing” means the payment in full of all
outstanding indebtedness under the Existing Credit Agreement and the termination
and release of all commitments, security interests and guaranties in connection
therewith.

 

“Existing Letters of Credit” means those Letters of Credit issued and
outstanding as of the Closing Date and set forth on Schedule 1.01B delivered on
or before the Closing Date and reasonably acceptable to the Administrative Agent
and the applicable L/C Issuer.

 

“Extended Revolving Credit Commitment” shall have the meaning given to such term
in Section 2.16(a)(ii).

 

“Extended Revolving Credit Loans” means Revolving Credit Loans made by one or
more Lenders to the Borrower pursuant to Section 2.16.

 

“Extended Term Loan Commitment” means the commitment of any Lender, established
pursuant to Section 2.16, to make Extended Term Loans to Borrower.

 

“Extended Term Loans” shall have the meaning given to such term in
Section 2.16(a)(iii).

 

“Extending Revolving Credit Lender” shall have the meaning given to such term in
Section 2.16(a)(ii).

 

“Extending Term Lender” shall have the meaning given to such term in
Section 2.16(a)(iii).

 

“Extension” shall have the meaning given to such term in Section 2.16(a).

 

“Extension Amendment” means any amendment entered into pursuant to
Section 2.16(c).

 

“Extension Offer” shall have the meaning given to such term in Section 2.16(a).

 

“Facility” means the Term A Loans, the Revolving Credit Facility, Extended
Revolving Credit Commitments, Extended Term Loans, a given Class of Incremental
Term Loans or a given Class of Incremental Revolving Credit Commitments, as the
context may require.

 

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with, and any current or future Treasury regulations or
official interpretations thereof by any Governmental Authority (including a
court).

 

22

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York

 

on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated as of March 3, 2012, among Bank of
America, Merrill Lynch, Pierce, Fenner & Smith Incorporated and the Borrower.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Collateral Documents” means, collectively, each of the pledge
agreements or other similar agreements (if any) delivered to the Administrative
Agent pursuant to Section 4.01 (if any), Section 6.11 or Section 6.13, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties, in each case, in respect of any Equity Interests of a Foreign
Subsidiary required to be pledged pursuant to the Collateral and Guarantee
Requirement.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, a Loan Party or
any Restricted Subsidiary with respect to employees employed outside the United
States.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings which
is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

23

--------------------------------------------------------------------------------


 

“Government Obligations” means direct non-callable and non-redeemable
obligations (in each case, with respect to the issuer thereof) of any member
state of the European Union or of the United States of America (including, in
each case, any agency or instrumentality thereof), as the case may be, the
payment of which is secured by the full faith and credit of the applicable
member state or of the United States of America, as the case may be.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning set forth in Section 10.07(h).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantors” means (a) Holdings, (b) each Restricted Subsidiary of Holdings that
is not an Excluded Subsidiary and (c) any other Subsidiary that, at the option
of the Borrower, issues a Guarantee of the Obligations on or after the Closing
Date.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means any substances, materials, chemicals, wastes,
pollutants, contaminants or compounds in any form, including, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, radioactive materials, toxic mold or infectious or medical wastes,
regulated by, or which can give rise to liability under, any Environmental Law.

 

“Health Care Receivable” means a receivable where the payor is the United States
of America, a state, county or municipality, or any agency or instrumentality
thereof which is obligated to make payment with respect to Medicare, Medicaid or
any agency or other receivables representing amounts owing under any other
program established by federal, state, county, municipal or other local law
which requires that payments for healthcare

 

24

--------------------------------------------------------------------------------


 

services to be made to the provider of such services in order to comply with any
applicable “anti-assignment” provisions, provider agreement or federal, state,
county, municipal or other local law, rule or regulation.

 

“Hedge Bank” means any Person that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Swap Contract permitted under Article VII in its capacity as a party thereto and
that (other than in the case of the Administrative Agent) is designated a “Hedge
Bank” with respect to such Secured Hedge Agreement in a writing from the
Borrower to the Administrative Agent, and (other than the Administrative Agent
or a Person already party hereto as a Lender) that delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it
(i) appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender.

 

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

 

“Increased Amount Date” has the meaning set forth in Section 2.14(a).

 

“Incremental Amendment” means an Incremental Amendment among the Borrower, the
Administrative Agent and one or more Incremental Term Lenders and/or Incremental
Revolving Credit Lenders entered into pursuant to Section 2.14.

 

“Incremental Amount” means, at any time, the excess, if any, of (a) $175,000,000
over (b) the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Credit Commitments established prior to such time pursuant
to Section 2.14.

 

“Incremental Revolving Credit Commitment” means any increased or incremental
Revolving Credit Commitment provided pursuant to Section 2.14.

 

“Incremental Revolving Credit Lender” means a Lender with a Revolving Credit
Commitment or an outstanding Revolving Credit Loan as a result of an Incremental
Revolving Credit Commitment.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.14, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” means Terms Loans made by one or more Lenders to the
Borrower pursuant to Section 2.14.  Incremental Term Loans may be made in the
form of additional Term A Loans or, to the extent permitted by Section 2.14 and
provided for in the relevant Incremental Amendment, Other Term Loans.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           reimbursement obligations in respect of all outstanding letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)           net obligations of such Person under any Swap Contract;

 

25

--------------------------------------------------------------------------------


 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
non-contingent liability on the balance sheet of such Person in accordance with
GAAP and (iii) liabilities and expenses accrued in the ordinary course);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)            all Attributable Indebtedness;

 

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)           to the extent not otherwise included above, all Guarantees of such
Person in respect of any of the foregoing,

 

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership in which such Person is a general partner,
except to the extent such Person’s liability for such Indebtedness is otherwise
limited and only to the extent such Indebtedness would be included in the
calculation of Consolidated Total Debt, and (B) in the case of the Borrower and
its Restricted Subsidiaries, exclude all intercompany Indebtedness among the
Borrower and its Restricted Subsidiaries having a term not exceeding 364 days
(inclusive of any rollover terms) and made in the ordinary course of business,
leases (other than Capitalized Leases) entered into in the ordinary course of
business, deferred or prepaid revenue, purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means, with respect to any Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, all
Taxes other than (i) any Taxes imposed on or measured by its net income, however
denominated, and any franchise (and similar) Taxes, imposed on it, in each case
by a jurisdiction as a result of such recipient being organized under the laws
of, or having its principal office or applicable lending office in, such
jurisdiction, or as a result of any other present or former connection between
such recipient and such jurisdiction other than any connections arising solely
from executing, delivering, being a party to, receiving or perfecting a security
interest under, performing its obligations under, receiving payments under,
engaging in any other transaction pursuant to, or enforcing, any Loan Documents,
(ii) any branch profits tax under Section 884(a) of the Code, or any similar
tax, imposed by any jurisdiction described in clause (i), (iii) any Taxes
attributable to the failure of a Lender to comply with Section 3.01(d), (iv) in
the case of a Non-U.S. Lender, any U.S. federal withholding Tax that is not
imposed solely as a result of a Change in Tax Law occurring after such Non-U.S.
Lender became a party to this Agreement (other than an assignee pursuant to a
request by the Borrower under Section 3.07(a)), except (i) to the extent such
Non-U.S. Lender’s assignor, if any, was entitled, immediately prior to the
assignment to such Non-U.S. Lender, to receive additional amounts with respect
to such withholding Tax pursuant to Section 3.01, or (ii) where such Non-U.S.
Lender changes its applicable lending office or takes any other action after the
occurrence of such Change in Tax Law, to the extent that additional amounts
payable (if any) to such Non-U.S. Lender in respect of such withholding Tax
after such change in applicable lending office or such other action do not
exceed the additional

 

26

--------------------------------------------------------------------------------


 

amounts (if any) payable to such Non U.S.-Lender solely as a result of such
Change in Tax Law, and (v) any United States federal withholding taxes imposed
under FATCA.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.

 

“Information” has the meaning set forth in Section 10.08.

 

“Initial Senior Notes” has the meaning set forth in clause (i) of the definition
of “Senior Notes.”

 

“Intellectual Property Security Agreement” means any patent, trademark or
copyright security agreement (in form and substance reasonably acceptable to the
Administrative Agent) that the Loan Parties shall enter into with the
Administrative Agent for the benefit of the Secured Parties.

 

“Interest Coverage Ratio” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and any Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and
December beginning with the first full fiscal quarter following the Closing Date
and any Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or, to the extent agreed by each Lender of such Eurodollar Rate Loan,
nine or twelve months, as selected by the Borrower in its Committed Loan Notice;
provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the applicable Maturity
Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings, the
Borrower and its Restricted Subsidiaries, intercompany loans, advances or
Indebtedness among Holdings, the Borrower and its Restricted Subsidiaries having
a term not exceeding 364 days (inclusive of any rollover or extension of terms)
and made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the

 

27

--------------------------------------------------------------------------------


 

amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions received by such Person with
respect thereto.

 

“Investors” means Onex Corporation and its Affiliates and any investment funds
advised or managed by any of the foregoing (other than any portfolio operating
companies of Onex Corporation or its Affiliates) and any investment funds that
have granted to the foregoing control in respect of their investment in Holdings
or its Subsidiaries and members of management that are direct or indirect
investors in Holdings or its Subsidiaries.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“Joint Bookrunner” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC and RBC Capital Markets(3), each in its respective
capacity as a bookrunner under this Agreement, and “Joint Bookrunners” means all
of them, collectively.

 

“Joint Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC and RBC Capital Markets(4), each in its respective
capacity as a lead arranger under this Agreement, and “Joint Lead Arrangers”
means all of them, collectively.

 

“Junior Financing” means any Indebtedness of any Loan Party or any Subsidiary
the payment of which is subordinated to payment of the obligations under the
Loan Documents pursuant to a subordination agreement (including subordination
terms embedded in the agreement, indenture or instrument evidencing such
Indebtedness)  in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that Junior Financing shall not include
any Indebtedness set forth in Section 7.03(d) or (x).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement (in form
and substance reasonably satisfactory to the Administrative Agent) between the
Administrative Agent and one or more collateral agents or representatives for
the holders or lenders of any Indebtedness that is permitted to be secured on a
junior basis with the Obligations.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, any Extended Revolving Credit
Commitment, any Incremental Term Loans or any Incremental Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the

 

--------------------------------------------------------------------------------

(3)                                 RBC Capital Markets is the global brand name
for the corporate and investment banking businesses of Royal Bank of Canada and
its affiliates

 

(4)                                 RBC Capital Markets is the global brand name
for the corporate and investment banking businesses of Royal Bank of Canada and
its affiliates

 

28

--------------------------------------------------------------------------------


 

enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means, with respect to the Existing Letters of Credit, JPMorgan
Chase Bank, N.A., acting through one of its affiliates or branches, and with
respect to any other Letter of Credit, Bank of America and any other Lender that
becomes an L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder as
well as any person that becomes a “Lender” hereunder pursuant to Sections 2.14
and 10.07(b), each of which is referred to herein as a “Lender.”

 

“Lender Participation Notice” has the meaning set forth in Section 2.05(c)(iii).

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the scheduled Maturity Date then in effect for the applicable Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $130,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

29

--------------------------------------------------------------------------------


 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan, Extended Term Loan or Extended Revolving
Credit Loan).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) the Fee Letter, (v) any Incremental
Amendment or Extension Amendment and (vi) each Letter of Credit Application.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor, and their
permitted successors and assigns.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, results of operations or condition (financial or otherwise)
of Holdings and its Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties (taken as a whole) to perform their obligations under any Loan Document,
(c) the legality, validity, binding effect or enforceability against a Loan
Party of a material Loan Document to which it is a party or (d) the rights,
remedies and benefits available to, or conferred upon, the Administrative Agent
or any Secured Party, taken as a whole, under any Loan Document.

 

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 6.01, contributed greater than ten percent (10%) of
Consolidated EBITDA for such period or (ii) which contributed greater than ten
percent (10%) of Total Assets as of such date; provided that if at any time the
aggregate amount of the EBITDA or consolidated total assets of all Foreign
Subsidiaries that are not Material Foreign Subsidiaries exceeds twenty percent
(20%) of Consolidated EBITDA for any such period or twenty percent (20%) of
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Foreign Subsidiaries as “Material Foreign
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Foreign Subsidiaries.

 

“Material Non-Public Information” means, with respect to Holdings or any of its
Subsidiaries, information that (a) has not been disclosed to the Lenders (other
than Lenders that do not wish to receive Material Non-Public Information with
respect to Holdings, any of its Subsidiaries or Affiliates) or has not otherwise
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD prior to such time and (b) could reasonably be
expected to have a material effect upon, or otherwise be material, (i) to a
Lender’s decision to participate in any Discounted Voluntary Prepayment or
assignment pursuant to Section 10.07(k), as applicable, or (ii) to the market
price of the Term A Loans.

 

“Material Real Property” means any Real Property owned by any Loan Party (other
than owned Real Property with a net book value of less than $3,000,000).

 

“Maturity Date” means (i) with respect to the Term A Loans, the fifth
anniversary of the Closing Date; (ii) with respect to the Revolving Credit
Facility, the fifth anniversary of the Closing Date; (iii) with respect to any
tranche of Extended Term Loans or Extended Revolving Credit Commitments, the
final maturity date as specified in the applicable Extension Amendment and
(iv) with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date as specified in the applicable Incremental
Amendment; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately preceding such day.

 

30

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning set forth in Section 10.10.

 

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. ss. 1396 ET SEQ.) and any successor or similar
statutes, as in effect from time to time.

 

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1396 ET
SEQ.) and any successor or similar statutes, as in effect from time to time.

 

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.16(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, opinions
of counsel, ALTA surveys, appraisals, “Life-of-Loan” Federal Emergency
Management Agency Standard flood hazard determinations (together with notices
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto and evidence of
flood hazard insurance), mortgage tax affidavits and declarations and other
similar information and related certifications as are requested by, and in form
and substance reasonably acceptable to, the Administrative Agent from time to
time.

 

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13, in each case, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or with respect to
which any Loan Party or any ERISA Affiliate may incur any liability.

 

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

 

“Net Proceeds” means:

 

(a)           100% of the cash proceeds actually received by the Borrower or any
of its Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) any amount
required to repay (x) Indebtedness (other than pursuant to the Loan Documents)
that is secured by a Lien on the assets disposed of and which ranks prior to the
Lien securing the Obligations or (y) Indebtedness or other obligations of any
Subsidiary that is disposed of in such transaction, (iii) in the case of any
Disposition or Casualty Event by a non-wholly-owned Restricted Subsidiary, the
pro rata portion of the Net Proceeds thereof (calculated without regard to this
clause (iii)) attributable to non-controlling interests or not available for
distribution to or for the account of the Borrower or a wholly-owned Restricted
Subsidiary as a result thereof, (iv) taxes paid or reasonably estimated to be
payable as a result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes

 

31

--------------------------------------------------------------------------------


 

deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of its Restricted Subsidiaries
including, without limitation, Pension Plan and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that (A) if no Default
exists, the Borrower and its Restricted Subsidiaries may reinvest any portion of
such proceeds in assets useful for its business within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 12 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within 18 months of initial
receipt, such remaining portion shall constitute Net Proceeds as of the date of
such termination or expiry without giving effect to this proviso; it being
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing) and
(B) solely in respect of the proceeds of Dispositions, at any time during the
period following a Disposition and prior to the prepayment date, if, on a Pro
Forma Basis after giving effect to such Disposition and the application of the
proceeds thereof, the Total Leverage Ratio is less than 2.50 to 1.00, up to
$50,000,000 of such proceeds in the aggregate shall not constitute Net Proceeds;
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds unless (x) such proceeds
shall exceed $10,000,000 or (y) the aggregate net proceeds exceeds $25,000,000
in any fiscal year (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds under this clause (a)); and

 

(b)           100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any of its Restricted Subsidiaries of any Indebtedness, net of
all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Restricted
Subsidiaries shall be disregarded.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

“Non-Debt Fund Affiliate” means an Affiliate of the Borrower that is not a Debt
Fund Affiliate or a Purchasing Company Party.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

“Non-U.S. Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Not Otherwise Applied” means, with reference to any amount of net cash
proceeds, that such amount was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.

 

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due

 

32

--------------------------------------------------------------------------------


 

or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (y) obligations of the Borrower
or any of its Restricted Subsidiaries arising under Cash Management Obligations
or any Secured Hedge Agreement; provided that (a) obligations of the Borrower or
any of its Restricted Subsidiaries under any Secured Hedge Agreement or Cash
Management Obligations shall be secured and guaranteed pursuant to the
Collateral Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (b) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Secured Hedge Agreements or any Cash
Management Obligations.  Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent, the Administrative Agent or any Lender, in its sole discretion, may elect
to pay or advance on behalf of such Loan Party.

 

“Offered Loans” has the meaning set forth in Section 2.05(c)(iii).

 

“OID” has the meaning set forth in Section 2.14(b).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or the memorandum and
articles of association (if applicable); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

“Other Term Loans” has the meaning set forth in Section 2.14(a).

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding Dollar
Amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of the Federal Funds Rate and an overnight rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (b) with respect to any amount denominated
in any Available Currency other than Dollars, the rate of interest per annum at
which overnight deposits in such Available Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of the Administrative Agent in
the applicable offshore interbank market for such Available Currency to major
banks in such interbank market.

 

“Participant” has the meaning set forth in Section 10.07(e).

 

33

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning set forth in Section 10.07(e).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which is maintained for the employees of any Loan Party or any ERISA
Affiliate or with respect to which any Loan Party or any ERISA Affiliate may
incur any liability.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(h).

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to unpaid
accrued interest and premium thereon (including any make-whole premium or
prepayment penalty that may be payable in connection therewith) plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement,
exchange or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) such modification, refinancing, refunding, renewal,
replacement, exchange or extension has a final maturity date equal to or later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, (c) at the time thereof, no Event of Default shall have occurred
and be continuing, (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended is subordinated
in right of payment to the Obligations, such modification, refinancing,
refunding, renewal, replacement, exchange or extension is subordinated in right
of payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, (e) the terms
and conditions (including, if applicable, as to collateral, but excluding
interest rate, fees and other pricing terms) of any such modified, refinanced,
refunded, renewed, exchanged or extended Indebtedness are not materially less
favorable to the Lenders, taken as whole, than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed, exchanged or
extended (in the case of the Lenders, as reasonably determined by the
Administrative Agent) (it being understood that the modification, refinancing,
refunding, renewal, replacement, exchange or extension of any Indebtedness with
Indebtedness that has a junior lien on collateral relative to the Indebtedness
so modified, refinanced, refunded, renewed, replaced, exchanged or extended or
is otherwise unsecured (all other terms being the same) is not materially less
favorable to the Lenders) or are on market terms and (f) such modification,
refinancing, refunding, renewal, replacement, exchange or extension is incurred
by the Person who is the obligor or guarantor of the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended;
provided, further, that, notwithstanding anything to the contrary above, the
modification, refinancing, refunding, renewal, replacement, exchange or
extension of Junior Financings, unsecured Indebtedness or Senior Notes with the
proceeds of any Incremental Term Loan shall constitute a “Permitted Refinancing”
so long as, (i) after giving effect thereto, the sum of (x) the excess of the
aggregate Revolving Credit Commitments at such time less the aggregate Revolving
Credit Exposure plus (y) the amount of cash and Cash Equivalents (other than
Restricted Cash) that is held by the Borrower and its Restricted Subsidiaries
free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (b), (c), (f), (k), (l),
(p), (q)(i) and (ii), (x) (solely to the extent such Liens under such clause
(x) relate to the foregoing clauses (a), (b), (c), (f), (k), (l), (p),
(q)(i) and (ii)), (y) (solely to the extent such Liens under such clause (y) are
Liens on Collateral that are junior to the Liens securing the Obligations and
subject to a Junior Lien Intercreditor Agreement) and (bb) of the Borrower and
its Restricted Subsidiaries shall be not less than $75,000,000 and (ii) the
Total Leverage Ratio determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which financial statements were required to
have been delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no
Test Period has passed, as of the last four quarters ended), as if such
modification, refinancing, refunding, renewal, replacement, exchange or
extension had been made on the last day of such four quarter period, is less
than or equal to 3.00:1.00.

 

34

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning set forth in Section 6.01.

 

“Post-Closing Collateral Date” means the date that is 90 days following the
Closing Date, or such longer period as the Administrative Agent may agree in
writing in its sole discretion in accordance with Section 6.11.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Pre-Expansion European Union” means the European Union as of January 1, 2004,
including the countries of Austria, Belgium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden and
the United Kingdom, but not including any country which became or becomes a
member of the European Union after January 1, 2004.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Proceeding” has the meaning set forth in Section 10.05.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.09.

 

“Pro Forma Compliance” means, with respect to any covenant set forth in
Section 7.10(a) and (b), compliance on a Pro Forma Basis with such covenant in
accordance with Section 1.09.

 

“Pro Rata Share” means, (x) with respect to each Revolving Credit Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitments
of such Revolving Credit Lender under the applicable Facility or Facilites at
such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or Facilites and (y) with respect to
each Term Lender, (i) prior to the Closing Date, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Term Commitments of such Term Lender at such time and the
denominator of which is the amount of the aggregate Term Commitments at such
time and (ii) thereafter, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the Term Loans
of such Term Lender under the applicable Facility or Facilities at such time and
the denominator of which is the amount of the aggregate principal amount of Term
Loans outstanding under the applicable Facility or Facilites; provided that in
the case of Section 2.15 when a Defaulting Lender shall exist, “Pro Rata Share”
shall mean such percentage of the Aggregate Commitments under the applicable
Facility or Facilities (disregarding any Defaulting Lender’s Commitments);
provided, further, that if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Projections” has the meaning set forth in Section 6.01(c).

 

“Proposed Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(c)(ii).

 

“Public Lender” has the meaning set forth in Section 6.01.

 

“Purchase Price” means the total consideration payable in connection with any
acquisition, including, without limitation, any portion of the consideration
payable in cash, all Indebtedness, liabilities and contingent

 

35

--------------------------------------------------------------------------------


 

obligations incurred or assumed in connection with such acquisition and all
consulting fees or fees for a covenant not to compete, including without
limitation the value of any Equity Interests or other equity interests of any
Loan Party or any Subsidiary issued as consideration for such acquisition.

 

“Purchasing Company Party” means any Company Party that (x) makes a Discounted
Voluntary Prepayment pursuant to Section 2.05(c) or (y) becomes an Eligible
Assignee pursuant to Section 10.07(b) or a Participant pursuant to
Section 10.07(e).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten public offering
(other than a public offering pursuant to a registration statement on Form S-8)
(i) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering) or (ii) after which the common Equity Interests of
Holdings or any direct or indirect parent of Holdings are listed on an
internationally recognized securities exchange or dealer quotation system.

 

“Qualifying Lenders” has the meaning set forth in Section 2.05(c)(iv).

 

“Qualifying Loans” has the meaning set forth in Section 2.05(c)(iv).

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Rejection Notice” has the meaning set forth in Section 2.05(b)(vi).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
within, from or into any building, structure or facility.

 

“Removal Effective Date” has the meaning set forth in Section 9.06(b).

 

“Replacement Term Loans” has the meaning set forth in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination and subject to the
limitations set forth in Section 10.07(l), Lenders having more than 50% of the
sum of the (a) Total Outstandings (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans

 

36

--------------------------------------------------------------------------------


 

being deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Term Commitment and unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and all L/C Obligations (with the
aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term A Lenders” means, as of any date of determination and subject to
the limitations set forth in Section 10.07(l), Term A Lenders having more than
50% of the aggregate principal amount of outstanding Term A Loans of all Term A
Lenders; provided that the portion of the Outstanding Amount of all Term A Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Term A Lenders.

 

“Resignation Effective Date” has the meaning set forth in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any Organization Documents required
to be delivered under any Loan Document, any secretary or assistant secretary of
such Loan Party or, in the case of any Foreign Subsidiary, any duly appointed
authorized signatory or director or managing member of such Person.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that are contractually restricted from being distributed to the
Borrower.

 

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on account of any
Equity Interest of Holdings, the Borrower or any of its Restricted Subsidiaries,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation, termination of, or other
acquisition for value of, any such Equity Interest.

 

“Restricted Subsidiary” means any Subsidiary of Holdings or the Borrower, as
applicable, other than an Unrestricted Subsidiary.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such

 

37

--------------------------------------------------------------------------------


 

Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including Sections 2.14 and
10.07(b)).  The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $200,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement. 
After the Closing Date additional Classes of Revolving Credit Commitments may be
created pursuant to Extension Amendments.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the Dollar Amount of the L/C Obligations and the
Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

“Revolving Credit Loan” has the meaning set forth in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

“Rollover Amount” has the meaning set forth in Section 7.10(c)(ii).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or any of its Restricted Subsidiaries
whereby the Borrower or any of its Restricted Subsidiaries transfers such
property to a Person and the Borrower or such Restricted Subsidiary leases it
from such Person, other than leases between the Borrower and a Restricted
Subsidiary of the Borrower or between Restricted Subsidiaries of the Borrower.

 

“Same Day Funds” means immediately available funds.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank, to the
extent designated by the Borrower and such Lender as a Secured Hedge Agreement
in writing to the Administrative Agent.  The designation of any Swap Contract as
a Secured Hedge Agreement shall not create in favor of the Lender or Affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Collateral Documents.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
any L/C Issuer, the Hedge Banks, the Cash Management Banks and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

38

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit F hereto, dated as of the date hereof, among Holdings, the Borrower, the
Subsidiary Guarantors and the Administrative Agent, as the same may be amended,
modified or supplemented from time to time.

 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

“Selk Matter” means the lawsuit filed in Bernalillo County, New Mexico State
Court styled Larry Selk, by and through his legal guardian, Rani Rubio v.
Res-Care New Mexico, Inc., Res-Care, Inc., et al.

 

“Senior Notes” means, collectively, (i) the $200,000,000 10.75% Notes due 2019
of the Borrower issued on December 22, 2010 and outstanding on the date hereof
(the “Initial Senior Notes”) and (ii) any other senior unsecured notes or
convertible notes assumed or incurred by the Borrower or a Restricted Subsidiary
pursuant to Section 7.03(v) or (w) and issued under an indenture, note purchase
agreement or similar governing instrument or document in a registered public
offering or a Rule 144A or other private placement transaction permitted
hereunder.

 

“Senior Notes Documentation” means the Senior Notes and any indenture or other
loan or purchase agreement governing the Senior Notes and any other documents
delivered pursuant thereto.

 

“Senior Secured Leverage Ratio” means the ratio of (a) Consolidated Senior
Secured Debt (it being understood that for purposes of determining compliance
with such ratio herein, Consolidated Senior Secured Debt shall be measured on
the date of the voluntary prepayment, redemption, purchase, defeasance or other
payment being made) minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash) that is held by the Borrower and its Restricted
Subsidiaries as of such date free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (b), (c), (f), (k), (l), (p), (q)(i) and (ii), (x) (solely to the
extent such Liens under such clause (x) relate to the foregoing clauses (a),
(b), (c), (f), (k), (l), (p), (q)(i) and (ii)), (y) (solely to the extent such
Liens under such clause (y) are Liens on Collateral that are junior to the Liens
securing the Obligations and subject to a Junior Lien Intercreditor Agreement)
and (bb), which cash and Cash Equivalents shall be in an amount not to exceed
$50,000,000 to (b) Consolidated EBITDA as of the most recently completed Test
Period.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the amount of the “fair saleable value” of
the assets of such Person will, as of such date, exceed (i) the value of all
“liabilities of such Person, including contingent and other liabilities,” as of
such date, as such quoted terms are generally determined in accordance with
applicable Laws governing determinations of the insolvency of debtors, and
(ii) the amount that will be required to pay the probable liabilities of such
Person on its existing debts (including contingent and other liabilities) as
such debts become absolute and mature, (b) such Person will not have, as of such
date, an unreasonably small amount of capital for the operation of the
businesses in which it is engaged as of such date and (c) such Person will be
able to pay its liabilities, including contingent and other liabilities, as they
mature.  For purposes of this definition, “not have an unreasonably small amount
of capital for the operation of the businesses in which it is engaged” means
that such Person will be able to generate enough cash from operations, asset
dispositions or refinancing, or a combination thereof, to meet its obligations
as they become due.

 

“SPC” has the meaning set forth in Section 10.07(h).

 

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

 

“Specified Equity Contribution” means any cash contribution to the equity of
Holdings and/or any purchase or investment in an Equity Interest of Holdings, in
each case other than Disqualified Equity Interests made pursuant to
Section 8.05.

 

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility for
working capital purposes) or Incremental Term Loan or Incremental Revolving
Credit Commitment or Investment or capital contribution that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any Investment constituting an acquisition
of

 

39

--------------------------------------------------------------------------------


 

assets constituting a business unit, line of business or division of another
Person, any Disposition of a business unit, line of business or division of the
Borrower or any of its Restricted Subsidiaries, in each case whether by merger,
consolidation, amalgamation or otherwise, in each case, that by the terms of
this Agreement requires “Pro Forma Compliance” with a test or covenant hereunder
or requires such test or covenant to be calculated on a “Pro Forma Basis.”

 

“Spot Rate” means, for any currency, on any relevant date of determination in
connection with the issuance, amendment increasing or decreasing the amount, or
payment of a Letter of Credit, and such additional dates as the Administrative
Agent or any L/C Issuer, as applicable, shall determine, the rate determined by
the Administrative Agent or such L/C Issuer, as applicable, to be the rate
quoted by the Administrative Agent or such L/C Issuer, as applicable, as the
spot rate for the purchase by the Administrative Agent or such L/C Issuer, as
applicable, of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or such L/C Issuer, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or such L/C Issuer, as applicable, if the Administrative
Agent or such L/C Issuer, as applicable, does not have as of the date of
determination a spot buying rate for any such currency and provided, further,
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Available Currency other than Dollars.  Once the Spot Rate is
revalued by the Administrative Agent or such L/C Issuer, as applicable, it will
advise the Borrower and Revolving Credit Lenders of the new Spot Rate.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially (directly or indirectly) owned, (ii) more than half
of the issued share capital is at the time beneficially (directly or indirectly)
owned or (iii) other than with respect to a corporation, such Person is a
controlling general partner or managing member or otherwise controls such entity
at such time.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Company” has the meaning set forth in Section 7.04(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

40

--------------------------------------------------------------------------------


 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A. and Royal Bank of Canada,
each in its respective capacity as a syndication agent under this Agreement, and
“Syndication Agents” means all of them, collectively.

 

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments or withholdings imposed by any Governmental Authority, including
interest, penalties and additions to tax applicable thereto.

 

“Term A Commitment” means, as to each Term Lender, its obligation to make a Term
A Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Term A Commitment” or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including
Section 2.14).  The initial aggregate amount of the Term A Commitments is
$175,000,000.

 

“Term A Loans” means the term loans made by the Lenders on the Closing Date to
the Borrower pursuant to Section 2.01(a).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment or (iii) an Extension Amendment.  The
initial amount of each Term Lender’s Commitment is set forth on Schedule 1.01A
under the caption “Term A Commitment” or, otherwise, in the Assignment and
Assumption, Extension Amendment, or Incremental Amendment pursuant to which such
Lender shall have assumed its Commitment, as the case may be.

 

41

--------------------------------------------------------------------------------


 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan” means any Term A Loan, Incremental Term Loan or Extended Term Loan,
as the context may require.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

 

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

 

“Threshold Amount” means $25,000,000.

 

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.

 

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt (it being understood that for purposes of
determining compliance with Section 7.10(a), such date of determination shall be
the last day of the applicable Test Period) minus the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash) that is held by the Borrower
and its Restricted Subsidiaries free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (b), (c), (f), (k), (l), (p), (q)(i) and (ii), (x) (solely to the
extent such Liens under such clause (x) relate to the foregoing clauses (a),
(b), (c), (f), (k), (l), (p), (q)(i) and (ii)), (y) (solely to the extent such
Liens under such clause (y) are Liens on Collateral that are junior to the Liens
securing the Obligations and subject to a Junior Lien Intercreditor Agreement)
and (bb), which cash and Cash Equivalents shall be in an amount not to exceed
$50,000,000 to (b) Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of their respective Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

 

“Transactions” means (a) the execution and delivery of Loan Documents to be
entered into on the Closing Date and the funding of the Loans on the Closing
Date, (b) the Existing Credit Agreement Refinancing and (c) the payment of
Transaction Expenses.

 

“Transferred Guarantor” has the meaning set forth in Section 11.09.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

42

--------------------------------------------------------------------------------


 

“U.S. Lender” means a Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C).

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) any Subsidiary of Holdings or the Borrower,
as applicable, designated by the board of directors of Holdings or the Borrower,
as applicable, as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent
to the Closing Date and (ii) any Subsidiary of an Unrestricted Subsidiary.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

Section 1.02                             Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(c)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  The word “or” is not exclusive.

 

(f)                                   The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(g)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

43

--------------------------------------------------------------------------------


 

(h)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(i)                                     For purposes of determining compliance
with any Section of Article VII at any time, in the event that any
Lien, Investment, Indebtedness (whether at the time of incurrence or upon
application of all or a portion of the proceeds thereof), Disposition,
Restricted Payment, Affiliate transaction, Contractual Obligation or prepayment
of Indebtedness meets the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such Sections, such transaction
(or portion thereof) at any time shall be permitted under one or more of such
clauses as determined by the Borrower in its sole discretion at such time.

 

Section 1.03                             Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.  In
addition, for purposes of this Agreement, all references to codified accounting
standards specifically named herein shall be deemed to include any successor,
replacement, amended or updated accounting standard under GAAP.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)                                  For purposes of all financial definitions
and calculations in this Agreement, including the determination of Excess Cash
Flow, there shall be excluded for any period the purchase accounting effects of
adjustments (including the effects of such adjustments pushed down to the
Borrower and its Restricted Subsidiaries) in component amounts required or
permitted by GAAP (including in the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development,
post-employment benefits, deferred revenue and debt line items thereof) and
related authoritative pronouncements, as a result of any Permitted Acquisition
or the amortization or write-off of any amounts thereof.

 

(d)                                 Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

 

Section 1.04                             Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

44

--------------------------------------------------------------------------------


 

Section 1.05                             References to Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, amendments and
restatements, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, amendments and
restatements, restatements, extensions, supplements and other modifications are
permitted by the Loan Documents; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law (including by succession of comparable
successor laws).

 

Section 1.06                             Times of Day.Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

Section 1.07                             Timing of Payment of Performance.

 

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

Section 1.08                             Cumulative Credit Transactions.

 

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

Section 1.09                             Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, the Total Leverage Ratio, the Senior Secured Leverage Ratio and the
Interest Coverage Ratio, as the case may be, shall be calculated in the manner
prescribed by this Section 1.09; provided that notwithstanding anything to the
contrary in clauses (b), (c) or (d) of this Section 1.09, when calculating the
Total Leverage Ratio and the Interest Coverage Ratio, as applicable, for
purposes of (i) the Applicable ECF Percentage of Excess Cash Flow and
(ii) determining actual compliance (and not Pro Forma Compliance or compliance
on a Pro Forma Basis) with any covenant set forth in Section 7.10(a) or (b), the
events described in this Section 1.09 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

 

(b)                                 For purposes of calculating the Total
Leverage Ratio, the Senior Secured Leverage Ratio and the Interest Coverage
Ratio, Specified Transactions that have been made (i) during the applicable Test
Period and (ii) subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period.  If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then the Total Leverage Ratio, the Senior Secured
Leverage Ratio and the Interest Coverage Ratio shall be calculated to give
pro forma effect thereto in accordance with this Section 1.09.

 

(c)                                  Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Borrower to the extent
consistent with Regulation S-X or are otherwise reasonably identifiable and
factually supportable, including the amount of “run-rate” cost savings relating
to such Specified Transaction and operating expense reductions relating to such
Specified Transaction for which specified actions are taken or committed to be
taken within 12 months after the date of

 

45

--------------------------------------------------------------------------------


 

consummation of such Specified Transaction and have been realized or are
expected to be realized within 12 months after the date of consummation of such
Specified Transaction (calculated on a pro forma basis as though such cost
savings and operating expense reductions had been realized on the first day of
such period as if such cost savings and operating expense reductions were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions (it being understood and
agreed that “run-rate” means the full recurring benefit that is associated with
any action taken or expected to be taken; provided that all of such benefit is
expected to be realized within 12 months of the date of consummation of the
Specified Transaction.

 

(d)                                 In the event that the Borrower or any of its
Restricted Subsidiaries incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the Interest Coverage Ratio, as the case may
be (in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period and (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Total Leverage Ratio,
the Senior Secured Leverage Ratio and the Interest Coverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on (A) the
last day of the applicable Test Period in the case of the Total Leverage Ratio
and the Senior Secured Leverage Ratio and (B) the first day of the applicable
Test Period in the case of the Interest Coverage Ratio.

 

(e)                                  If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Interest Coverage Ratio is made had been
the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness); provided, in the case of repayment
of any Indebtedness, to the extent actual interest related thereto was included
during all or any portion of the applicable Test Period, the actual interest may
be used for the applicable portion of such Test Period.  Interest on a
Capitalized Lease shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of the Borrower to
be the rate of interest implicit in such Capitalized Lease in accordance with
GAAP.  Interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a London interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen or if none, then based upon such optional rate chosen as the
Borrower may designate.

 

Section 1.10                             Letters of Credit.Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Amount of the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Amount of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

Section 1.11                             Currency Generally.

 

For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

 

Section 1.12                             Additional Available Currencies.

 

The Borrower may from time to time request that Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Available
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  Any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable L/C Issuer.  Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and the applicable L/C Issuer, in their
sole discretion).

 

46

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly notify the applicable L/C Issuer
thereof.  The applicable L/C Issuer shall notify the Administrative Agent, not
later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.  Any failure by the applicable L/C Issuer to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such L/C Issuer to permit Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
the applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Available
Currency hereunder for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.12, the Administrative Agent shall
promptly so notify the Borrower.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01                             The Loans.

 

(a)                                 The Term Borrowings.  Subject to the terms
and conditions set forth herein, each Term A Lender severally agrees to make to
the Borrower on the Closing Date one or more Term A Loans denominated in Dollars
in an aggregate amount not to exceed at any time outstanding the amount of such
Term A Lender’s Term A Commitment.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”)
denominated in Dollars pursuant to Section 2.02 to the Borrower from its
applicable Lending Office from time to time, on any Business Day during the
period from the Closing Date until the Maturity Date, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment.  Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b).  Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

Section 2.02                             Borrowings, Conversions and
Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent (except that,
subject to Section 3.05, a notice in connection with the initial Credit
Extensions hereunder may be revoked if the Closing Date does not occur on the
proposed date of borrowing), which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (New York
City time) (x) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base
Rate Loans to Eurodollar Rate Loans, and (y) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) four (4) Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this

 

47

--------------------------------------------------------------------------------


 

Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Except as provided in Section 2.14, each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a minimum principal amount of $2,500,000, or a whole multiple of $500,000, in
excess thereof.  Except as provided in Section 2.03(c), 2.04(c) or 2.14(a), each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto and (vi) the account of the Borrower
to be credited with the proceeds of such Borrowing.  If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.  Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurodollar Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share or other applicable share provided for under this
Agreement of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 3:00 p.m. (New York City time) on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Article 4, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent by wire transfer of such funds in accordance with
instructions provided to the Administrative Agent by the Borrower; provided that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowing, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan unless the Borrower pays the
amount due, if any, under Section 3.05 in connection therewith.  During the
existence of an Event of Default, no Loans may be requested, converted to or
continued as Eurodollar Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Term Borrowings,
all Revolving Credit Borrowings, all conversions of Term Loans or Revolving
Credit Loans from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than five
(5) Interest Periods in effect with respect to all Revolving Credit Borrowings
and not more than five (5) Interest Periods in effect with respect to all Term
Borrowings; provided that after the establishment of any new Class of Loans
pursuant to an Extension Amendment, the number of Interest Periods otherwise
permitted by this Section 2.02(e) shall increase by three (3) Interest Periods
for each applicable Class so established.

 

48

--------------------------------------------------------------------------------


 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

Section 2.03                             Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.  (i) 
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit at sight denominated in Dollars or an Available Currency
for the account of the Borrower (provided that any Letter of Credit may be for
the benefit of Holdings, the Borrower or any of its Restricted Subsidiaries) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Revolving Credit Lender would exceed such Lender’s Revolving Credit Commitment,
(y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit or (z) the aggregate Revolving Credit Exposure would exceed the
Revolving Credit Facility.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued hereunder and,
from and after the Closing Date, shall be subject to and governed by the terms
and conditions hereof.

 

(ii)                                   An L/C Issuer shall be under no
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such L/C Issuer
shall prohibit, or direct that such L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve (12) months
after the date of issuance or last renewal, unless (1) each Appropriate Lender
has approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit has been cash
collateralized;

 

(C)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date;

 

(D)                               the issuance of such Letter of Credit would
violate any policies of such L/C Issuer applicable to letters of credit
generally;

 

(E)                                any Revolving Credit Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising

 

49

--------------------------------------------------------------------------------


 

from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $50,000.

 

(iii)                                    An L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.  Notwithstanding
anything herein to the contrary, the expiry date of any Letter of Credit
denominated in a currency other than Dollars must be approved by the relevant
L/C Issuer in its sole discretion even if it is less than twelve months after
the date of issuance or last renewal and any Auto-Extension Letter of Credit
denominated in a currency other than Dollars shall be issued only at the
relevant L/C Issuer’s sole discretion.

 

(iv)                                   The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i)  Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
11:00 a.m. (New York City time) at least two (2) Business Days prior to the
proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (g) the Available Currency in which the requested Letter of Credit
is to be issued will be denominated and (h) such other matters as the relevant
L/C Issuer may reasonably request.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant L/C Issuer may reasonably
request.

 

(ii)                                   Promptly after receipt of any Letter of
Credit Application, the relevant L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof.  Upon
receipt by the relevant L/C Issuer of confirmation from the Administrative Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or Holdings or any Restricted Subsidiary of the Borrower) or enter
into the applicable amendment, as the case may be.  Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
relevant L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement times the amount of such Letter of Credit.

 

50

--------------------------------------------------------------------------------


 

(iii)                                    If the Borrower so requests in any
applicable Letter of Credit Application, the relevant L/C Issuer shall agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the relevant L/C Issuer to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the relevant L/C Issuer, the Borrower
shall not be required to make a specific request to the relevant L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided
that the relevant L/C Issuer shall not permit any such extension if (A) the
relevant L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Revolving Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

 

(iv)                                   Promptly after issuance of any Letter of
Credit or any amendment to a Letter of Credit, the relevant L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i)  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Borrower and the Administrative Agent thereof.  Not
later than 3:30 p.m. (New York City time) on the first Business Day immediately
following any payment by an L/C Issuer under a Letter of Credit with notice to
the Borrower (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing in Dollars (it being understood that in a case of a
Letter of Credit denominated in an Available Currency other than Dollars, the
amount of such Letter of Credit shall be determined by taking the Dollar Amount
of such Letter of Credit); provided that if such reimbursement is not made on
the date of drawing, the Borrower shall pay interest to the relevant L/C Issuer
on such amount at the rate applicable to Base Rate Loans (without duplication of
interest payable on L/C Borrowings).  The relevant L/C Issuer shall notify the
Borrower of the Dollar Amount of the drawing promptly following the
determination or revaluation thereof.  If the Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the Dollar Amount thereof in the case of an
Available Currency other than Dollars) (the “Unreimbursed Amount”), and the
amount of such Appropriate Lender’s Pro Rata Share or other applicable share
provided for under this Agreement thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.  For the
avoidance of doubt, the repayment of any Unreimbursed Amount with the proceeds
of Revolving Credit Loans (other than an L/C Borrowing) pursuant to this
Section 2.03(c)(i) shall not be deemed to be a failure of the Borrower to comply
with its obligations hereunder.

 

(ii)                                   Each Appropriate Lender (including any
Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer in Dollars at the Administrative Agent’s
Office for payments in an amount equal to its Pro Rata Share or other applicable
share provided for under this Agreement of the Unreimbursed Amount not later
than 1:00 p.m. (New York City time) on the Business Day specified in such notice
by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to

 

51

--------------------------------------------------------------------------------


 

have made a Base Rate Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the relevant L/C Issuer.

 

(iii)                                    With respect to any Unreimbursed Amount
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                                   Until each Appropriate Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the relevant L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share or other applicable
share provided for under this Agreement of such amount shall be solely for the
account of the relevant L/C Issuer.

 

(v)                                  Each Revolving Credit Lender’s obligation
to make Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the relevant L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice ).  No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                                   If any Revolving Credit Lender fails to
make available to the Administrative Agent for the account of the relevant L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.  (i)  If, at
any time after an L/C Issuer has made a payment under any Letter of Credit and
has received from any Revolving Credit Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), the Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share or other applicable share provided for under this
Agreement thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the Dollar Amount received by the Administrative Agent.

 

(ii)                                   If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Appropriate Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share or
other applicable share provided for under this Agreement thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

52

--------------------------------------------------------------------------------


 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the relevant L/C Issuer for each drawing under each
Letter of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement or any other Loan Document, or any
other agreement or instrument relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower (or Holdings or any Restricted
Subsidiary of the Borrower) may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the relevant L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the relevant L/C Issuer under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any exchange, release or non-perfection of
any Collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrower (or Holdings or any Restricted Subsidiary of the Borrower) in
respect of such Letter of Credit; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower (or Holdings or any Restricted Subsidiary of the
Borrower);

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuers.  Each Lender and the
Borrower agrees that, in paying any drawing under a Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Lenders holding a majority of the Revolving Credit Commitments, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful

 

53

--------------------------------------------------------------------------------


 

misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, in each case as determined in a
final and non-appealable judgment by a court of competent jurisdiction.  In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.  If, as of the Letter of
Credit Expiration Date, any Letter of Credit issued to the Borrower may for any
reason remain outstanding and partially or wholly undrawn, (ii) if any Event of
Default occurs and is continuing and the Administrative Agent or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02
or (iii) if an Event of Default set forth under Section 8.01(f) or (g) occurs
and is continuing, the Borrower shall Cash Collateralize the then Outstanding
Amount of all of its L/C Obligations (in an amount equal to such Outstanding
Amount determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 1:00 P.M.
(New York City time) on (x) in the case of the immediately preceding clauses
(i) and (ii), (1) the Business Day that the Borrower receives notice thereof, if
such notice is received on such day prior to 12:00 noon (New York City time) or
(2) if clause (1) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice and (y) in the case of the
immediately preceding clause (iii), the Business Day on which an Event of
Default set forth under Section 8.01(f) or (g) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender). 
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Administrative Agent, for the benefit of each L/C Issuer
and the Revolving Credit Lenders with respect to the applicable Facility, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in a
blocked, non-interest bearing deposit account designated by, and under the sole
dominion and control of, the Administrative Agent.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
blocked accounts at the Administrative Agent as aforesaid, an amount equal to
the excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim.  Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer.  To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the

 

54

--------------------------------------------------------------------------------


 

excess shall be refunded to the Borrower.  To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Revolving Credit Lenders, then so long as no other Event of Default has occurred
and is continuing, all Cash Collateral pledged to Cash Collateralize such Letter
of Credit shall be refunded to the Borrower.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.  In addition, the Administrative Agent may request at
any time and from time to time after the initial deposit of Cash Collateral that
additional Cash Collateral be provided by the Borrower in order to protect
against the results of exchange rate fluctuations with respect to Letters of
Credit denominated in currencies other than Dollars.

 

(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender for the
applicable Revolving Credit Facility in accordance with its Pro Rata Share or
other applicable share provided for under this Agreement a Letter of Credit fee
for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum Dollar Amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, any Letter
of Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Pro Rata Shares allocable to such Letter of Credit pursuant
to Section 2.15(a)(iv), with the balance of such fee, if any, payable to such
L/C Issuer for its own account.  Such Letter of Credit fees shall be computed on
a quarterly basis in arrears.  Such Letter of Credit fees shall be due and
payable in Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit issued by
it to the Borrower (or Holdings or any Restricted Subsidiary of the Borrower)
equal to 0.125% per annum (or such other lower amount as may be mutually agreed
by the Borrower and the applicable L/C Issuer) of the maximum Dollar Amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit) or such
lesser fee as may be agreed with such L/C Issuer.  Such fronting fees shall be
computed on a quarterly basis in arrears.  Such fronting fees shall be due and
payable in Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account with respect to each Letter of Credit
issued to the Borrower (or Holdings or any Restricted Subsidiary of the
Borrower) the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable within five (5) Business Days of
demand and are nonrefundable.

 

55

--------------------------------------------------------------------------------


 

(k)           Conflict with Letter of Credit Application.  Notwithstanding
anything else to the contrary in this Agreement or any Letter of Credit
Application, in the event of any conflict between the terms hereof and the terms
of any Letter of Credit Application, the terms hereof shall control.

 

(l)            Addition of an L/C Issuer.  A Revolving Credit Lender reasonably
acceptable to the Borrower and the Administrative Agent may become an additional
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Revolving Credit Lender.  The Administrative Agent
shall notify the Revolving Credit Lenders of any such additional L/C Issuer.

 

(m)          Existing Letters of Credit.  The parties hereto agree that the
Existing Letters of Credit shall be deemed Letters of Credit for all purposes
under this Agreement, without any further action by the Borrower.

 

(n)           Extensions.  If the Letter of Credit Expiration Date in respect of
any tranche of Revolving Credit Commitments occurs prior to the expiry date of
any Letter of Credit, then on such Letter of Credit Expiration Date (i) if one
or more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Credit Lenders to
purchase participations therein and to make Revolving Credit Loans and payments
in respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.03(g).

 

(o)           Letters of Credit Issued for Holdings or Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, or Holdings or any
Restricted Subsidiary of the Borrower, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of or Holdings or any Restricted Subsidiary of
the Borrower inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of Holdings or any
Restricted Subsidiary of the Borrower, as applicable.

 

Section 2.04          Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, Bank of America, in its capacity as Swing Line Lender agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.04, to make loans in Dollars to the Borrower (each such loan, a “Swing
Line Loan”), from time to time on any Business Day during the period beginning
on the Business Day after the Closing Date and until the day before the Maturity
Date of the Revolving Credit Facility in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Swing Line Lender’s Revolving
Credit Commitment; provided that, after giving effect to any Swing Line Loan,
(i) the Revolving Credit Exposure shall not exceed the aggregate Revolving
Credit Commitment and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender (other than the relevant Swing Line Lender), plus
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect; provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of

 

56

--------------------------------------------------------------------------------


 

such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. (New York City time) on the requested borrowing date and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the relevant Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice
(by telephone or in writing), the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the relevant Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 1:00 p.m. (New York City time) on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 5:00 p.m. (New York City time) on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower by crediting the account of the Borrower on the books of the Swing
Line Lender in immediately available funds.  Notwithstanding anything to the
contrary contained in this Section 2.04 or elsewhere in this Agreement, the
Swing Line Lender shall not be obligated to make any Swing Line Loan at a time
when a Revolving Credit Lender is a Defaulting Lender unless the Swing Line
Lender has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s Fronting Exposure (after giving
effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

 

(c)           Refinancing of Swing Line Loans.  (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans of the Borrower then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02.  The relevant Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. (New York City time) on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)            If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

57

--------------------------------------------------------------------------------


 

(iii)            If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv)            Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) (but not to purchase and fund risk participations in Swing
Line Loans) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay the applicable Swing Line Loans, together with interest
as provided herein.

 

(d)           Repayment of Participations.  (i) At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of the Swing Line
Loan, such Swing Line Lender will distribute to such Lender its Pro Rata Share
or other applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)            If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate.  The Administrative Agent will make such
demand upon the request of a Swing Line Lender.  The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

(g)           Extensions.  If the maturity date shall have occurred in respect
of any tranche of Revolving Credit Commitments (the “Expiring Credit
Commitment”) at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date (each a
“non-Expiring Credit Commitment” and collectively, the “non-Expiring Credit
Commitments”), then with respect to each outstanding Swing Line Loan, on the
earliest occurring maturity date such Swing Line Loan shall be deemed
reallocated to the tranche or tranches of the non-Expiring Credit Commitments on
a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such non-Expiring Credit Commitments, immediately prior to such
reallocation the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid and (y) notwithstanding the foregoing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the

 

58

--------------------------------------------------------------------------------


 

Maturity Date of the Expiring Credit Commitment or if the Loans have been
accelerated prior to the Maturity Date of the Expiring Credit Commitment.

 

Section 2.05          Prepayments.

 

(a)           Voluntary.  (i)  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay any
Class or Classes of Term Loans and Revolving Credit Loans of any Class or
Classes in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(New York City time) (A) three (3) Business Days prior to any date of prepayment
of Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurodollar Rate Loans shall be in a minimum principal
amount of $1,000,000, or a whole multiple of $500,000 in excess thereof; and
(3) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans and the order of Borrowing(s) to be prepaid.  The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  In the case of each prepayment of
the Loans pursuant to this Section 2.05(a), the Borrower may in its sole
discretion select the Borrowing or Borrowings (and the order of maturity of
principal payments) to be repaid, and such payment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares or other
applicable share provided for under this Agreement.

 

(ii)            The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. (New York City time) on the date
of the prepayment, and (2) any such prepayment shall be in a minimum principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(iii)            Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed.  Voluntary prepayments of any
Class of Term Loans permitted hereunder shall be applied to the remaining
scheduled installments of principal thereof pursuant to Section 2.07(a) in a
manner determined at the discretion of the Borrower and specified in the notice
of prepayment (and absent such direction, in direct order of maturity).

 

(b)           Mandatory.  (i)  Within five (5) Business Days after financial
statements have been delivered pursuant to Section 6.01(a) (commencing with the
fiscal year ended December 31, 2012) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to
(A) the Applicable ECF Percentage of Excess Cash Flow, if any, for the Excess
Cash Flow Period covered by such financial statements minus (B) the sum of
(1) all voluntary prepayments or repurchases of Term Loans made pursuant to
Section 2.05(a) or (c) or Section 10.07(k) during such Excess Cash Flow Period
or after year-end and prior to when such Excess Cash Flow prepayment is due, in
an amount equal to, in the case of Section 2.05(c) or Section 10.07(k), the
amount actually paid in respect of the principal amount of such Term Loans, and
(2) all voluntary prepayments of Revolving Credit Loans during such Excess Cash
Flow Period or after year-end and prior to when such Excess Cash Flow prepayment
is due, to the extent the Revolving Credit Commitments are permanently reduced
by the amount of such payments and, in the case of each of the immediately
preceding clauses (1) and (2), to the extent such prepayments are not funded
with the proceeds of Indebtedness.

 

59

--------------------------------------------------------------------------------


 

(ii)            If (1) Holdings, the Borrower or any of its Restricted
Subsidiaries Disposes of any property or assets pursuant to Section 7.05(g),
(m), (n) or (s) or (2) any Casualty Event occurs, which results in the
realization or receipt by Holdings, the Borrower or any of its Restricted
Subsidiaries of Net Proceeds, the Borrower shall cause to be prepaid on or prior
to the date which is ten (10) Business Days after the date of the realization or
receipt by Holdings, the Borrower or any of its Restricted Subsidiaries of such
Net Proceeds, an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Proceeds received.

 

(iii)            If Holdings, the Borrower or any of its Restricted Subsidiaries
incurs or issues any Indebtedness after the Closing Date not permitted to be
incurred or issued pursuant to Section 7.03, the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to 100%
of all Net Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt by Holdings, the Borrower or such Restricted
Subsidiary of such Net Proceeds.

 

(iv)            If for any reason the aggregate Outstanding Amount of Revolving
Credit Loans, Swing Line Loans and L/C Obligations at any time exceeds the
aggregate Revolving Credit Commitments then in effect, the Borrower shall
promptly prepay Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds the aggregate Revolving Credit Commitments then in
effect.

 

(v)           Each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding, at the option of the Borrower, (A) to the remaining principal
repayment installments thereof on a pro rata basis (excluding the installment
due on the Maturity Date) or (B) first, in direct order of maturity, to the next
succeeding eight (8) quarterly principal repayment installments thereof that are
due pursuant to Section 2.07(a) and, second, to the remaining principal
repayment installments thereof on a pro rata basis (excluding the installment
due on the Maturity Date); provided that any Class of Incremental Term Loans may
specify that one or more other Classes of Term Loans and Incremental Term Loans
may be prepaid prior to such Class of Incremental Term Loans.  Each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

 

(vi)            The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made by the Borrower
pursuant to clauses (i) through (iii) of this Section 2.05(b) at least three
(3) Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the aggregate amount of such prepayment to be made by the
Borrower.  The Administrative Agent will promptly notify each Appropriate Lender
of the contents of the Borrower’s prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment.  Each Term Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i), (ii) and (iii) of this Section 2.05(b) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. one (1) Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment.  Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender.  If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans.  Any Declined Proceeds shall be retained by the Borrower.

 

(c)           Non-Pro rata Discounted Voluntary Prepayments.  (i) 
Notwithstanding anything to the contrary in Section 2.05(a), 2.12(a) or 2.13
(which provisions shall not be applicable to this Section 2.05(c)), any
Purchasing Company Party shall have the right at any time and from time to time
to prepay Term A Loans to the Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this Section 2.05(c); provided that
(A) no Discounted Voluntary Prepayment shall be made from the proceeds of any
Revolving Credit Loan or Swing Line Loan, (B) immediately after giving effect to
any Discounted Voluntary Prepayment, the sum of (x) the excess of the aggregate
Revolving Credit Commitments at such time less the aggregate Revolving Credit
Exposure plus (y) the amount of unrestricted cash and

 

60

--------------------------------------------------------------------------------


 

Cash Equivalents of the Borrower and its Restricted Subsidiaries shall be not
less than $75,000,000, (C) any Discounted Voluntary Prepayment shall be offered
to all Lenders with Term A Loans on a pro rata basis, (D) such Purchasing
Company Party shall deliver to the Administrative Agent a certificate stating
that (1) no Default or Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment (after giving effect to any
related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment), (2) each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.05(c) has been satisfied and (3) such
Purchasing Company Party and its Affiliates does not have any Material
Non-Public Information.

 

(ii)            To the extent a Purchasing Company Party seeks to make a
Discounted Voluntary Prepayment, such Purchasing Company Party will provide
written notice to the Administrative Agent substantially in the form of
Exhibit G hereto (each, a “Discounted Prepayment Option Notice”) that such
Purchasing Company Party desires to prepay Term A Loans in an aggregate
principal amount specified therein by the Purchasing Company Party (each, a
“Proposed Discounted Prepayment Amount”), in each case at a discount to the par
value of such Term A Loans as specified below.  The Proposed Discounted
Prepayment Amount of Term A Loans shall not be less than $10,000,000.  The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment:  (A) the Proposed Discounted
Prepayment Amount of Term A Loans, (B) a discount range (which may be a single
percentage) selected by the Purchasing Company Party with respect to such
proposed Discounted Voluntary Prepayment (representing the percentage of par of
the principal amount of Term A Loans to be prepaid) (the “Discount Range”), and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).

 

(iii)            Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.05(c)(ii), the Administrative Agent shall promptly
notify each Term A Lender, as applicable, thereof.  On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit H hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a minimum price (the “Acceptable Price”) within the
Discount Range (for example, 80% of the par value of the Loans to be prepaid)
and (B) a maximum principal amount (subject to rounding requirements specified
by the Administrative Agent) of Term A Loans with respect to which such Lender
is willing to permit a Discounted Voluntary Prepayment at the Acceptable Price
(“Offered Loans”).  Based on the Acceptable Prices and principal amounts of Term
A Loans specified by the Lenders in the applicable Lender Participation Notice,
the Administrative Agent, in consultation with the Purchasing Company Party,
shall determine the applicable discount for Term A Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Purchasing Company Party if the Purchasing Company Party has selected a
single percentage pursuant to Section 2.05(c)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price (i.e. the highest
percentage of the principal amount) at which the Purchasing Company Party can
pay the Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
lowest Acceptable Price); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Price, the Applicable Discount shall be the highest Acceptable Price specified
by the Lenders that is within the Discount Range.  The Applicable Discount shall
be applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below).  Any Lender
with outstanding Term Loans whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.

 

(iv)            The Purchasing Company Party shall make a Discounted Voluntary
Prepayment by prepaying those Term A Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price
that is equal to or lower than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Company Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment

 

61

--------------------------------------------------------------------------------


 

Amount, such amounts in each case calculated by applying the Applicable
Discount, the Purchasing Company Party shall prepay all Qualifying Loans.

 

(v)           Each Discounted Voluntary Prepayment shall be made within two
(2) Business Days of the Acceptance Date (or such other date as the
Administrative Agent shall reasonably agree, given the time required to
calculate the Applicable Discount and determine the amount and holders of
Qualifying Loans), without premium or penalty (but subject to Section 3.05),
upon irrevocable notice (provided that such notice may be conditioned on
receiving the proceeds of any refinancing) substantially in the form of
Exhibit I hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to
the Administrative Agent no later than 11:00 a.m. (New York City time), one
(1) Business Day prior to the date of such Discounted Voluntary Prepayment,
which notice shall specify the date and amount of the Discounted Voluntary
Prepayment and the Applicable Discount determined by the Administrative Agent. 
Upon receipt of any Discounted Voluntary Prepayment Notice the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any Discounted
Voluntary Prepayment Notice is given, the amount specified in such notice shall
be due and payable to the applicable Lenders, subject to the Applicable Discount
on the applicable Loans, on the date specified therein together with accrued
interest (on the par principal amount) to but not including such date on the
amount prepaid.

 

(vi)            To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.05(c)(iii) above) established by the Administrative
Agent in consultation with the Borrower.

 

(vii)            Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, the Purchasing Company
Party may withdraw its offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice.

 

(d)           Interest, Funding Losses, Etc.  All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurodollar Rate Loan on a date
prior to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurodollar Rate Loan pursuant to Section 3.05.

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of any
Eurodollar Rate Loan is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05.  Such deposit shall be deemed to
be a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

 

Section 2.06          Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of at least the lesser of
$2,000,000 and the unused Commitments of such Class, as applicable, or any whole
multiple of $1,000,000 in excess thereof or, if less, the entire amount thereof,
(iii) if, after giving effect to any reduction of the Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such sublimit shall be automatically reduced by the

 

62

--------------------------------------------------------------------------------


 

amount of such excess, and (iv) the Borrower shall not terminate or reduce
(A) the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or
(C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit.

 

(b)           Except as provided in paragraph (a) of this Section 2.06, the
amount of any such Commitment reduction shall not be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Borrower.  Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of any Commitments if such termination would have
resulted from a refinancing of all of the applicable Facility, which refinancing
shall not be consummated or otherwise shall be delayed.

 

(c)           Mandatory.  The Term A Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Term A Loans
to be made by it on the Closing Date.  The Revolving Credit Commitment of each
Revolving Credit Lender shall automatically and permanently terminate on the
Maturity Date.  On the respective Maturity Date applicable thereto, each
Extended Revolving Credit Commitment shall automatically and permanently
terminate.

 

(d)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Letter of Credit Sublimit or
the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06.  Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07).  All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

Section 2.07          Repayment of Loans.

 

(a)           Term A Loans.  The Borrower shall repay to the Administrative
Agent for the ratable accounts of the Term A Lenders the aggregate principal
amount of all Term A Loans outstanding in quarterly installments on the dates
(provided that if such day is not a Business Day, such payment shall be made on
the Business Day immediately preceding such day) and in the respective amounts
set forth below (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05):

 

Principal Amortization Date

 

Amount of Repayment

 

 

 

 

 

September 30, 2012

 

$

2,187,500.00

 

December 31, 2012

 

$

2,187,500.00

 

March 31, 2013

 

$

2,187,500.00

 

June 30, 2013

 

$

2,187,500.00

 

September 30, 2013

 

$

2,187,500.00

 

December 31, 2013

 

$

2,187,500.00

 

March 31, 2014

 

$

2,187,500.00

 

 

63

--------------------------------------------------------------------------------


 

Principal Amortization Date

 

Amount of Repayment

 

 

 

 

 

June 30, 2014

 

$

2,187,500.00

 

September 30, 2014

 

$

4,375,000.00

 

December 31, 2014

 

$

4,375,000.00

 

March 31, 2015

 

$

4,375,000.00

 

June 30, 2015

 

$

4,375,000.00

 

September 30, 2015

 

$

6,562,500.00

 

December 31, 2015

 

$

6,562,500.00

 

March 31, 2016

 

$

6,562,500.00

 

June 30, 2016

 

$

6,562,500.00

 

September 30, 3016

 

$

6,562,500.00

 

December 31, 2016

 

$

6,562,500.00

 

March 31, 2017

 

$

6,562,500.00

 

 

; provided that the final principal repayment installment of the Term A Loans
shall be repaid on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Term A Loans outstanding on such
date.

 

(b)           Revolving Credit Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Maturity Date for the Revolving Credit Facility the aggregate principal
amount of all Revolving Credit Loans under such Facility outstanding on such
date.

 

(c)           Swing Line Loans.  The Borrower shall repay the aggregate
principal amount of its Swing Line Loans on the earlier to occur of (i) the date
ten (10) Business Days after such Loan is made and (ii) the Maturity Date for
the Revolving Credit Facility.

 

Section 2.08          Interest.

 

(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

 

(b)           During the continuance of a Default under Section 8.01(a), the
Borrower shall pay interest on past due amounts owing by it hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; provided that no interest at
the Default Rate shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.  Accrued and unpaid interest on such
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09          Fees.

 

In addition to certain fees described in Sections 2.03(h) and (i):

 

(a)           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share or other

 

64

--------------------------------------------------------------------------------


 

applicable share provided for under this Agreement, a commitment fee equal to
the Applicable Rate with respect to Revolving Credit Loan commitment fees times
the actual daily amount by which the aggregate Revolving Credit Commitment for
the applicable Facility exceeds the sum of (A) the Outstanding Amount of
Revolving Credit Loans (which shall exclude, for the avoidance of doubt, any
Swing Line Loans) for such Facility and (B) the Outstanding Amount of L/C
Obligations for such Facility; provided that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender.  The commitment fee on each
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the Revolving Credit Facility. 
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

Section 2.10                             Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of three hundred and sixty-five (365) days, or three hundred and sixty-six
(366) days, as applicable, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a three hundred and sixty (360)
day year and actual days elapsed.  Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.11                             Evidence of Indebtedness.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in

 

65

--------------------------------------------------------------------------------


 

Letters of Credit and Swing Line Loans.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Sections 2.11(a) and (b), and
by each Lender in its account or accounts pursuant to Sections 2.11(a) and (b),
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement and the other Loan Documents.

 

Section 2.12                             Payments Generally; Administrative
Agent’s Clawback.

 

(a)                                 All payments to be made by the Borrower
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Except as otherwise provided in Section 2.07(a), if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)  Unless the Administrative Agent shall
have received notice from a Lender prior to 12:00 noon on the date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share or other applicable share provided for under
this Agreement available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(b), and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.12(b)(i) shall be conclusive in the absence of manifest error.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                     Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative

 

66

--------------------------------------------------------------------------------


 

Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

 

(c)                                  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)                                 The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.05 are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.05 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.05.

 

(e)                                  Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)                                   Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.04.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent permitted by mandatory provisions of applicable
Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the sum of
(a) the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

 

Section 2.13                             Sharing of Payments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that: (i) if any
such participations or subparticipations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.15, or (z) any payment obtained by a Lender as consideration for the

 

67

--------------------------------------------------------------------------------


 

assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor such Loan Party in the amount
of such participation.

 

Section 2.14                             Incremental Credit Extensions.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders) from time to time after the Closing Date, request
Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments, as applicable, in an aggregate amount not to exceed the Incremental
Amount from one or more Incremental Term Lenders and/or Incremental Revolving
Credit Lenders (which, in each case, may include any existing Lender) willing to
provide such Incremental Term Loans and/or Incremental Revolving Credit
Commitments, as the case may be, in their own discretion.  Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $10,000,000 or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Credit Commitments are requested to
become effective (the “Increased Amount Date”) and (iii) in the case of
Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be Term A Commitments or commitments to make term loans with
interests rates and/or amortization and/or maturity and/or other terms different
from the Term A Loans (“Other Term Loans”).

 

(b)                                 The Borrower and each Incremental Term
Lender and/or Incremental Revolving Credit Lender shall execute and deliver to
the Administrative Agent an Incremental Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of such Incremental Term Lender and/or Incremental
Revolving Credit Commitment of such Incremental Revolving Credit Lender.  Each
Incremental Amendment providing for Incremental Term Loans shall specify the
terms of the applicable Incremental Term Loans; provided that (i) except as to
pricing, amortization and final maturity date (which shall, subject to clause
(ii) and (iii) of this proviso, be determined by the Borrower and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) the same terms as the Term A Loans or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent, (ii) the final maturity
date of any Other Term Loans shall be no earlier than the Maturity Date of the
Term A Loans and (iii) the Weighted Average Life to Maturity of any Other Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term A Loans; provided, further, that the interest rate margin (which
shall be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower to all Lenders providing such Other Term Loan
in the initial primary syndication thereof but exclude customary arranger and
underwriting fees) in respect of any Other Term Loan shall be the same as that
applicable to the Term A Loans (which shall, for such purposes only, be deemed
to include all upfront or similar fees or original issue discount payable by the
Borrower to all Lenders providing the Term A Loans in the initial primary
syndication thereof but exclude customary arranger and underwriting fees),
except that the interest rate margin in respect of any Other Term Loan (which
shall be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower to all Lenders providing such Other Term Loan
in the initial primary syndication thereof but exclude customary arranger and
underwriting fees) may exceed the Applicable Rate for the Term A Loans (which
shall, for such purposes only, be deemed to include all upfront or similar fees
or original issue discount payable by the Borrower to all Lenders providing the
Term A Loans in the initial primary syndication thereof but exclude customary
arranger and underwriting fees) by no more than fifty (50) basis points (it
being understood that any such increase may take the form of original issue
discount (“OID”), with OID being equated to the interest rates in a manner
reasonably determined by the Administrative Agent based on an assumed four-year
life to maturity), or if it does so exceed such Applicable Rate (which shall,
for such purposes only, be deemed to include all upfront or similar fees or
original issue discount payable by the Borrower to all Lenders providing the
Term A Loans in the initial primary syndication thereof but exclude customary
arranger and underwriting fees), such Applicable Rate shall be increased so that
the interest rate margin in respect of such Other Term Loan (which shall be
deemed to include all upfront or similar fees or original issue discount payable
by the Borrower to all Lenders providing such Other Term Loan in the initial
primary syndication thereof but exclude customary

 

68

--------------------------------------------------------------------------------


 

arranger and underwriting fees), is no more than fifty (50) basis points higher
than the Applicable Rate for the Term A Loans (which shall, for such purposes
only, be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower to all Lenders providing the Term A Loans in
the initial primary syndication thereof but exclude customary arranger and
underwriting fees); provided, further, that if the Other Term Loans include an
interest rate floor greater than the applicable interest rate floor, if any,
under the Term A Loans, such differential between interest rate floors shall be
equated to the applicable interest rate margin solely for purposes of
determining whether the interest rate margin of such Other Term Loans is higher
than the interest rate margin under the Term A Loans by more than fifty (50)
basis points and to the extent the difference in the interest rate floors would
cause the interest rate margin of such Other Term Loans to be higher than the
interest rate margin for the Term A Loans by more than fifty (50) basis points
the interest rate floor (but not in any event the interest rate margin)
applicable to the Term A Loans shall be increased to the extent of such
differential between interest rate floors (for the avoidance of doubt, in no
event shall the difference in interest rate floors result in an increase in the
Applicable Rate).  The Incremental Term Loans shall rank pari passu or junior in
right of payment and of security with the Term A Loans; provided that, if such
Incremental Term Loans rank junior in right of security with the Term A Loans,
such Incremental Term Loan will be established as a separate facility from the
Term A Loans.  In the case of any second lien Incremental Term Loans, such
Indebtedness (x) shall be subject to restrictions on voluntary prepayments as
contemplated under Section 7.12, (y) shall be subject to a Junior Lien
Intercreditor Agreement and (z) shall not be subject to the second proviso in
clause (b) above.

 

(c)                                  Any Incremental Revolving Credit Commitment
established hereunder shall have terms identical to the Revolving Credit
Commitments existing on the Closing Date and shall constitute a single Class of
Revolving Credit Commitments with such initial Revolving Credit Commitments for
all purposes under this Agreement, it being understood that the Borrower and the
Administrative Agent may make (without the consent of or notice to any other
party) any amendment to reflect such increase in the Revolving Credit
Commitments.  On the Increased Amount Date with respect to any Incremental
Revolving Credit Commitment, (i) each Incremental Revolving Credit Lender of
such Class shall purchase by assignment from the other Revolving Credit Lenders
(and such other Revolving Credit Lenders shall assign to the Incremental
Revolving Credit Lenders) such portion of the Revolving Credit Loans and L/C
Advances (if any) of such Class owing to them as shall be designated by the
Administrative Agent such that, after giving effect to all such purchases and
assignments, the outstanding Revolving Credit Loans and L/C Advances owing to
each Revolving Credit Lender of such Class shall equal such Revolving Credit
Lender’s Pro Rata Share of the aggregate amount of Revolving Credit Loans and
L/C Advances owing to all Revolving Credit Lenders or such Class, and (ii) the
participations of the Revolving Credit Lenders of such Class in the L/C
Obligations and outstanding Swing Line Loans shall be reallocated based on each
Revolving Credit Lender’s Pro Rata Share (as if the outstanding Letters of
Credit had been issued, the Unreimbursed Amounts had been paid by the L/C
Issuer, and the Swing Line Loans had been advanced by the Swing Line Lender, in
each case on such date).

 

(d)                                 Notwithstanding the foregoing, no
Incremental Term Loan Commitment or Incremental Revolving Credit Commitment
shall become effective under this Section 2.14 unless (i) both at the time of
any such request and upon the effectiveness of any Incremental Amendment, no
Event of Default shall exist and at the time that any such Incremental Term Loan
or Incremental Revolving Credit Commitment is made (and after giving effect
thereto) no Event of Default shall exist and (ii) the Borrower shall be in
compliance with the covenants set forth in Sections 7.10(a) and (b) determined
on a Pro Forma Basis as of the date of the most recently ended Test Period as if
(x) in the case of any Incremental Term Loan, such Incremental Term Loans had
been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith or (y) in the case any Incremental Revolving Credit
Commitments, all Revolving Credit Loans available under the Revolving Credit
Facility, including any such Incremental Revolving Credit Commitment, had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Amendment, this Agreement shall be amended to the extent necessary to reflect
the existence and terms of the Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments evidenced thereby.  Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent and furnished to the other parties hereto without any other
consent.

 

(e)                                  The Incremental Amendment may, without the
consent of any Agents or Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable

 

69

--------------------------------------------------------------------------------


 

opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14.  The Borrower will use the proceeds of the Incremental
Term Loans and Revolving Credit Loans made pursuant to Incremental Revolving
Credit Commitments for any purpose not prohibited by this Agreement. 
Incremental Term Loans and Incremental Revolving Credit Commitments may be made
by any existing Lender (but each existing Lender will not have an obligation to
make a portion of any Incremental Term Loan or Incremental Revolving Credit
Commitments) or by any other bank or other financial institution; provided that
any bank or financial institution other than the existing Lenders providing
Incremental Revolving Credit Commitments shall be reasonably satisfactory to the
Administrative Agent and the Borrower.  Notwithstanding anything to the contrary
contained herein, no Lender shall be obligated to provide any Incremental Term
Loans or Incremental Revolving Credit Commitments, unless it so agrees.

 

(f)                                   This Section 2.14 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

 

Section 2.15                             Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                  Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)               Reallocation of Payments.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise), shall be applied at such time or times
as may be determined by the Administrative Agent as follows:  first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)            Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been

 

70

--------------------------------------------------------------------------------


 

paid to that Defaulting Lender) and (y) shall be limited in its right to receive
Letter of Credit Fees as provided in Section 2.03(i).

 

(iv)           Reallocation of Pro Rata Share to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting
Lender’s Revolving Credit Loans and L/C Obligations shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time); and (ii) the aggregate obligation of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that Non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Loans of that Lender.

 

(v)              Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the applicable L/C Issuer agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 2.16                             Extensions of Loans and Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Term Loans with a like
Maturity Date or Revolving Credit Commitments with a like Maturity Date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Credit Commitments with the same Maturity
Date, as the case may be) and on the same terms to each such Lender, the
Borrower may from time to time offer to extend the maturity date for any Term
Loans and/or Revolving Credit Commitments and otherwise modify the terms of such
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “Class”; any Extended
Term Loans shall constitute a separate Class of Term Loans from the Class of
Term Loans from which they were converted, and any Extended Revolving Credit
Commitments shall constitute a separate Class of Revolving Credit Commitments
from the Class of Revolving Credit Commitments from which they were converted),
so long as the following terms are satisfied:

 

71

--------------------------------------------------------------------------------


 

(i)                  no Default or Event of Default shall have occurred and be
continuing at the time an Extension Offer is delivered to the Lenders or at the
time of the Extension;

 

(ii)               except as to interest rates, fees and final maturity, the
Revolving Credit Commitment of any Revolving Credit Lender (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (x) subject to the provisions of Sections
2.03(m) and 2.04(g) to the extent dealing with Letters of Credit and Swing Line
Loans which mature or expire after a Maturity Date when there exist Extended
Revolving Credit Commitments with a longer Maturity Date, all Letters of Credit
and Swing Line Loans shall be participated in on a pro rata basis by all Lenders
with Revolving Credit Commitments in accordance with their pro rata share of the
Revolving Credit Facility (and except as provided in Sections 2.03(m) and
2.04(g), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (B) repayments required upon the Maturity Date
for the non-extending Revolving Credit Commitments) and (y) at no time shall
there be Revolving Credit Commitments hereunder (including Extended Revolving
Credit Commitments and any original Revolving Credit Commitments) which have
more than three different Maturity Dates;

 

(iii)            except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the Class of
Term Loans subject to such Extension Offer;

 

(iv)           the final maturity date for any Extended Term Loans shall be no
earlier than the then Latest Maturity Date for Term Loans hereunder and the
amortization schedule applicable to Term Loans pursuant to Section 2.07(b) for
periods prior to the applicable Maturity Date may not be increased;

 

(v)              the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby;

 

(vi)           any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer;

 

(vii)        if the aggregate principal amount of applicable Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments, as the
case may be, in respect of which applicable Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of applicable Term Loans or
Revolving Credit Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the applicable Term Loans or
Revolving Credit Loans, as the case may be, of the applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Credit Lenders, as the case may be, have accepted such Extension Offer;

 

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing,

 

(ix)           the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Borrower shall deliver to the
Administrative Agent a certificate of an authorized officer of each Loan Party
dated the applicable date of the Extension and executed by an authorized officer
of such

 

72

--------------------------------------------------------------------------------


 

Loan Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (y) the conditions set forth in
Section 4.02 shall be satisfied (with all references in such Section to any
credit event being deemed to be references to the Extension on the applicable
date of the Extension) and the Administrative Agent shall have received a
certificate to that effect dated the applicable date of the Extension and
executed by a financial officer of the Borrower; and

 

(x)              any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.16, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 2.05 and (ii) the Extension Offer shall contain a condition to
consummating the Extension that at least 50% of Term Loans or Revolving Credit
Commitments (as applicable) of any or all applicable Classes be tendered, unless
another amount is agreed to by the Administrative Agent and the Required Lenders
(a “Minimum Extension Condition”). The Administrative Agent and the Lenders
hereby consent to the Extensions and the other transactions contemplated by this
Section 2.16 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.05 and 2.13) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.16.  Notwithstanding anything to the contrary
contained herein, no Lender shall be obligated to provide any Extended Term
Loans or Extended Revolving Credit Commitments, unless it so agrees.

 

(c)                                  The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new Classes in respect of Revolving Credit Commitments or Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.16 and without the consent of any other party.  Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
Latest Maturity Date so that such maturity date is extended to the then Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least twenty one (21) days
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16.

 

ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01                             Taxes.

 

(a)                                 Any and all payments made by or on account
of any Loan Party under any Loan Document shall be made free and clear of, and
without any deduction or witholding on account of, any Taxes, except to the
extent required by applicable Laws as determined in the good faith discretion of
the Person required by such Laws to withhold or deduct such Taxes (such Person,
the “Applicable Withholding Agent”).  If any Loan Party or any other Applicable
Withholding Agent shall be required by any applicable Laws (as determined in the
good faith discretion of the Applicable Withholding Agent) to deduct or withhold
any Taxes from or in respect of any such payment to any Agent or any Lender,
(i) if the Tax in question is an Indemnified Tax or Other Tax, the sum payable
by the applicable Loan Party shall be increased as necessary so that after all
required deductions or withholdings of Indemnified Taxes or Other Taxes have
been made (including deductions or withholdings of such Indemnified Taxes or
Other Taxes applicable to additional sums payable under this Section 3.01), each
of such Agent and such Lender receives a net amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
Applicable Withholding Agent shall make such deductions or withholdings,
(iii) the Applicable Withholding

 

73

--------------------------------------------------------------------------------


 

Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Laws, and (iv) as soon as
practicable after the date of such payment to such Governmental Authority by the
applicable Loan Party or other Applicable Withholding Agent, such Loan Party or
other Applicable Withholding Agent (as the case may be) shall deliver to the
Administrative Agent or such applicable Loan Party, respectively, the original
or a copy of a receipt evidencing payment thereof or other evidence reasonably
acceptable to the Administrative Agent or such applicable Loan Party,
respectively.

 

(b)                                 In addition, the Borrower agrees to pay to
the relevant Governmental Authority in accordance with applicable Law any and
all present or future stamp, court or documentary Taxes and any other excise,
property, intangible or mortgage recording Taxes, imposed by any Governmental
Authority, which arise from any payment made hereunder or under any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Taxes imposed as a result of a Lender’s Assignment and
Assumption, grant of a participation, other transfer or assignment or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”), except for
Assignment Taxes resulting from an assignment or participation that is requested
or required in writing by the Borrower and except for Assignment Taxes that do
not result from a present or former connection between the assignor and/or
assignee or Lender and/or Participant and the jurisdiction imposing such
Assignment Taxes (other than any connections arising solely from such assignor,
assignee, Lender and/or Participant (as applicable) executing, delivering, being
a party to, receiving or perfecting a security interest under, performing its
obligations under, receiving payments under, engaging in any other transactions
pursuant to, or enforcing, any Loan Documents (all such non-excluded taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

 

(c)                                  The Borrower and each Guarantor agrees to
jointly and severally indemnify each Agent and each Lender (each a “Tax
Indemnitee”), within ten (10) days after written demand therefor, for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Tax Indemnitee
and (ii) any reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the Governmental Authority.  A certificate as to the amount of such payment
or liability prepared in good faith and delivered by a Tax Indemnitee (or by the
Administrative Agent on behalf of a Tax Indemnitee), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.  If the Borrower
reasonably believes that such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Tax Indemnitee will use reasonable efforts to
cooperate with the Borrower to file for and obtain a refund of such Indemnified
Taxes or Other Taxes so long as such efforts would not, in the sole
determination of the Tax Indemnitee, result in any unreimbursed costs or
expenses or be otherwise disadvantageous to it.

 

(d)                                 Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law
or reasonably requested by the Borrower or the Administrative Agent certifying
as to any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 3.01(d)) obsolete, expired or
inaccurate in any respect, deliver promptly and on or before the date such
documentation expires, becomes obsolete or inaccurate to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so. Without limiting the foregoing:

 

(i)                  Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 (or any successor forms) certifying that
such Lender is exempt from U.S. federal backup withholding.

 

74

--------------------------------------------------------------------------------


 

(ii)               Each Non-U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

 

(A)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN (or any successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Code,

 

(B)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI (or any successor
forms),

 

(C)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Sections 871(h) or
881(c) of the Code, (A) two properly completed and duly signed certificates
substantially in the form of Exhibit J hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN (or any successor
forms),

 

(D)                               to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership, or a
participating Lender, that has assigned its beneficial ownership to a
Participant), two properly completed and duly signed original copies of Internal
Revenue Service Form W-8IMY (or any successor forms) of the Non-U.S. Lender,
accompanied by an Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, United States Tax Compliance Certificate, Internal Revenue Service
Form W-9, Internal Revenue Service Form W-8IMY or any other required information
(or any successor forms) from each beneficial owner that would be required under
this Section 3.01(d) if such beneficial owner were a Lender, as applicable
(provided that, if a Non-U.S. Lender is a partnership (and not a participating
Lender) and one or more beneficial owners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Non-U.S. Lender on behalf of such beneficial owner(s)), or

 

(E)                                two (2) properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws (including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, United States federal withholding tax on any
payments to such Lender under the Loan Documents.

 

(iii)            If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Notwithstanding any other provision of this clause (d), no Lender shall be
required to deliver any documentation that such Lender is not legally eligible
to deliver.

 

(e)                                  If any Tax Indemnitee determines, in its
sole discretion, that it has received a refund (in cash or applied as a payment
of Taxes otherwise payable in cash) in respect of any Indemnified Taxes or Other
Taxes as to which indemnification or additional amounts have been paid to it by
a Loan Party pursuant to this Section 3.01, it shall promptly remit such refund
to such Loan Party (but only to the extent of indemnification or additional
amounts paid by the Loan Party under this Section 3.01(e) with respect to the
Indemnified Taxes or Other Taxes giving rise

 

75

--------------------------------------------------------------------------------


 

to such refund), net of all out-of-pocket expenses (including any Taxes)
incurred in obtaining such refund, and without interest (other than any interest
paid by the relevant taxing authority with respect to such refund net of any
Taxes payable by any Tax Indemnitee on such interest); provided that the Loan
Parties, upon the request of the Tax Indemnitee, agree promptly to return such
refund (plus any penalties, interest or other charges imposed by the relevant
taxing authority) to such Tax Indemnitee in the event such Tax Indemnitee is
required to repay such refund to the relevant Governmental Authority.  This
Section shall not be construed to require any Tax Indemnitee to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

 

(f)                                   For the avoidance of doubt, (i) any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party and (ii) a “Lender” shall, for all
purposes of this Section 3.01, include any L/C Issuer and the Swing Line Lender.

 

Section 3.02                             Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate or receive the
benefit of a Guarantee from a Guarantor, or receive the benefit of security over
the assets or shares of a Guarantor, or do business with a Guarantor, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans or with respect to the activity
that is unlawful shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either,
at the direction of the Lender, (i) agree that such Guarantor shall not become a
Guarantor with respect to the Lender and/or agree that the Lender shall not
receive the benefit of a Guarantee from a Guarantor, or receive the benefit of
security over the assets or shares of such Guarantor, or do business with such
Guarantor or (ii) prepay or, if applicable, convert all applicable Eurodollar
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Rate Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05.  Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

Section 3.03                             Inability to Determine Rates.

 

If the Administrative Agent or Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the applicable
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of such Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

Section 3.04                             Increased Cost and Reduced Return;
Capital Adequacy; Eurodollar Rate Loan Reserves.

 

(a)                                 If any Lender reasonably determines that as
a result of the introduction of or any change in or in the interpretation of any
Law (including any rules or regulations issued under or implementing any
existing Laws), in each case after the Closing Date, or such Lender’s compliance
therewith, there shall be any increase in the cost to

 

76

--------------------------------------------------------------------------------


 

such Lender of agreeing to make or making, funding or maintaining any Eurodollar
Rate Loans (or in the case of Taxes, any Loan) or (as the case may be) issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes indemnified pursuant to
Section 3.01, or any Taxes excluded from the definition of Indemnified Taxes or
the definition of Other Taxes or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurodollar Rate Loan (or, in
the case of Taxes, of maintaining its obligations to make any Loan), or to
reduce the amount of any sum received or receivable by such Lender, then from
time to time within fifteen (15) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.  Notwithstanding anything herein to the
contrary, for all purposes under this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted or issued.

 

(b)                                 If any Lender reasonably determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

 

(c)                                  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or
deposits, additional interest on the unpaid principal amount of each applicable
Eurodollar Rate Loan of the Borrower equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of any Eurodollar Rate Loans of the Borrower, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender.  If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation.

 

(e)                                  If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

 

77

--------------------------------------------------------------------------------


 

Section 3.05                             Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan of the Borrower on a day other than the
last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan of the Borrower on the date or in
the amount notified by the Borrower;

 

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

Section 3.06                             Matters Applicable to All Requests for
Compensation.

 

(a)                                 Any Agent or any Lender claiming
compensation under this Article III shall deliver a certificate to the Borrower
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of manifest error.  In determining such
amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrower
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.  If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurodollar Rate Loan, or, if applicable,
to convert Base Rate Loans into Eurodollar Rate Loan, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

(c)                                  If the obligation of any Lender to make or
continue any Eurodollar Rate Loan, or to convert Base Rate Loans into Eurodollar
Rate Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurodollar Rate Loans shall be automatically converted into Base Rate
Loans (or, if such conversion is not possible, repaid) on the last day(s) of the
then current Interest Period(s) for such Eurodollar Rate Loans (or, in the case
of an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

 

(i)                  to the extent that such Lender’s Eurodollar Rate Loans have
been so converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s applicable Eurodollar Rate Loans shall be
applied instead to its Base Rate Loans; and

 

(ii)               all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or continued instead as Base Rate Loans (if possible), and all Base Rate Loans
of such Lender that would otherwise be converted into Eurodollar Rate Loans
shall remain as Base Rate Loans.

 

78

--------------------------------------------------------------------------------


 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion of any of
such Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Rate Loans made by other Lenders under the
applicable Facility are outstanding, if applicable, such Lender’s Base Rate
Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurodollar Rate Loans under such Facility and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments for the applicable
Facility.

 

Section 3.07                             Replacement of Lenders under Certain
Circumstances.

 

(a)                                 If at any time (i) the Borrower becomes
obligated to pay additional amounts or indemnity payments described in
Section 3.01 or 3.04 as a result of any condition described in such Sections or
any Lender ceases to make any Eurodollar Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, (x) replace such Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance; provided, however,
that a Defaulting Lender shall be required to reimburse the Borrower in respect
of such assignment fee upon the Borrower’s written demand) all of its rights and
obligations under this Agreement (in respect of any applicable Facility only in
the case of clause (i) or, with respect to a Class vote, clause (iii)) to one or
more Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; and provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer, as the case may be,
and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by the applicable L/C
Issuer as of such termination date and cancel or backstop on terms satisfactory
to such L/C Issuer any Letters of Credit issued by it; provided that in the case
of any such termination of a Non-Consenting Lender such termination shall be
sufficient (together with all other consenting Lenders) to cause the adoption of
the applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

 

(b)                                 Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s applicable Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans in respect thereof, and
(ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
Agent.  Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans, Commitments and participations so assigned shall be paid
in full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.  In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender

 

79

--------------------------------------------------------------------------------


 

or Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall
be deemed to have executed and delivered such Assignment and Assumption without
any action on the part of the Non-Consenting Lender or Defaulting Lender.

 

(c)                                  Notwithstanding anything to the contrary
contained above, any Lender that acts as an L/C Issuer may not be replaced
hereunder at any time that it has any Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such L/C Issuer (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such L/C Issuer or the depositing
of cash collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.06.

 

(d)                                 In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of each affected Lender or each affected Lender of a Class in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

Section 3.08                             Designation of a Different Lending
Office.

 

If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or Section 3.04, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

Section 3.09                             Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

Section 4.01                             Conditions to Effectiveness of this
Agreement.

 

The effectiveness of this Agreement is subject to prior or concurrent
satisfaction of each of the following conditions:

 

(a)                                 This Agreement shall have been duly executed
and delivered by each of the Borrower, Holdings, each Guarantor, each Agent and
each Lender.

 

(b)                                 The Borrower shall have executed and
delivered the Fee Letter, which shall be in full force and effect, and all fees
and other amounts required to be paid on the Closing Date shall have been paid
on the Closing Date to the extent invoiced reasonably in advance of the Closing
Date.

 

(c)                                  The Administrative Agent shall have
received, on behalf of itself, the Lenders and each L/C Issuer, opinions of
(i) Fried, Frank, Harris, Shriver & Jacobson LLP, (ii) Reed Weitkamp Schell &
Vice PLLC and (iii) Tiffany & Bosco, P.A., special counsel for the Loan Parties,
in each case dated the Closing Date and addressed to the Administrative Agent
and the Lenders and in each case in form and substance reasonably satisfactory
to the Administrative Agent.

 

80

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have received
(i) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State or similar Governmental Authority
of the jurisdiction of its organization, and a certificate as to the good
standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority and (ii) a certificate of
the Secretary or Assistant Secretary (or a director in lieu thereof) of each
Loan Party, dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws, memorandum and articles of association or
operating (or limited liability company) agreement of such Loan Party as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and, in the case of Holdings,
that the Guaranty hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
incorporation or organization furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party.

 

(e)                                  The Security Agreement and each
Intellectual Property Security Agreement shall have been duly executed and
delivered by each Loan Party that is to be a party thereto, together with
(i) certificates, if any, representing the Equity Interests of the Borrower and
any Restricted Subsidiary that is a Domestic Subsidiary and is directly owned by
any Loan Party, accompanied by undated stock powers executed in blank,
(ii) instruments, if any, representing the Securities Collateral (as defined in
the Security Agreement), accompanied by instruments of transfer executed in
blank, (iii) proper financing statements in form appropriate for filing under
the UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement, (iv) certified
copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Liens permitted under this Agreement), (v) evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect, together with the certificates of insurance, naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as the case may be, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitutes
Collateral and (vi) documents and instruments to be recorded or filed that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement or in connection with the Existing Credit Agreement
Refinancing (including UCC-3 terminations, terminations of account control
agreements and intellectual property security agreement releases).

 

(f)                                   The Administrative Agent shall have
received a certificate in form and substance reasonably satisfactory to the
Joint Lead Arrangers, dated the Closing Date and signed by a director or
Responsible Officer of Holdings, certifying that after giving effect to the
Transactions, Holdings, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

 

(g)                                  The Administrative Agent shall have
received a certificate in form and substance reasonably satisfactory to the
Joint Lead Arrangers, dated the Closing Date and signed by a director or
Responsible Officer of the Borrower, certifying that (i) the representations and
warranties of each Loan Party set forth in Article V and in each other Loan
Document shall be true and correct in all material respects on and as of the
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date and (ii) no Default shall exist or would result from the

 

81

--------------------------------------------------------------------------------


 

transactions to occur on the Closing Date (including the proposed Credit
Extension on such date and the application of the proceeds therefrom).

 

(h)                                 The Administrative Agent shall have received
evidence reasonably satisfactory to the Administrative Agent that the Existing
Credit Agreement Refinancing has been consummated (or shall be consummated
substantially concurrently with the borrowing of the Term A Loans) and that,
immediately after the consummation of the Existing Credit Agreement Refinancing,
the Company Parties shall have no outstanding Indebtedness other than
Indebtedness incurred in the ordinary course of business, including, without
limitation, (i) borrowings of Revolving Credit Loans for working capital
purposes, (ii) the Existing Letters of Credit, (iii) Indebtedness permitted
under Section 7.03(b) or (x) and (iv) Capitalized Leases permitted under
Section 7.03(e).

 

(i)                                     The Administrative Agent and each Lender
shall have received all documentation and other information required by
regulatory authorities with respect to the Loan Parties reasonably requested by
any Lender under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act;
provided that the Lenders shall use commercially reasonable efforts to ensure
that such requests are delivered at least three (3) days prior to the Closing
Date and are not unduly burdensome on any person unless required by applicable
Law.

 

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.02                             Conditions to All Credit Events.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the satisfaction
of the following conditions precedent:

 

(a)                                 The representations and warranties of each
Loan Party set forth in Article V and in each other Loan Document shall be true
and correct in all material respects on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

 

(b)                                 No Default shall exist or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(c)                                  The Administrative Agent and, if
applicable, the relevant L/C Issuer or the relevant Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Agents and the Lenders at the
time of each Credit Extension that:

 

82

--------------------------------------------------------------------------------


 

Section 5.01                             Existence, Qualification and Power;
Compliance with Laws.

 

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) execute, deliver and perform its obligations under
the Loan Documents to which it is a party, (c) is duly qualified and in good
standing (where relevant) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs and injunctions and with the terms of its contracts with any
Governmental Authority and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in the case of clause (a) (other than with respect to the
Borrower), (b)(i)  (other than with respect to the Borrower), (c), (d) or (e),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.02                             Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in
clause (b)(ii) and (iii), to the extent that such violation, conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03                             Governmental Authorization; Other
Consents.

 

Except as disclosed on Schedule 5.03, no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof), except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to obtained, taken,
given or made or in full force and effect pursuant to the Collateral and
Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.04                             Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto.  This Agreement and each other Loan
Document constitute legal, valid and binding obligations of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and the implied covenant of good faith
and fair dealing, (ii) the need for filings and registrations necessary to
create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges, if any, of Equity Interests in Foreign
Subsidiaries.

 

83

--------------------------------------------------------------------------------


 

Section 5.05                             Financial Statements; No Material
Adverse Effect.

 

(a)                                 The Audited Financial Statements fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as of the dates thereof and its consolidated
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.

 

(b)                                 The forecasts of income statements of the
Borrower and its Subsidiaries which have been furnished to the Administrative
Agent prior to the Closing Date have been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
at the time of preparation of such forecasts, it being understood that actual
results may vary from such forecasts and that such variations may be material.

 

(c)                                  Since the Closing Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Section 5.06                             Litigation.

 

Except as disclosed on Schedule 5.06, there are no actions, suits, proceedings,
investigations, claims or disputes pending or, to the knowledge of any
Responsible Officer of any Loan Party, threatened in writing or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Holdings, the Borrower or any of its Restricted Subsidiaries or against
any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.07                             No Default.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.08                             Ownership of Property; Liens.

 

(a)                                 Holdings, the Borrower and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in, all Real Property
necessary in the ordinary conduct of its business, free and clear of all Liens
except as set forth on Schedule 5.08 hereto and except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes and Liens permitted by
Section 7.01 and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The property of Holdings, the Borrower and each of its
Restricted Subsidiaries, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted) and (ii) constitutes all
the property which is required for the business and operations of Holdings, the
Borrower and its Restricted Subsidiaries as presently conducted.

 

(b)                                 Schedule 5.08 contains a true and complete
list of each Material Real Property owned or leased by Holdings and its
Subsidiaries as of the Closing Date.

 

(c)                                  As of the Closing Date, except as otherwise
disclosed to the Administrative Agent, (i) no Responsible Officer of any Loan
Party has received any notice of, nor has any knowledge of, the occurrence (and
still pending as of the Closing Date) or pendency or contemplation of any
Casualty Event affecting all or any portion of a property, and (ii) no Mortgage
encumbers improved Real Property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 6.07.

 

84

--------------------------------------------------------------------------------


 

Section 5.09                             Environmental Matters.

 

Except as specifically disclosed on Schedule 5.09 or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

(a)                                 each Loan Party, its operations and its
properties are and have been in compliance with all Environmental Laws, which
includes obtaining and maintaining all applicable Environmental Permits required
under such Environmental Laws to carry on the business and operations of the
Loan Parties;

 

(b)                                 the Loan Parties have not received any
written notice that alleges any of them is in violation of or potentially liable
under any Environmental Laws and none of the Loan Parties nor any of their
operations or properties is the subject of any claims, investigations, liens,
demands or judicial, administrative or arbitral proceedings pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened under any
Environmental Law or to revoke or modify any Environmental Permit held by any of
the Loan Parties;

 

(c)                                  there has been no Release or threat of
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any of the Loan Parties, or, to the knowledge of any Responsible
Officer of the Borrower, any property formerly owned, operated or leased by any
Loan Party or arising out of the conduct of the Loan Parties that could
reasonably be expected to require investigation, response or corrective action,
or could reasonably be expected to result in the Borrower incurring liability,
under Environmental Laws;

 

(d)                                 there are no facts, circumstances or
conditions arising out of or relating to the operations of the Loan Parties or
any property owned, leased or operated by any of the Loan Parties or, to the
knowledge of any Responsible Officer of the Borrower, any property formerly
owned, operated or leased by the Loan Parties or any of their predecessors in
interest that could reasonably be expected to require investigation, response or
corrective action, or could reasonably be expected to result in any of the Loan
Parties incurring liability, under Environmental Laws; and

 

(e)                                  no Loan Party is conducting or paying for
in whole or in part any investigation, response or other corrective action under
any Environmental Law at any location, nor is any of them subject or a party to
any order, judgment, decree, agreement or contract which imposes an obligation
or liability under any Environmental Law.

 

Section 5.10                             Taxes.

 

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each of the Loan Parties
and their Subsidiaries have filed all Tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent) taking into account
valid and applicable extensions and (ii) there is no current, pending or, to the
knowledge of the Borrower, proposed Tax audit, deficiency, assessment or other
claim against any of the Loan Parties.

 

Section 5.11                             ERISA Compliance.

 

(a)                                 Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Employee Benefit Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws (except with respect to any
Multiemployer Plan, such representation is deemed made only to the knowledge of
any Responsible Officer of the Borrower).

 

(b)                                 (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and

 

85

--------------------------------------------------------------------------------


 

no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(c)                                  Except where noncompliance would not
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable Laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, and neither any Loan
Party nor any Restricted Subsidiary have incurred any obligation in connection
with the termination of or withdrawal from any Foreign Plan.

 

Section 5.12                             Subsidiaries; Equity Interests.

 

As of the Closing Date, Holdings has no material Subsidiaries other than those
specifically disclosed on Schedule 5.12, and all of the outstanding Equity
Interests owned by Holdings and its Subsidiaries in such material Subsidiaries
have been validly issued and are fully paid and all Equity Interests owned by
Holdings and its Subsidiaries in such material Subsidiaries are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any Lien that is permitted under Section 7.01.  As of the Closing Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Subsidiary that
is or is required to become a Loan Party and (b) sets forth the ownership
interest of the Borrower and any other Subsidiary thereof in each Subsidiary,
including the percentage of such ownership.

 

Section 5.13                             Margin Regulations; Investment Company
Act.

 

(a)                                 Neither Holdings nor the Borrower is engaged
nor will it engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

 

(b)                                 None of Holdings, the Borrower or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

Section 5.14                             Disclosure.

 

To the best of such Loan Party’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
materially misleading.  With respect to projected financial information and
pro forma financial information, each Loan Party represents that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

 

Section 5.15                             Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against
Holdings, the Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of any Responsible Officer of any Loan Party, threatened and (b) hours
worked by and payment made to employees of Holdings, the Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Laws dealing with such matters.

 

86

--------------------------------------------------------------------------------


 

Section 5.16                             Intellectual Property; Licenses, Etc.

 

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (i) Holdings, the Borrower and its Restricted
Subsidiaries own, license or possess the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how, rights in databases, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and (ii) to the knowledge of any Responsible Officer of
Holdings, the Borrower and its Restricted Subsidiaries, such IP Rights do not
conflict with the rights of any Person.  To the Loan Parties’ knowledge, no
advertisement, product, process, method or substance used by any Loan Party or
any of its Subsidiaries in the operation of their respective businesses as
currently conducted infringes upon any IP Rights held by any Person except for
such infringements which individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the IP Rights is filed and presently pending or, to the knowledge of any
Responsible Officer of any Loan Party, presently threatened against any Loan
Party or any of its Subsidiaries, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Except pursuant to written licenses and other user agreements entered into by
each Loan Party in the ordinary course of business, as of the Closing Date, all
registrations listed on Exhibit B to the Security Agreement and on the schedules
to the Intellectual Property Security Agreements are, to the knowledge of any
Responsible Officer of any Loan Party, valid and in full force and effect,
except, in each individual case, to the extent that such a registration not
being valid and in full force and effect could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.17                             Solvency.

 

On the Closing Date, after giving effect to the Transactions, Holdings, the
Borrower and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.18                             Security Documents.

 

(a)                                 Valid Liens.  Each Collateral Document
delivered pursuant to Sections 4.01, 6.11 and 6.13 will, upon execution and
delivery thereof, be effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties, legal, valid and enforceable Liens on,
and security interests in, the Collateral described therein to the extent
intended to be created thereby and (i) when financing statements and other
filings in appropriate form are filed in the offices specified on Exhibit A to
the Security Agreement (or, in the case of any actions taken after the date
hereof in accordance with the provisions of Section 6.11 and 6.13, in the
offices specified to the Administrative Agent at such time), (ii) upon the
taking of possession or control by the Administrative Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Security Agreement or any other Collateral Document) and (iii) upon the
taking of any other actions required for perfection of liens created under any
Collateral Documents, the Liens created by the Collateral Documents shall
constitute fully perfected Liens on, and security interests in (to the extent
intended to be created thereby) all right, title and interest of the grantors in
such Collateral to the extent perfection can be obtained by filing financing
statements or such other actions, in each case subject to no Liens other than
Liens permitted under Section 7.01.

 

(b)                                 PTO Filing; Copyright Office Filing.  When
the Security Agreement, an Intellectual Property Security Agreement or a short
form thereof is properly filed in the United States Patent and Trademark Office
and the United States Copyright Office (and any required state filings
contemplated under this Agreement or any Collateral Document are completed) the
Liens created by such Security Agreement and Intellectual Property Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors thereunder in Patents and
Trademarks (each as defined in the Security Agreement or Intellectual Property
Security Agreement, as the case may be) registered or applied for with the
United States Patent and Trademark Office or Copyrights (as defined in such
Security Agreement or Intellectual Property Security Agreement, as the case may
be) registered or applied for with the United States Copyright Office, as the
case may be, in each case free and clear of Liens other than Liens permitted
under Section 7.01 hereof (it being understood that subsequent recordings in the

 

87

--------------------------------------------------------------------------------


 

United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered Patents, Trademarks and
Copyrights registered or applied for by the grantors thereof after the Closing
Date).

 

(c)                                  Mortgages.  Upon recording thereof in the
appropriate recording office, each Mortgage is effective to create, in favor of
the Administrative Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable perfected first-priority Liens on, and
security interest in, all of the Loan Parties’ right, title and interest in and
to the Mortgaged Properties thereunder and the proceeds thereof, subject only to
Liens permitted hereunder, and when the Mortgages are filed in the offices
specified on Exhibit C to the Security Agreement (or, in the case of any
Mortgage executed and delivered after the date hereof in accordance with the
provisions of Sections 6.11 and 6.13, when such Mortgage is filed in the offices
specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 6.11 and 6.13), the Mortgages shall
constitute fully perfected first-priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
Person, other than Liens permitted by hereunder.

 

Section 5.19                             Anti-Terrorism Laws.

 

(a)                                 No Loan Party, none of its Subsidiaries and,
to the knowledge of any Responsible Officer of any Loan Party, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or such Affiliate that is acting or benefiting
in any capacity in connection with the Loans is an Embargoed Person.

 

(b)                                 No Loan Party, none of its Subsidiaries and,
to the knowledge of any Responsible Officer of any Loan Party, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or such Affiliate acting or benefiting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Embargoed Person, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

Section 5.20                             Survival of Representations and
Warranties, Etc.

 

All representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date (or such other date required
hereunder) and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations, obligations under Secured
Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made) hereunder which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then, from
and after the Closing Date (except as otherwise specified in this Article VI),
Holdings and the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each of the Restricted
Subsidiaries to:

 

88

--------------------------------------------------------------------------------


 

Section 6.01                             Financial Statements.

 

(a)                                 From and after the Closing Date, deliver to
the Administrative Agent for prompt further distribution to each Lender, as soon
as available, but in any event within ninety (90) days after the end of each
fiscal year, a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(b)                                 From and after the Closing Date, deliver to
the Administrative Agent for prompt further distribution to each Lender, as soon
as available, but in any event within forty-five (45) days after the end of each
of the first three (3) fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for such fiscal quarter and
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                                  From and after the Closing Date, deliver to
the Administrative Agent for prompt further distribution to each Lender, as soon
as available, and in any event no later than ninety (90) days after the end of
each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year on a quarterly basis (including a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;
and

 

(d)                                 Deliver to the Administrative Agent with
each set of consolidated financial statements referred to in Sections
6.01(a) and 6.01(b) above, the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which may be in footnote form only) from such
consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings or any direct or indirect parent of Holdings,
(B) Form l0-K or 10-Q, as applicable, filed with the SEC by Holdings or such
direct or indirect parent thereof, as applicable, (C) the applicable financial
statements of any direct or indirect parent of the Borrower that is a Subsidiary
of Holdings or (D) Form l0-K or 10-Q, as applicable, filed with the SEC by such
direct or indirect parent of the Borrower that is a Subsidiary of Holdings;
provided that (x) with respect to clauses (A) and (B), (i) such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings or such direct or
indirect parent of Holdings, on the one hand, and the information relating to
the Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualifications or
exception as to the scope of such audit and (y) with respect to clauses (C) and
(D), (i) such information is accompanied by consolidating information that

 

89

--------------------------------------------------------------------------------


 

explains in reasonable detail the differences between the information relating
to such direct or indirect parent of the Borrower that is a Subsidiary of
Holdings, on the one hand, and the information relating to the Borrower and its
Restricted Subsidiaries on a standalone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualifications or exception as to the scope of
such audit.

 

Documents required to be delivered pursuant to Section 6.01, Section 6.02 and
Section 6.03 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower (or Holdings
or any other direct or indirect parent of the Borrower) posts such documents, or
provides a link thereto on the website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.  In the
event any financial statements delivered under Section 6.01(a) or (b) above
shall be restated, the Borrower shall deliver, promptly after such restated
financial statements become available, revised Compliance Certificates with
respect to the periods covered thereby that give effect to such restatement,
signed by a Responsible Officer of the Borrower.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Bookrunners will make available to the Lenders and each L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Bookrunners, each L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws; provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and each Joint Bookrunner shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall not be under
any obligation to mark any Borrower Materials “PUBLIC.”

 

Section 6.02                             Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)                                 no later than five (5) days after the
delivery of the financial statements referred to in Section 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

90

--------------------------------------------------------------------------------


 

(b)                                 no later than five (5) days after the
delivery of the financial statements referred to in Section 6.01(a), but only if
available after the use of commercially reasonable efforts, a certificate (or
other appropriate reporting means in accordance with applicable auditing
standards) of its independent registered public accounting firm stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default or, if any Event of Default shall exist, stating the nature and
status of such event;

 

(c)                                  promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which Holdings, the Borrower or any of its Restricted
Subsidiaries files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any material requests or material notices relating to any defaults or
prepayments received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of the
Senior Notes Documentation or any Junior Financing Documentation in each case in
a principal amount in excess of the Threshold Amount and not otherwise required
to be furnished to the Lenders pursuant to any clause of this Section 6.02;

 

(e)                                  together with the delivery of each
Compliance Certificate pursuant to Section 6.02(a), (i)  a report setting forth
the legal name and the jurisdiction of formation of each Loan Party and the
location of the Chief Executive Office of each Loan Party or confirming that
there has been no change in such information since the date of the last such
report, (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary of the
Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity of
such Subsidiaries since the Closing Date or the most recent list provided); and

 

(f)                                   promptly, such additional customary
information regarding the business, legal, financial or corporate affairs of the
Loan Parties or any of their respective Restricted Subsidiaries, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

Section 6.03                             Notices.

 

Promptly after a Responsible Officer of the Borrower or any Guarantor has
obtained knowledge thereof and to the extent not prohibited by Law, notify the
Administrative Agent:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the filing or commencement of, or any
written threat or notice of intention of any person to file or commence, any
action, suit, litigation or proceeding, whether at law or in equity including
with respect to any Environmental Law which could reasonably be expected to
result in a Material Adverse Effect; and

 

(d)                                 the occurrence of any ERISA Event that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

91

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c) or (d) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

Section 6.04                             Payment of Obligations.

 

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all lawful claims that have become due and
payable and have become or would reasonably be expected to become a lien upon
its property and all Tax liabilities, before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings that stay the enforcement of such claim
and Holdings, the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to pay such liabilities could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

Section 6.05                             Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) or (b), (i) (other than with respect to the Borrower) to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or 7.05.

 

Section 6.06                             Maintenance of Properties.

 

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its tangible material properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted, and (b) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice and in the normal conduct of its
business.

 

Section 6.07                             Maintenance of Insurance.

 

(a)                                 Generally.  Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons similarly situated, of such types and in such amounts (after giving
effect to any self-insurance, in each case, as the Borrower believes (in the
good faith judgment of management of the Borrower) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

 

(b)                                 Requirements of Insurance.  (i) All such
insurance with respect to any Collateral shall provide that no cancellation
thereof shall be effective until at least ten (10) days (or, to the extent
reasonably available, thirty (30) days) after receipt by the Administrative
Agent of written notice thereof and (ii) all insurance with respect to any
Collateral shall name the Administrative Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) and loss payee (in the case of property
insurance), as applicable.

 

(c)                                  Flood Insurance.  If any portion of any
Mortgaged Property, if any, is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Borrower shall, or shall cause each Loan Party
to (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance

 

92

--------------------------------------------------------------------------------


 

Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

Section 6.08                             Compliance with Laws.

 

Comply in all material respects with the requirements of all applicable Laws
(including, without limitation, ERISA and Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except if the failure to comply therewith could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09                             Books and Records.Maintain proper books
of record and account, in which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied and which
reflect all material financial transactions and matters involving the assets and
business of Holdings, the Borrower or any of its Restricted Subsidiaries, as the
case may be (it being understood and agreed that Foreign Subsidiaries may
maintain individual books and records in conformity with generally accepted
accounting principles that are applicable in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

 

Section 6.10                             Inspection Rights.

 

Permit representatives of the Administrative Agent and each Lender (in
coordination with the Administrative Agent) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (other than records of the board of
directors of such Loan Party or such Subsidiary), and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures) all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that , excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent under clause (a) of this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year and such exercise shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent or any Lender in coordination with the Administrative Agent (or any of
their respective representatives) may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and upon reasonable
advance notice.  The Administrative Agent shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.  Notwithstanding anything to the contrary in this
Section 6.10, none of Holdings, the Borrower or any of its Restricted
Subsidiaries shall be required to disclose, permit the inspection, examination
or making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes trade secrets or proprietary information,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or their respective representatives or contractors) is prohibited by Law or
(iii) is subject to attorney client or similar privilege or constitutes attorney
work-product.

 

Section 6.11                             Additional Collateral; Additional
Guarantors.

 

At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

(a)                                 Upon (w) the formation or acquisition of any
new direct or indirect Subsidiary (in each case, other than an Excluded
Subsidiary and except as otherwise provided in the proviso to Section 7.02(s))
by Holdings, (x) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary, (y) based on the most recent financial statements delivered pursuant
to Section 6.01(a) or (b), any Foreign Subsidiary that is a Restricted
Subsidiary of Holdings or the Borrower and is directly owned by any Loan Party
becoming recharacterized as a Material Foreign Subsidiary, or (z) or the
designation in accordance with Section 6.14 of any existing direct or indirect
Subsidiary (other than an Excluded Subsidiary) as a Restricted Subsidiary:

 

93

--------------------------------------------------------------------------------


 

(i)                                  promptly, and in any event within sixty
(60) days after such formation, acquisition, cessation, recharacterization or
designation, or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion:

 

(A)                               cause each such Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent a Credit Agreement Supplement,
Security Agreement Supplements, Mortgages, Intellectual Property Security
Agreements and other security agreements and documents (including, with respect
to such Mortgages, the documents listed in the Collateral and Guarantee
Requirement, as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent, subject to local or
foreign law requirements, with the Mortgages, Security Agreement, Intellectual
Property Security Agreements and other Collateral Documents in effect on the
Closing Date or the Post-Closing Collateral Date, as the case may be), in each
case granting perfected first-priority Liens (subject to Liens permitted by this
Agreement) to the extent required by the Collateral and Guarantee Requirement or
the Collateral Documents;

 

(B)                               deliver and cause each such Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement (and the parent of each such Subsidiary that is a Guarantor) to
deliver any and all certificates representing Equity Interests (to the extent
certificated) and intercompany notes (to the extent certificated) with a
principal amount in excess of $1,000,000 (provided that the aggregate value of
all intercompany notes held by a Loan Party that have not been delivered to the
Administrative Agent shall not exceed $5,000,000) held by it, in each case
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;

 

(C)                               take and cause such Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement and each direct or indirect parent of such Subsidiary to take
whatever action (including the recording of Mortgages and Mortgage Instruments
the filing of UCC financing statements and delivery of stock and membership
interest certificates or any action required by Applicable Law) as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement or the Collateral Documents, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement or the Collateral Documents; and

 

(D)                               in the case of the formation, acquisition or
recharacterization of a Foreign Subsidiary that is a Restricted Subsidiary of
Holdings or the Borrower and is directly owned by any Loan Party into a Material
Foreign Subsidiary, of which the Administrative Agent shall be notified in
writing within 30 days of the occurrence of such event, if the Administrative
Agent so requests, deliver and/or cause any Subsidiary that is the immediate
parent of such Material Foreign Subsidiary to deliver, Foreign Collateral
Documents in order to create a perfected first-priority security interest in all
of Equity Interests of such Material Foreign Subsidiary to the extent such a
security interest is required by the Collateral and Guarantee Requirement.

 

(ii)                                     if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent (x) supporting and
authorizing documents of the type described in Section 4.01(d) and (y) a signed
copy of an opinion, addressed to the Administrative Agent and the Lenders, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request;

 

(iii)                                    as promptly as practicable after the
request therefor by the Administrative Agent, deliver to the Administrative
Agent with respect to each Material Real Property, any Mortgage

 

94

--------------------------------------------------------------------------------


 

Instruments, (A) abstracts, Phase I environmental reports, Phase II
environmental reports or any other type of non-privileged environmental
assessment reports, to the extent reasonably available and in the possession or
control of any Loan Party and (B) a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a); provided, however, that there shall be no obligation to deliver
to the Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than Holdings or one of its Subsidiaries, where, despite the commercially
reasonable efforts of the Borrower to obtain such consent, such consent cannot
be obtained; and

 

(iv)                                   if the Administrative Agent so requests,
within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Administrative Agent any other items necessary from time to time to
satisfy the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement or the Collateral Documents, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.

 

(b)                                 Not later than ninety (90) days after the
acquisition by any Loan Party of Material Real Property as determined by the
Borrower (acting reasonably and in good faith) (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion) that is
required to be provided as Collateral pursuant to the Collateral and Guarantee
Requirement, which property would not be automatically subject to another Lien
pursuant to pre-existing Collateral Documents, cause such property to be subject
to a perfected first-priority Lien and Mortgage in favor of the Administrative
Agent for the benefit of the Secured Parties and take, or cause the relevant
Loan Party to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect or record such Lien, in each
case to the extent required by, and subject to the limitations and exceptions
of, the Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement, including, at the
reasonable request of the Administrative Agent, delivery to the Administrative
Agent of a signed copy of an opinion, addressed to the Administrative Agent and
the Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a).

 

(c)           Not later than the Post-Closing Collateral Date, take such other
actions as are required to satisfy the requirements of clauses (c), (d) and
(e) of the Collateral and Guarantee Requirement.

 

(d)           Always ensuring that the Obligations are secured by a perfected
first-priority security interest in all the Equity Interests of the Borrower,
subject to any Liens permitted under Section 7.01.

 

(e)           Notwithstanding anything to the contrary contained herein, the
provisions of this Section 6.11 need not be satisfied with respect to any
property or assets as provided in Clauses (A) and (B) of the Collateral and
Guarantee Requirement.

 

Section 6.12          Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain and
renew all Environmental Permits necessary for its operations and ownership, use
or occupation of its properties; and, in each case to the extent the Loan
Parties are at any time required by Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility owned, leased or operated by any
Loan Party at such time in accordance with applicable Environmental Laws.

 

95

--------------------------------------------------------------------------------


 

Section 6.13          Further Assurances.

 

Promptly upon reasonable request by the Administrative Agent, and subject to the
limitations described in Section 6.11 and the Collateral and Guarantee
Requirement, (i) correct any material defect or error that may be discovered in
the execution, acknowledgment, filing or recordation of any Collateral Document
or other document or instrument relating to any Collateral, and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably request from time
to time in order to carry out more effectively the purposes of the Collateral
Documents, to the extent required pursuant to the Collateral and Guarantee
Requirement or the Collateral Documents.  If the Administrative Agent reasonably
determines that it is required by applicable Law to have appraisals prepared in
respect of the Mortgaged Property, the Borrower shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA.

 

Section 6.14          Designation of Subsidiaries.

 

Holdings or the Borrower may, at any time after the Closing Date, designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary (the date of any such designation, the
“Designation Date”); provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Borrower shall be in compliance
with the covenants set forth in Section 7.10(a) and (b), determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period (or, if no
Test Period cited in Section 7.10(a) or (b), as applicable, has passed, the
covenants in Section 7.10(a) and (b) for the first Test Period cited in such
Section shall be satisfied as of the last four quarters ended), in each case, as
if such designation had occurred on the last day of such four fiscal quarters of
the Borrower and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Senior Notes, (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated as an Unrestricted
Subsidiary pursuant to this Section 6.14 more than one time prior to such
Designation Date and (v) if a Restricted Subsidiary is being designated as an
Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Restricted Subsidiary as of such Designation Date, plus (B) the
aggregate fair market value of assets of all Unrestricted Subsidiaries (in each
case measured as of the date of each such Unrestricted Subsidiary’s designation
as an Unrestricted Subsidiary) shall not exceed $37,500,000 as of such
Designation Date pro forma for such designation.  The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the applicable Loan Party therein at the date of
designation in an amount equal to the fair market value of the applicable Loan
Party’s investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the applicable Loan Party in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the original Designation Date of such Loan Party’s
Investment in such Subsidiary.  Notwithstanding the foregoing, neither the
Borrower nor any direct or indirect parent of the Borrower shall be permitted to
be an Unrestricted Subsidiary.

 

Section 6.15          Use of Proceeds.

 

The proceeds of the Term A Loans made on the Closing Date may be used, together
with cash on hand of the Borrower, to finance the Transactions.  The proceeds of
the Revolving Credit Loans and Swing Line Loans may be used (a) to finance the
Transaction Expenses and (b) for working capital, general corporate purposes and
any other purpose not prohibited by this Agreement, including Permitted
Acquisitions and other Investments.  The Letters of Credit may be used to
support obligations of Holdings, the Borrower and its Restricted Subsidiaries
incurred for working capital, general corporate purposes and any other purpose
not prohibited by this Agreement.

 

96

--------------------------------------------------------------------------------


 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Cash Management Obligations, obligations under
Secured Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

 

Section 7.01          Liens.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens pursuant to any Loan Document, including in respect of any
Cash Management Obligations and Secured Hedge Agreements;

 

(b)           Liens existing on the Closing Date; provided that any Lien
securing Indebtedness in excess of $10,000,000 in the aggregate shall only be
permitted to the extent such Lien is listed on Schedule 7.01(b), and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property beyond
such property subject to a Lien on the Closing Date other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;

 

(c)           Liens for Taxes (i) that are not at the time delinquent or
thereafter can be paid without penalty, (ii) that are being contested in good
faith and by appropriate proceedings that have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien for which
adequate reserves are being maintained to the extent required by GAAP or (iii)
for property taxes on property that Holdings, the Borrower or any of its
Restricted Subsidiaries has determined to abandon if the sole recourse for such
tax, assessment, charge or claim is to such property;

 

(d)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet due or being contested in good
faith by appropriate proceedings or other Liens arising out of judgments or
awards against Holdings, the Borrower or any of its Restricted Subsidiaries with
respect to Holdings, the Borrower or any of its Restricted Subsidiaries shall
then be proceeding with an appeal or other proceedings for review (or which, if
due and payable, are being contested in good faith by appropriate proceedings
that have the effect of preventing the forfeiture or sale of the property or
assets subject to any such Lien and for which adequate reserves are being
maintained to the extent required by GAAP);

 

(e)           pledges or deposits in the ordinary course of business under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which Holdings, the Borrower or
any of its Restricted Subsidiaries is a party, or deposits to secure public or
statutory obligations of Holdings, the Borrower or any of its Restricted
Subsidiaries or deposits of cash or Government Obligations to secure surety or
appeal bonds to which Holdings, the Borrower or any of its Restricted
Subsidiaries is a party, or deposits as security for contested taxes or import
duties or for the payment of rent, in each case incurred in the ordinary course
of business;

 

97

--------------------------------------------------------------------------------


 

(f)            Liens in favor of issuers of performance and surety bonds or bid
bonds or with respect to other regulatory requirements or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;

 

(g)           minor survey exceptions, minor encumbrances, easements,
reservations of, or rights of others for, licenses, rights-of-way,
encroachments, protrusions, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning and other restrictions as to the use
of real properties or Liens incidental to the conduct other business of
Holdings, the Borrower or its Restricted Subsidiaries or to the ownership of its
properties which were not incurred in connection with Indebtedness and which do
not in the aggregate materially affect the value of said properties or
materially impair their use in the operation of the business of Holdings, the
Borrower or its Restricted Subsidiaries, as applicable;

 

(h)           judgment and attachment Liens not giving rise to an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings for which adequate
reserves have been made;

 

(i)            licenses, sublicenses, leases or subleases of real property which
do not materially interfere with the ordinary conduct of the business of
Holdings, the Borrower and its Restricted Subsidiaries;

 

(j)            Liens (i) in favor of customs and revenue authorities arising as
a matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(k)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

 

(l)            Liens (i) on cash advances or earnest money deposits in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

(m)          Liens (i) in favor of Holdings, the Borrower or any of its
Restricted Subsidiaries on assets of a Restricted Subsidiary that is not a Loan
Party or (ii) in favor of Holdings or any other Loan Party;

 

(n)           any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses (including software
and other technology licenses) entered into by Holdings, the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

(p)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

 

98

--------------------------------------------------------------------------------


 

(q)           Liens that are contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of Holdings, the
Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower or any of its Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(r)            Liens to secure Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created prior to or within eighteen (18) months
of the acquisition, construction, repair, lease or improvement of the property
subject to such Liens, (ii) such Liens do not at any time encumber property
(except for replacements, additions and accessions to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits;

 

(s)            Liens incurred by a Restricted Subsidiary that is not a Loan
Party securing Indebtedness of a Restricted Subsidiary that is not a Loan Party
permitted under Section 7.03;

 

(t)            Liens on assets, property or shares of stock at the time of its
acquisition or of a Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Closing Date (including Capitalized Leases);
provided that (i) such Liens are not created or incurred in connection with, or
in contemplation of, such acquisition or such other Person becoming a Restricted
Subsidiary, (ii) such Liens do not extend to any other property owned by
Holdings, the Borrower or any of its Restricted Subsidiaries and (iii) (a) the
obligations secured thereby do not exceed $30,000,000 at any time outstanding
plus the Credit Increase Amount and (b) the Indebtedness secured thereby is
permitted under Section 7.03(g);

 

(u)           (i) zoning, building, entitlement and other land use regulations
by Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings, the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(v)           Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by Holdings, the Borrower and
its Restricted Subsidiaries in the ordinary course of business;

 

(w)          deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens in respect of the financing of
insurance premiums;

 

(x)           Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (t) and (y) of this Section 7.01; provided, however, that
(x) such new Lien shall (A) be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), (B) have no more
senior priority or greater rights than the original Lien and (C) comply with any
Junior Lien Intercreditor Agreement or other intercreditor or subordination
agreement governing the original Lien, and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (t) and (y) of this Section 7.01 at the
time the original Lien became a Lien permitted under Section 7.01, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

 

99

--------------------------------------------------------------------------------


 

(y)           other Liens (which may be Liens on the Collateral so long as any
such Liens securing Indebtedness for money borrowed in excess of $25,000,000 in
the aggregate (i) are junior to the Liens securing the Obligations and (ii) any
such obligations secured by a junior Lien on the Collateral shall be expressly
subject to a Junior Lien Intercreditor Agreement) in an amount not to exceed, at
the time when incurred, the maximum amount of Indebtedness such that the Total
Leverage Ratio determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended) would not be greater than
3.00:1.00;

 

(z)           Liens on the Equity Interests of Unrestricted Subsidiaries;

 

(aa)         Liens on cash and Cash Equivalents securing Swap Contracts so long
as the related Swap Contract is permitted under Section 7.03;

 

(bb)         Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts of
Holdings, the Borrower and its Restricted Subsidiaries held at such banks or
financial institutions, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts in
the ordinary course of business;

 

(cc)         Liens on receivables and related assets (including proceeds
thereof) which are being sold pursuant to factoring arrangements permitted under
Section 7.05(r);

 

(dd)         Liens arising in the ordinary course of business (and not in favor
of any third-party lender) on Health Care Receivables in connection with
Medicare or Medicaid anti-assignment provisions;

 

(ee)         Liens in connection with Sale/Leaseback Transactions permitted
under Section 7.14; and

 

(ff)          Liens securing other obligations to the extent not otherwise
permitted hereunder in an aggregate amount not in excess of $10,000,000 at any
time outstanding.

 

Section 7.02          Investments.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall make
any Investments, except:

 

(a)           Investments by Holdings, the Borrower or any of its Restricted
Subsidiaries in Cash Equivalents or that were Cash Equivalents when made;

 

(b)           loans or advances to officers, directors and employees of
Holdings, the Borrower and its Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
direct or indirect parent thereof (provided that the amount of such loans and
advances, to the extent made in cash, shall be contributed to Holdings in cash
as equity) and (iii) for any other purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
at any time under clause (iii) above shall not exceed $2,500,000;

 

(c)           Investments (i) by Holdings, the Borrower or any of its Restricted
Subsidiaries in any Loan Party, (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party, (iii) by
any Loan Party in any Restricted Subsidiary that is not a Loan Party or in any
joint venture, to the extent the aggregate amount of all Investments made
pursuant to this clause (iii) does not exceed $50,000,000 in the aggregate at
any time outstanding, and (iv) by Loan Parties in any Restricted Subsidiary that
is not a Loan Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that result in all of the proceeds of the initial Investment being
invested in one or more Loan Parties;

 

100

--------------------------------------------------------------------------------


 

(d)           Investments (i) consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) received or acquired (A) in
exchange for any other Investment or accounts receivable in connection with or
as a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (B) as a result of a
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

 

(e)           Investments (i) existing on, or made pursuant to legally binding
written commitments in existence on, the Closing Date and set forth on Schedule
7.02(e) and any modification, replacement, renewal, reinvestment or extension
thereof and (ii) existing on the Closing Date by Holdings, the Borrower or any
of its Restricted Subsidiaries in Holdings, the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of any original Investment under this clause (e) is not increased except
by the terms of such Investment as of the Closing Date or as otherwise permitted
by Section 7.02;

 

(f)            Investments to the extent constituting Indebtedness permitted
under Section 7.03;

 

(g)           Investments resulting from the receipt of non-cash consideration
received in connection with Dispositions permitted by Section 7.05;

 

(h)           any acquisition of all or substantially all the assets of, or at
least a majority of the Equity Interests in, a Person or division or line of
business of a Person (or any subsequent investment made in a Person, division or
line of business previously acquired in a Permitted Acquisition), in a single
transaction or series of related transactions, if immediately after giving
effect thereto: (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom (other than in respect of any Permitted
Acquisition made pursuant to a legally binding commitment entered into at a time
when no Default exists or would result therefrom); (ii) the Borrower and its
Restricted Subsidiaries shall be in Pro Forma Compliance with the covenants in
Section 7.10(a) and (b) after giving effect to such acquisition or investment
and any related transactions; (iii) any acquired or newly formed Restricted
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
otherwise permitted by Section 7.03; (iv) to the extent required by
Section 6.11, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall constitute Collateral and (B) any such newly created
or acquired Subsidiary (other than an Excluded Subsidiary or an Unrestricted
Subsidiary (it being understood that the acquisition of an Unrestricted
Subsidiary as part of a Permitted Acquisition shall be deemed to be an
Investment made in reliance on a provision of this Section 7.02 other than this
clause (h) and shall be subject to Section 6.14) shall become a Guarantor, in
each case, in accordance with Section 6.11, and (v) without limiting the
application of other exceptions set forth in this Section 7.02, including
Section 7.02(k), the aggregate amount of such Investments by Loan Parties in
assets that are not (or do not become) owned by a Loan Party or in Equity
Interests in Persons that do not become Loan Parties upon consummation of such
acquisition shall not exceed $25,000,000 (any such acquisition, a “Permitted
Acquisition”) (net of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts, in an amount not to exceed the amount of the
original Investment at the time such Investment was made);

 

(i)            Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(j)            loans and advances to Holdings and any other direct or indirect
parent of Holdings, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof) Restricted
Payments permitted to be made to such parent in accordance with Section 7.06(d),
(e), (f) or (g);

 

(k)           other Investments (including, for the avoidance of doubt, in
connection with Permitted Acquisitions as contemplated pursuant to Sections
7.02(h)(v)) in an aggregate amount outstanding pursuant

 

101

--------------------------------------------------------------------------------


 

to this clause (k) (valued at the time of the making thereof, and without giving
effect to any write downs or write offs thereof) at any time not to exceed
(x) $50,000,000 (net of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts, in an amount not to exceed the amount of the
original Investment at the time such Investment was made) plus (y) if the Total
Leverage Ratio determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended), as if such Investment
had been made on the last day of such four quarter period, is less than or equal
to 3.50:1.00, the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this subsection (y), such election
to be specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;

 

(l)            advances of payroll payments to employees in the ordinary course
of business and Investments made pursuant to employment and severance
arrangements of officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business;

 

(m)          (i) Investments consisting of purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business and (ii) Investments the payment for which consists of Equity
Interests of Holdings (other than Disqualified Equity Interests) or any direct
or indirect parent of Holdings;

 

(n)           Investments of a Restricted Subsidiary acquired in accordance with
another clause of this Section 7.02 after the Closing Date or of an entity
merged into or otherwise consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of such acquisition, merger or consolidation and
were in existence on the date of such acquisition, merger or consolidation;

 

(o)           Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(k) or permitted under Section 7.02(h)(v);

 

(p)           Guarantees by Holdings, the Borrower or any of its Restricted
Subsidiaries of leases (other than Capitalized Leases) or of other obligations
of Holdings, the Borrower or any of its Restricted Subsidiaries that do not
constitute Indebtedness;

 

(q)           any Investment (i) deemed to exist as a result of a Subsidiary of
Holdings that is not a Loan Party distributing a note or other intercompany debt
to a parent of such Subsidiary that is a Loan Party (to the extent there is no
cash consideration or services rendered for such note) and (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of Holdings and its Subsidiaries;

 

(r)            Investments consisting of Restricted Payments permitted under
Section 7.06;

 

(s)            Restricted Subsidiaries of the Borrower may be established or
created if the Borrower and such Subsidiary comply, if required by the
Collateral and Guarantee Requirement, with the applicable provisions of the
Collateral and Guarantee Requirement; provided that, in each case, to the extent
such new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by this Section 7.02, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in the Collateral and Guarantee Requirement, as applicable,
until the respective acquisition is consummated (at which time the surviving
entity of the respective merger transaction shall be required to so comply);

 

102

--------------------------------------------------------------------------------


 

(t)            the forgiveness or conversion to equity of any Indebtedness
permitted by Section 7.03;

 

(u)           Investments in connection with Sale/Leaseback Transactions
permitted under Section 7.14;

 

(v)           the contemplated Investments described on Schedule 7.02(v);

 

(w)          the creation of, and holding of, any Subsidiary (including the
acquisition of operations from another Subsidiary, but subject to permissibility
under another clause of this Section 7.02 and Section 7.05) or the commencement
of new operations; provided in each case that such Subsidiary comply, if
required by the Collateral and Guarantee Requirement, with the Collateral and
Guarantee Requirement;

 

(x)           other Investments to the extent not otherwise permitted hereunder
in an aggregate principal amount not in excess of $5,000,000 at any time
outstanding; and

 

(y)           other Investments (including, for the avoidance of doubt, in
connection with Permitted Acquisitions as contemplated pursuant to Sections
7.02(h)(v)) in an unlimited amount; provided that the Total Leverage Ratio
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable (or, if no Test Period has
passed, as of the last four quarters ended), as if such Investment had been made
on the last day of such four quarter period, is less than or equal to 1.50:1.00.

 

Section 7.03          Indebtedness.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall
create, incur or assume any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness (i) outstanding on the Closing Date (provided that
with respect to any Indebtedness in excess of $15,000,000 in the aggregate, such
Indebtedness will only be permitted under this Section 7.03(b) if listed on
Schedule 7.03(b)) and any Permitted Refinancing thereof and (ii) of Holdings to
any Subsidiary of Holdings and of any Subsidiary of Holdings to Holdings or any
other Subsidiary of Holdings; provided that, other than in the case of
intercompany current liabilities incurred in the ordinary course of business in
connection with cash management, tax and accounting operations of Holdings and
its Subsidiaries, (x) Indebtedness of any Subsidiary of Holdings that is not a
Loan Party owing to a Loan Party shall be (A) subject to Section 7.02 and
(B) subject to the subordination provisions of the Security Agreement and
(y) any Indebtedness of any Loan Party to a Subsidiary of Holdings that is not a
Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(c)           Guarantees by Holdings, the Borrower and any Restricted Subsidiary
in respect of Indebtedness of Holdings, the Borrower or any of its Restricted
Subsidiaries otherwise permitted hereunder; provided that (A) no Guarantee of
the Senior Notes or any Junior Financing shall be permitted unless such
guaranteeing party shall have also provided a Guarantee of the Obligations on
the terms set forth herein and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

 

(d)           Indebtedness of Holdings, the Borrower or any of its Restricted
Subsidiaries owing to any Loan Party or any other Restricted Subsidiary (or
issued or transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of the Borrower) to the extent constituting an Investment permitted
by Section 7.02; provided that no such Indebtedness shall be evidenced by a
promissory note unless such note is pledged as Collateral to secure the
Obligations;

 

103

--------------------------------------------------------------------------------


 

(e)           (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) to finance the purchase, lease, construction or improvement
of property (real or personal) or equipment (whether through the direct purchase
of the assets or the Equity Interests of any Person owning such assets) by
Holdings, the Borrower or any of its Restricted Subsidiaries prior to or within
eighteen (18) months after the acquisition, construction, repair, replacement,
lease or improvement of the applicable asset in an aggregate amount not to
exceed $25,000,000 (together with any Permitted Refinancing thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;

 

(f)            Indebtedness in respect of Swap Contracts that are incurred in
the ordinary course of business (and not for speculative purposes): (A) for the
purpose of fixing or hedging interest rate risk with respect to any Indebtedness
that is permitted to be incurred under Section 7.03; (B) for the purpose of
fixing or hedging currency exchange rate risk with respect to any currency
exchanges; or (C) for the purpose of fixing or hedging commodity price risk with
respect to any commodity purchases;

 

(g)           (i) Indebtedness assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition; provided, further, that the aggregate amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties under this
Section 7.03(g), together with Indebtedness incurred under
Section 7.03(u) below, shall not exceed $50,000,000 at any time outstanding and
(ii) any Permitted Refinancing thereof;

 

(h)           Indebtedness representing deferred compensation to employees of
Holdings, the Borrower or any of its Restricted Subsidiaries incurred in the
ordinary course of business;

 

(i)            Indebtedness to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent of Holdings permitted by Section 7.06;

 

(j)            Indebtedness incurred by Holdings, the Borrower or any of its
Restricted Subsidiaries arising from agreements providing for indemnification,
earn outs, adjustment of purchase price or similar obligations, in each case,
incurred in connection with a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;

 

(k)           Indebtedness consisting of obligations of Holdings, the Borrower
or any of its Restricted Subsidiaries under deferred compensation or other
similar arrangements incurred by such Person in connection with any Permitted
Acquisition or any other Investment expressly permitted hereunder;

 

(l)            (A) Cash Management Obligations and other Indebtedness in respect
of overdraft facilities, employee credit card programs, netting services or
automatic clearing house arrangements or (B) Indebtedness arising from the
honoring of a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;

 

(m)          Indebtedness of any Loan Party, in an aggregate principal amount
that at the time of, and after giving effect to, the incurrence thereof, would
not exceed $25,000,000;

 

(n)           Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(o)           Indebtedness incurred by Holdings, the Borrower or any of its
Restricted Subsidiaries constituting reimbursement obligations with respect to
letters of credit and bank guarantees issued in the ordinary course of business,
including without limitation letters of credit in respect of workers’
compensation claims, health, disability or other employee benefits (whether
current or former) or property, casualty

 

104

--------------------------------------------------------------------------------


 

or liability insurance or self-insurance, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit, such obligations are
reimbursed within thirty (30) days following such drawing;

 

(p)           obligations (including reimbursement obligations with respect to
letters of credit and bank guarantees) in respect of performance, bid, appeal
and surety bonds and completion and performance guarantees provided by Holdings,
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(q)           the contemplated Indebtedness described on Schedule 7.03(q);

 

(r)            Indebtedness supported by a Letter of Credit or bank guarantee,
in a principal amount not in excess of the stated amount of such Letter of
Credit or bank guarantee;

 

(s)            Indebtedness incurred by any Restricted Subsidiaries that are not
Loan Parties in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding not guaranteed by any Loan Party and any Permitted Refinancing
thereof not guaranteed by any Loan Party;

 

(t)            Guarantee obligations (i) incurred in the ordinary course of
business in respect of obligations of (or to) suppliers, customers, franchisees,
lessors and licensees or (ii) otherwise constituting Investments permitted by
Section 7.02;

 

(u)           (i) Indebtedness incurred to finance any Investment permitted
under Section 7.02 in an aggregate amount not to exceed, together with
Indebtedness incurred under the second proviso to Section 7.03(g) above,
$50,000,000 at any time outstanding and (ii) any Permitted Refinancing thereof;

 

(v)           (i) unsecured Indebtedness incurred by any Loan Party; provided
that (x) the Senior Secured Leverage Ratio, determined on a Pro Forma Basis as
of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if the incurrence of such Indebtedness had been made on the
last day of such four quarter period, is less than or equal to 3.25 to 1.00 and
(y) the Total Leverage Ratio determined on a Pro Forma Basis as of the last day
of the most recently ended Test Period for which financial statements were
required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable (or, if no Test Period has passed, as of the last four quarters
ended), as if the incurrence of such Indebtedness had been made on the last day
of such four quarter period, is less than or equal to 0.25 times lower than the
Total Leverage Ratio for the applicable Test Period set forth in
Section 7.10(a) (i.e. if the required ratio in Section 7.10(a) is 4.25 to 1.0,
the condition to the incurrence of Indebtedness under this clause (v)(i) shall
be 4.00 to 1.0) and (ii) any Permitted Refinancing thereof;

 

(w)          Indebtedness under the Initial Senior Notes (and any Swap Contracts
entered into in connection therewith) and any Permitted Refinancing thereof;

 

(x)           unsecured Indebtedness in the form of seller financing, deferred
purchase price, post-closing obligations in connection with Permitted
Acquisitions, contingent liabilities in respect of any indemnification
obligations, earn-outs or the adjustment of the purchase price of similar
arrangements;

 

(y)           Indebtedness incurred in connection with Sale/Leaseback
Transactions permitted under Section 7.14; and

 

(z)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (y) above.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of

 

105

--------------------------------------------------------------------------------


 

Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents will at all
times be deemed to be outstanding in reliance only on the exception in clause
(a) of Section 7.03.

 

Section 7.04          Fundamental Changes.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)           any Restricted Subsidiary may merge, amalgamate or consolidate
with (i) the Borrower (including a merger, the purpose of which is to reorganize
the Borrower into a new jurisdiction in the United States); provided that the
Borrower shall be the continuing or surviving Person or (ii) Holdings or
(iii) one or more other Restricted Subsidiaries; provided that when any Person
that is a Loan Party is merging with a Restricted Subsidiary, a Loan Party shall
be the continuing or surviving Person, except in connection with an Investment
or Disposition otherwise permitted hereunder;

 

(b)           (i) any Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Subsidiary that is not a Loan Party,
(ii) any Subsidiary (other than the Borrower) may liquidate or dissolve if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Subsidiaries and the Borrower reasonably determines that
such action is not materially disadvantageous to the Lenders or (iii) Holdings
or any Subsidiary may change its legal form if (x) the Borrower determines in
good faith that such action is in the best interest of the Borrower and its
Subsidiaries and the Borrower reasonably determines that such action is not
materially disadvantageous to the Lenders (it being understood that a Subsidiary
that is a Guarantor will remain a Guarantor unless such Guarantor is otherwise
permitted to cease being a Guarantor hereunder) and (y) (1) such change in legal
form will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral or (2) the Borrower
promptly takes such steps (with the cooperation of the Borrower and the
applicable Subsidiary, to the extent necessary or advisable) as are reasonably
necessary or advisable to properly maintain the validity, perfection and
priority of the Administrative Agent’s security in interest in the Collateral;

 

(c)           any Restricted Subsidiary (other than the Borrower) may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to Holdings, the Borrower or to another Restricted Subsidiary; provided that if
the transferor in such a transaction is a Guarantor, then (i) the transferee
must be a Guarantor or the Borrower or (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in or Indebtedness of
a Restricted Subsidiary which is not a Loan Party in accordance with Sections
7.02 and 7.03, respectively;

 

(d)           so long as no Default exists or would result therefrom, the
Borrower may merge or consolidate with any other Person; provided that (i) the
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (any
such Person, the “Successor Company”), (A) the Successor Company shall be an
entity organized or existing under the Laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Company shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall confirm that its Guarantee shall apply to the
Successor Company’s obligations under the Loan Documents, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall by a
reaffirmation of the Security Agreement and other applicable Collateral
Documents confirm that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) if requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirm that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan

 

106

--------------------------------------------------------------------------------


 

Documents, (F) the Administrative Agent shall either (x) reasonably determine
that such merger or consolidation will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (y) take such steps (with the cooperation of the Borrower or the
Successor Company, as the case may be, to the extent necessary or advisable) as
are reasonably necessary or advisable to properly maintain the validity,
perfection and priority of the Administrative Agent’s security interest in the
Collateral and (G) the Borrower shall deliver to the Administrative Agent an
officer’s certificate stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement;

 

(e)           so long as no Default exists or would result therefrom (in the
case of a merger involving a Loan Party), any Restricted Subsidiary may merge
with any other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary or the Borrower, which together with each of its
Restricted Subsidiaries, shall comply with the requirements of Section 6.11 to
the extent required pursuant to the Collateral and Guarantee Requirement; and

 

(f)            so long as no Default exists or would result therefrom, Holdings,
the Borrower or any of its Restricted Subsidiaries may effect a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

 

Section 7.05          Dispositions.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall make
any Disposition, except:

 

(a)           (i) Dispositions of obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions in the ordinary course of business of property no longer used or
useful in the conduct of the business of Holdings, the Borrower or any of its
Restricted Subsidiaries and (ii) Dispositions of property no longer used or
useful in the conduct of the business of Holdings, the Borrower and its
Restricted Subsidiaries outside the ordinary course of business;

 

(b)           Dispositions of inventory, goods held for sale in the ordinary
course of business and immaterial assets (including allowing any registrations
or any applications for registration of any intellectual property to lapse or go
abandoned) in the ordinary course of business;

 

(c)           Dispositions of property to Holdings, the Borrower or any of its
Restricted Subsidiaries; provided that if the transferor of such property is a
Loan Party, (i) the transferee thereof must be a Loan Party or (ii) if such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;

 

(d)           Dispositions of cash and Cash Equivalents;

 

(e)           leases, subleases, licenses or sublicenses (including the
provision of software or the licensing of other intellectual property rights),
in each case in the ordinary course of business and which do not materially
interfere with the business of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(f)            transfers of property subject to Casualty Events;

 

(g)           Dispositions of property not otherwise permitted under this
Section 7.05 in an aggregate amount during the term of this Agreement not to
exceed the greater of $125,000,000 and 15% of Total Assets as of the date of
such Disposition; provided that (i) at the time of such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no Default exists), no Default shall exist or would result from
such Disposition; (ii) other than with respect to any Dispositions pursuant to
this clause (g) in an aggregate amount during the term of this Agreement not to
exceed $50,000,000, the Total Leverage Ratio, determined on a Pro Forma Basis as
of the last day of the most recently

 

107

--------------------------------------------------------------------------------


 

ended Test Period for which financial statements were required to have been
delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended), as if such Disposition
had been made on the last day of such four quarter period shall be no greater
than the Total Leverage Ratio as of the last day of the most recently ended Test
Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable (or, if no Test Period has
passed, as of the last four quarters ended) and (iii) with respect to any
Disposition pursuant to this clause (g) for a purchase price in excess of
$10,000,000, Holdings, the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents (in each case, free and clear of all Liens at the time received,
other than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), (b), (c), (f), (k), (l), (p), (q)(i) and (ii), (x), (y) (solely
to the extent such Liens under such clause (y) are Liens on Collateral that are
junior to the Liens securing the Obligations and subject to a Junior Lien
Intercreditor Agreement) and (bb); provided, however, that for the purposes of
this clause (g)(iii), the following shall be deemed to be cash: (A) any
liabilities of Holdings, the Borrower or such Restricted Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which Holdings, the Borrower and all of its Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing and (B) any
securities received by Holdings, the Borrower or the applicable Restricted
Subsidiary from such transferee that are converted by Holdings, the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within one hundred eighty (180) days
following the closing of the applicable Disposition;

 

(h)           Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business and sales of assets received by Holdings, the Borrower or any of its
Restricted Subsidiaries from Persons other than Loan Parties upon foreclosure on
a Lien;

 

(i)            any exchange of assets for assets or services (other than current
assets) related to a similar business of comparable or greater market value or
usefulness to the business of Holdings, the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Borrower;

 

(j)            Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(k)           the unwinding of any Swap Contracts;

 

(l)            Dispositions of any Equity Interests or interests in any joint
venture entity not constituting a Subsidiary in accordance with the applicable
joint venture agreement or arrangement relating thereto;

 

(m)          any Disposition of assets in connection with a Sale/Leaseback
Transaction permitted by Section 7.14;

 

(n)           the Disposition of any Unrestricted Subsidiary;

 

(o)           transactions permitted by Section 7.02, 7.04 and 7.06;

 

(p)           any Disposition of any asset between or among Holdings, the
Borrower and/or its Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with a Disposition otherwise permitted
pursuant to this Section 7.05;

 

(q)           any of the transactions described on Schedule 7.05;

 

(r)            the sale (without recourse) of receivables (and related assets)
pursuant to factoring arrangements entered into in the ordinary course of
business; and

 

108

--------------------------------------------------------------------------------


 

(s)            the Disposition of non-core assets (as determined in good faith
by the Borrower) acquired as part of any Permitted Acquisition in an aggregate
amount not to exceed 50% of the consideration paid for such Permitted
Acquisition;

 

provided that any Disposition of any property pursuant to Section 7.05(g) shall
be for no less than the fair market value of such property at the time of such
Disposition.  To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than a Loan Party, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing upon request of any Loan Party in accordance
with Section 9.08.

 

Section 7.06          Restricted Payments.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall
declare or make any Restricted Payment, except:

 

(a)           each Restricted Subsidiary may make Restricted Payments to
Holdings, the Borrower and its Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to Holdings, the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

 

(b)           Holdings, the Borrower and each Restricted Subsidiary may declare
and make dividend payments or other Restricted Payments payable solely in Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

 

(c)           repurchases of Equity Interests in Holdings (or any direct or
indirect parent thereof), the Borrower or any of its Restricted Subsidiaries
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(d)           the repurchase, retirement or other acquisition (or dividends to
Holdings or any direct or indirect parent of Holdings to finance any such
repurchase, retirement or other acquisition) for value of Equity Interests of
the Borrower, Holdings or any direct or indirect parent of Holdings held by any
future, present or former employee, director or consultant of the Borrower or
Holdings or any direct or indirect parent of Holdings or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or other agreement or arrangement; provided,
however, that the aggregate amounts paid under this clause (d) do not exceed
(i) $5,000,000 in any calendar year or (ii) subsequent to the consummation of an
underwritten Qualified IPO of Holdings or any direct or indirect parent thereof,
as the case may be, $5,000,000 in any calendar year (with unused amounts in any
calendar year being permitted to be carried over to succeeding calendar years
subject, subsequent to the consummation of a Qualified IPO of Holdings or any
direct or indirect parent thereof, to a maximum of $10,000,000 in the aggregate
in any calendar year); provided, further, that such amount in any calendar year
may be increased by an amount not to exceed:

 

(i)           the Net Proceeds received by Holdings, the Borrower or any of its
Restricted Subsidiaries from the sale of Equity Interests (other than
Disqualified Equity Interests) of Holdings or any direct or indirect parent of
Holdings (to the extent contributed to Holdings) to members of management,
directors or consultants of Holdings, the Borrower or any of its Restricted
Subsidiaries or any other direct or indirect parent of Holdings that occurs
after the Closing Date; plus

 

(ii)          the Net Proceeds of key man life insurance policies received by
Holdings or any other direct or indirect parent of Holdings (to the extent
contributed to Holdings), the Borrower and its Restricted Subsidiaries after the
Closing Date; less

 

109

--------------------------------------------------------------------------------


 

(iii)         the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (i) and (ii) of this Section 7.06(d);

 

(e)           Holdings may make Restricted Payments in an aggregate amount equal
to (i) $50,000,000 minus (ii) the aggregate principal amount of Junior
Financings and Senior Notes prepaid, redeemed, purchased or otherwise paid
pursuant to Section 7.12(a)(iii);

 

(f)            if the Total Leverage Ratio determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such Restricted Payment had been made on the last day of
such four quarter period, (A) is less than or equal to 3.00:1.00, Holdings and
the Borrower may make Restricted Payments in an aggregate amount equal to the
portion, if any, of the Cumulative Credit on such date that the Borrower elects
to apply to this paragraph, such election to be specified in a written notice of
a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied; provided that no Default has occurred and is
continuing or would result therefrom or (B) is less than or equal to 1.50:1.00,
Holdings and the Borrower may make Restricted Payments in an unlimited amount;

 

(g)           Holdings, the Borrower or any of its Restricted Subsidiaries may
make Restricted Payments to Holdings or any direct or indirect parent of
Holdings:

 

(i)           to pay amounts equal to the fees and expenses (including franchise
or similar taxes) required to its maintain the corporate existence of Holdings
or any direct or indirect parent of Holdings, the customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers and
employees of Holdings or any direct or indirect parent of Holdings, if
applicable, and the general corporate operating and overhead expenses of
Holdings or any direct or indirect parent of Holdings, if applicable, in each
case to the extent such fees, expenses, salaries, bonuses, benefits and
indemnities are attributable to the ownership or operation of Holdings and its
Subsidiaries;

 

(ii)          to pay, if applicable, amounts equal to amounts required for
Holdings or any direct or indirect parent of Holdings, if applicable, to pay
interest and/or principal on Indebtedness the proceeds of which have been
contributed to Holdings, the Borrower or any of its Restricted Subsidiaries and
that has been guaranteed by, or is otherwise considered Indebtedness of
Holdings, the Borrower or any of its Restricted Subsidiaries incurred in
accordance with Section 7.03; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (g)(ii) shall not exceed the amount of
such proceeds that have been contributed to Holdings, the Borrower or any of its
Restricted Subsidiaries; and

 

(iii)         to pay fees and expenses incurred by Holdings or any direct or
indirect parent of Holdings, other than to Affiliates of Holdings, related to
any unsuccessful equity or debt offering of such parent that is directly
attributable to the operations of the Borrower and its Restricted Subsidiaries;

 

(h)           payments made or expected to be made by Holdings, the Borrower or
any of its Restricted Subsidiaries in respect of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

 

(i)            the payment of any dividend or other distribution within sixty
(60) days after the date of declaration thereof, if at the date of declaration
of such payment, such payment would have complied with the other provisions of
Section 7.06;

 

110

--------------------------------------------------------------------------------


 

(j)            the declaration and payment of dividends or distributions to
holders of any class or series of Disqualified Equity Interests of Holdings, the
Borrower or any of its Restricted Subsidiaries issued or incurred in accordance
with Section 7.03;

 

(k)           Holdings, the Borrower or any of its Restricted Subsidiaries may
(i) pay cash in lieu of fractional shares in connection with any dividend, split
or combination thereof or any Permitted Acquisition and (ii) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms; and

 

(l)            Holdings, the Borrower and/or any of the Subsidiaries of Holdings
or the Borrower may (i) make Restricted Payments to any direct or indirect
parent of Holdings to pay any franchise Taxes required to maintain its corporate
existence and (ii) for any taxable period for which Holdings, the Borrower
and/or any of the Subsidiaries of Holdings or the Borrower is a member of a
group filing a consolidated, combined or similar income tax return of which any
direct or indirect parent of Holdings is the common parent, Holdings may make
payments of dividends or other distributions to such direct or indirect parent
to pay consolidated or combined federal, state, local and/or foreign income
taxes imposed on such direct or indirect parent to the extent such income taxes
are attributable to the income of Holdings, the Borrower and/or the Subsidiaries
of Holdings or the Borrower; provided, however, that (x) the amount of such
payments in respect of any taxable period does not, in the aggregate, exceed the
amount that Holdings, the Borrower and/or the Subsidiaries of Holdings or the
Borrower that are members of such consolidated or combined group would have been
required to pay in respect of such federal, state, local and/or foreign income
taxes (as the case may be) in respect of such taxable period if Holdings, the
Borrower and/or the Subsidiaries of Holdings or the Borrower paid such income
taxes directly as a stand-alone consolidated or combined income tax group
(reduced by any such taxes paid directly by Holdings, the Borrower or any
Subsidiary of Holdings or the Borrower) and (y) the permitted payment pursuant
to this clause (l)(ii) with respect to any income of any Unrestricted Subsidiary
of Holdings or the Borrower for any taxable period shall be limited to the
amount actually paid in cash with respect to such period by such Unrestricted
Subsidiary to Holdings, the Borrower or any Restricted Subsidiary of Holdings or
the Borrower for the purposes of paying such consolidated or combined income
taxes.

 

Section 7.07          Change in Nature of Business.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted by Holdings, the Borrower and
its Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

 

Section 7.08          Transactions with Affiliates.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, consummate any transaction of any kind with any
Affiliate of Holdings, whether or not in the ordinary course of business, other
than (a) transactions between or among Holdings, the Borrower and/or any of its
Restricted Subsidiaries (or an entity that becomes a Restricted Subsidiary as a
result of such transaction), (b) on terms substantially as favorable to
Holdings, the Borrower or such Restricted Subsidiary as would be obtainable by
Holdings, the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) transactions
to effect the Transactions and the payment of all fees and expenses related to
the Transactions, (d) transactions for which the board of directors of Holdings
or the Borrower has received (and delivered to the Administrative Agent) a
written opinion from an Independent Financial Advisor to the effect that the
financial terms of such transaction are fair, from a financial standpoint, to
Holdings, the Borrower and its Restricted Subsidiaries or not less favorable to
Holdings, the Borrower and its Restricted Subsidiaries than could reasonably be
expected to be obtained at the time in an arm’s-length transaction with a Person
who was not an Affiliate, (e) the entering into of any agreement (and any
amendment or modification of any such agreement) to pay, and the payment of,
annual management, consulting, monitoring and advisory fees to the Investors in
an aggregate

 

111

--------------------------------------------------------------------------------


 

amount in any fiscal year not to exceed $3,000,000 plus all out-of-pocket
reasonable expenses incurred by the Investors in connection with the performance
of management, consulting, monitoring, advisory or other services with respect
to Holdings, the Borrower or any of its Restricted Subsidiaries, (f) Restricted
Payments permitted under Section 7.06, (g) employment and severance arrangements
between Holdings, the Borrower and its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (h) the payment of reasonable
and customary fees paid to, and indemnity provided on behalf of, officers,
directors, employees or consultants of Holdings (or any direct or indirect
parent of Holdings), the Borrower or any of its Restricted Subsidiaries, (i) the
issuance of Equity Interests (other than Disqualified Equity Interests) of
Holdings to the Investors or any other direct or indirect parent of Holdings or
to any director, officer, employee or consultant thereof and any contribution to
the capital of Holdings or the Borrower, (j) (i) transactions with customers,
clients, suppliers or purchasers or sellers of goods or services, in each case
in the ordinary course of business and otherwise in compliance with the terms of
this Agreement, which are fair to Holdings, the Borrower and its Restricted
Subsidiaries in the reasonable determination of the board of directors or the
senior management of Holdings or the Borrower, and are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party or (ii) transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business, (k) the existence
of, or the performance by Holdings, the Borrower or any of its Restricted
Subsidiaries of its obligations under the terms of any stockholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Closing Date and any amendment thereto
or similar agreements which it may enter into thereafter; provided, however,
that the existence of, or the performance by Holdings, the Borrower or any of
its Restricted Subsidiaries of its obligations under any future amendment to any
such existing agreement or under any similar agreement entered into after the
Closing Date shall only be permitted by this clause (k) to the extent that the
terms of any such existing agreement together with all amendments thereto, taken
as a whole, or new agreement are not otherwise more disadvantageous to the
Lenders in any material respect than the original agreement as in effect on the
Closing Date, (l) transactions between Holdings, the Borrower or any of its
Restricted Subsidiaries and any Person that is an Affiliate solely due to the
fact that a director of such Person is also a director of Holdings (or any
direct or indirect parent of Holdings) or the Borrower; provided, however, that
such director abstains from voting as a director of Holdings, such direct or
indirect parent of Holdings or the Borrower, as the case may be, on any matter
involving such other Person and (m) pledges of Equity Interests of Unrestricted
Subsidiaries.

 

Section 7.09          Burdensome Agreements.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of (a) any Restricted
Subsidiary of the Borrower that is not a Guarantor to make Restricted Payments
to the Borrower or any Guarantor or (b) any Loan Party to create, incur, assume
or suffer to exist Liens on property of such Person for the benefit of the
Lenders with respect to the Facilities and the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided, further, that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03 to the extent applying only to such Restricted Subsidiary,
(iv) arise in connection with any Disposition permitted by Section 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset

 

112

--------------------------------------------------------------------------------


 

sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto, (viii) comprise restrictions imposed by any
agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(b), (e), (g) or (t) and Liens permitted under Section 7.01(s) to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of Holdings, the Borrower
or any of its Restricted Subsidiaries, (x) are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (xii) arise in
connection with cash or other deposits permitted under Sections 7.01 and 7.02
and limited to such cash or deposit or (xiii) restrictions contained in the
Senior Notes Documentation for the Initial Senior Notes and any Swap Contracts
entered into in connection therewith or pursuant to Sections 7.03(g), (m) or
(v) (or in any Permitted Refinancing thereof to the extent that such
restrictions are not materially more restrictive than those set forth in the
Senior Notes Documentation for the Initial Senior Notes).

 

Section 7.10          Financial Covenants.

 

(a)           Total Leverage Ratio.  The Borrower shall not permit the Total
Leverage Ratio as of the last day of any fiscal quarter to be greater than the
applicable “Maximum Total Leverage Ratio” set forth below:

 

Fiscal Quarter Ending

 

Maximum Total Leverage Ratio

 

June 30, 2012

 

4.50 to 1

 

September 30, 2012

 

4.50 to 1

 

December 31, 2012

 

4.50 to 1

 

March 31, 2013

 

4.50 to 1

 

June 30, 2013

 

4.50 to 1

 

September 30, 2013

 

4.50 to 1

 

December 31, 2013

 

4.50 to 1

 

March 31, 2014

 

4.25 to 1

 

June 30, 2014

 

4.25 to 1

 

September 30, 2014

 

4.25 to 1

 

December 31, 2014

 

4.25 to 1

 

March 31, 2015

 

4.25 to 1

 

June 30, 2015

 

4.25 to 1

 

September 30, 2015

 

4.00 to 1

 

December 31, 2015

 

4.00 to 1

 

March 31, 2016 and the end of each fiscal quarter thereafter

 

3.75 to 1

 

 

(b)           Interest Coverage Ratio.  The Borrower shall not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter to be less than
the applicable “Minimum Interest Coverage Ratio” set forth below:

 

Fiscal Quarter Ending

 

Minimum Interest Coverage Ratio

 

June 30, 2012

 

2.25 to 1

 

September 30, 2012

 

2.25 to 1

 

December 31, 2012

 

2.25 to 1

 

 

113

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Minimum Interest Coverage Ratio

 

March 31, 2013

 

2.25 to 1

 

June 30, 2013

 

2.25 to 1

 

September 30, 2013

 

2.25 to 1

 

December 31, 2013

 

2.25 to 1

 

March 31, 2014

 

2.50 to 1

 

June 30, 2014

 

2.50 to 1

 

September 30, 2014

 

2.50 to 1

 

December 31, 2014

 

2.50 to 1

 

March 31, 2015

 

2.50 to 1

 

June 30, 2015

 

2.50 to 1

 

September 30, 2015

 

2.75 to 1

 

December 31, 2015

 

2.75 to 1

 

March 31, 2016

 

2.75 to 1

 

June 30, 2016

 

2.75 to 1

 

September 30, 2016

 

2.75 to 1

 

December 31, 2016 and the end of each fiscal quarter thereafter

 

3.00 to 1

 

 

(c)           Maximum Capital Expenditures.

 

(i)           The Borrower shall not and shall not permit the Restricted
Subsidiaries to make any Capital Expenditures that would cause the aggregate
amount of Capital Expenditures made by the Borrower and its Restricted
Subsidiaries in any fiscal year commencing with the 2012 fiscal year of the
Borrower to exceed $50,000,000 (which may include restructuring expenditures);
provided that, if the Total Leverage Ratio determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such Capital Expenditures had been made on the last day
of such four quarter period, is less than or equal to 3.00:1.00, the Borrower
and its Restricted Subsidiaries may make additional Capital Expenditures in an
unlimited amount.

 

(ii)          Notwithstanding anything to the contrary contained in clause
(c)(i) above, (x) to the extent that the aggregate amount of Capital
Expenditures made by the Borrower and its Restricted Subsidiaries in any fiscal
year (for the avoidance of doubt, after giving effect to any CapEx Pull-Forward
Amount utilized in the preceding year that reduced the amount of Capital
Expenditures that could be made in such year but disregarding any Capital
Expenditures made in reliance on any Rollover Amount utilized during such year)
pursuant to such clause (i) is less than the amount set forth therein, the
amount of such difference (the “Rollover Amount”) may be carried forward and
used to make Capital Expenditures in the immediately succeeding fiscal year
(with such Rollover Amount deemed utilized first in such succeeding year) and
(y) for any fiscal year, the amount of Capital Expenditures that would otherwise
be permitted in such fiscal year pursuant to this Section 7.10(c) (including as
a result of the application of clause (x) of this clause (ii)) may be increased
by an amount not to exceed 50% of the permitted Capital Expenditure limit in the
immediately succeeding year (the “CapEx Pull-Forward Amount”).  The actual CapEx
Pull-Forward Amount in respect of any such fiscal year shall reduce, on a
dollar-for-dollar basis, the amount of Capital Expenditures that are permitted
to be made in the immediately succeeding fiscal year.

 

114

--------------------------------------------------------------------------------


 

(iii)            In addition to the Capital Expenditures permitted pursuant to
the preceding paragraphs (i) and (ii), the Borrower and its Restricted
Subsidiaries may make additional Capital Expenditures in an amount not to exceed
the portion, if any, of the Cumulative Credit on the date of such Capital
Expenditure that the Borrower elects to apply to this Section 7.10(c)(iii).

 

Section 7.11          Accounting Changes.

 

The Borrower shall not make any material change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 

Section 7.12          Prepayments, Etc. of Indebtedness.

 

(a)           None of Holdings, the Borrower or any of its Restricted
Subsidiaries shall voluntarily prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof (it being understood that
payments of regularly scheduled interest and principal shall be permitted) any
Junior Financing or Senior Notes, except (i) the refinancing thereof with the
Net Proceeds of any Indebtedness constituting a Permitted Refinancing, (ii) the
conversion of any Junior Financing or Senior Notes to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) voluntary prepayments, redemptions, purchases, defeasances and
other satisfaction in respect of Junior Financings or Senior Notes prior to
their scheduled maturity in an aggregate amount not to exceed (x) $100,000,000
minus (y) the aggregate amount of Restricted Payments made pursuant to Section
7.06(e), and (iv) if the Total Leverage Ratio, determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such prepayment, redemption, purchase, defeasance or
other satisfaction in respect of Junior Financings or Senior Notes had been made
on the last day of such four quarter period, (A) is less than or equal to 3.50
to 1.00, voluntary prepayments, redemptions, purchases, defeasances and other
satisfaction in respect of Junior Financings or Senior Notes are permitted prior
to their scheduled maturity in an aggregate amount not to exceed the portion, if
any, of the Cumulative Credit on such date that the Borrower elects to apply to
this paragraph, such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied or (B) is less than or equal to 1.50 to 1.00, voluntary
prepayments, redemptions, purchases, defeasances and other satisfaction in
respect of Junior Financings or Senior Notes are permitted prior to their
scheduled maturity in an unlimited amount; provided, however, that
notwithstanding any of the foregoing (i) no payment shall be made in violation
of any subordination terms of any Junior Financing Documentation, and (ii) no
voluntary prepayments, redemptions, purchases, defeasances and other
satisfaction in respect of Junior Financings or Senior Notes shall be made prior
to their scheduled maturity pursuant to Section 7.12(a)(iv)(A) if the Senior
Secured Leverage Ratio, determined on a Pro Forma Basis as of the last day of
the most recently ended Test Period for which financial statements were required
to have been delivered pursuant to Section 6.01(a) or (b), as applicable (or, if
no Test Period has passed, as of the last four quarters ended), is greater than
2.75 to 1.00.

 

(b)           None of Holdings, the Borrower or any of its Restricted
Subsidiaries shall, directly or indirectly, amend, modify or change in any
manner materially adverse to the interests of the Lenders any material term or
condition of any Junior Financing Documentation without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

Section 7.13          Permitted Activities.

 

Notwithstanding anything else herein to the contrary, Holdings shall not engage
in any material operating or business activities; provided that the following
shall be permitted in any event, to the extent otherwise permitted hereunder:
(i) its ownership of the Equity Interests of the Borrower and activities
incidental thereto, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (iii)
the performance of its obligations with respect to the Loan Documents and any
other unsecured

 

115

--------------------------------------------------------------------------------


 

Indebtedness, (iv) any public offering of its common stock or any other issuance
or sale of its Equity Interests, and the maintenance and investment of any
proceeds thereof, and the incurrence of any liabilities, costs and expenses
reasonably related thereto, whether or not such equity issuance is consummated,
(v) financing activities, limited to the issuance of equity securities, the
incurrence of unsecured Indebtedness to the extent permitted under Section 7.03,
the payment of dividends, making contributions to the capital of the Borrower,
making Investments in the Borrower or any of its Restricted Subsidiaries and
guaranteeing the obligations of the Borrower or any of its Restricted
Subsidiaries on an unsecured basis, (vi) participating in tax, accounting and
other administrative matters as a member of the consolidated group of Holdings
and the Borrower, (vii) holding any cash or property (but not operating any
property), including the opening and maintaining of bank and deposit accounts,
(viii) providing indemnification to officers, managers and directors, (ix) any
activities related, complementary or incidental to the foregoing and
(x) liabilities incidental to the conduct of Holdings’ business as a holding
company.  Holdings shall not incur any Liens on Equity Interests of the Borrower
other than those for the benefit of the Secured Parties.

 

Section 7.14          Sale/Leaseback Transactions.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries shall enter
into any Sale/Leaseback Transaction, other than (a) Sale/Leaseback Transactions
in respect of which the Net Cash Proceeds received in connection therewith does
not exceed $25,000,000 in the aggregate during any fiscal year of the Borrower,
determined on a consolidated basis for the Borrower and its Subsidiaries and (b)
the contemplated Sale/Leaseback Transactions described on Schedule 7.14.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01          Events of Default.

 

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

 

(a)           Non-Payment.  Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a) or
6.05(a) (solely with respect to the Borrower) or Article VII (provided that the
covenants in Section 7.10(a) and (b) are subject to cure pursuant to
Section 8.05); or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after written notice thereof by the
Administrative Agent or the Required Lenders to the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

(e)           Cross-Default.  Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any, (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an outstanding aggregate principal amount of not
less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts), the effect of which default

 

116

--------------------------------------------------------------------------------


 

or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise); provided that this clause (e)(B) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; provided, further, that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to
Section 8.02; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Restricted
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) consecutive days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) consecutive days, or an
order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has an investment
grade rating, has been notified of such judgment or order and has not denied
coverage or an effective indemnity) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

(i)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by any Secured Party or the satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 

(j)            Change of Control.  There occurs any Change of Control; or

 

(k)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) ceases to create a valid and perfected
first-priority Lien on and security interest in the Collateral that is (x)
purported to be covered thereby and (y) comprises Property that, when taken
together with all Property as to which such Lien has so ceased to be effective,
has a fair market value in excess of $25,000,000, subject to Liens permitted
under Section 7.01, (i) except to the extent that any such perfection or
priority is not required pursuant to the Collateral and Guarantee Requirement or
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
(other than those necessary due to changes by the Loan Parties)

 

117

--------------------------------------------------------------------------------


 

and (ii) except as to Collateral consisting of Real Property to the extent that
such losses are covered by a lender’s title insurance policy and such insurer
has not denied coverage; or

 

(l)            ERISA.  (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of a Loan Party or a Restricted
Subsidiary in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect.

 

Section 8.02          Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

 

(a)           declare the commitment of each Lender to make Loans or Swing Line
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 8.03          Exclusion of Immaterial Subsidiaries.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of the Borrower, have assets with a
fair market value in excess of 5% of the Total Assets of the Borrower and its
Restricted Subsidiaries (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

 

Section 8.04          Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
and/or under Section 9.11 shall be applied by the Administrative Agent in the
following order (to the fullest extent permitted by mandatory provisions of
applicable Law):

 

118

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees on the Loans, Commitments, Letters of Credit and L/C
Borrowings, and any fees, premiums and scheduled periodic payments due under
Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable.

 

Section 8.05          Borrower’s Right to Cure.

 

(a)           Notwithstanding anything to the contrary contained in Section 8.01
or 8.02, in the event of any Event of Default or potential Event of Default
under the covenants set forth in Sections 7.10(a) and/or (b) and at any time
after the end of an applicable fiscal quarter and until the expiration of the
tenth (10th) Business Day after the date on which financial statements are
required to be delivered with respect to the applicable fiscal quarter
hereunder, if Holdings receives a Specified Equity Contribution, the Borrower
may apply the amount of the net cash proceeds thereof to increase Consolidated
EBITDA with respect to the last fiscal quarter of the relevant Test Period;
provided that such net cash proceeds (i) are actually received by Holdings as
cash equity other than Disqualified Equity Interests (including through capital
contribution of such net cash proceeds to Holdings) no later than ten (10)
Business Days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder and (ii) are Not
Otherwise Applied.  The parties hereby acknowledge that this Section 8.05(a) may
not be relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.10.  The increased amount applicable to any fiscal
quarter shall be applied to such fiscal quarter in each subsequent Test Period
that contains such fiscal quarter.

 

(b)           (i) In each period of four (4) consecutive fiscal quarters, there
shall be at least two (2) fiscal quarters in which no Specified Equity
Contribution is made, (ii) no more than four (4) Specified Equity Contributions
will be made in the aggregate during the term of this Agreement, (iii) the
amount of any Specified Equity Contribution shall be no more than the amount
required to cause the Borrower to be in Pro Forma Compliance with Sections

 

119

--------------------------------------------------------------------------------


 

7.10(a) and/or (b) for any applicable period and (iv) there shall be no pro
forma reduction in Indebtedness with the proceeds of any Specified Equity
Contribution for determining compliance with Sections 7.10(a) and/or (b) for the
fiscal quarter immediately prior to the fiscal quarter in which such Specified
Equity Contribution was made.

 

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01          Appointment and Authority.

 

(a)           Administrative Agent.  Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.

 

(b)           Collateral Agent.  The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuers for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including the second paragraph of Section 10.05),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and acknowledge
and agree that any such action by any Agent shall bind the Lenders.

 

Section 9.02          Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 9.03          Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders

 

120

--------------------------------------------------------------------------------


 

(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law;

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the applicable L/C Issuer.

 

(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.04          Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05          Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article IX shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

121

--------------------------------------------------------------------------------


 

Section 9.06          Resignation and Removal of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, in consultation with
the Borrower, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuers directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it which are outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(a).  Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, issued by the retiring L/C Issuer which are
outstanding at the time of such succession

 

122

--------------------------------------------------------------------------------


 

or make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

Section 9.07          Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.08          No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Joint Bookrunners, Joint Lead Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

Section 9.09          Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04 and 10.05) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the applicable L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

123

--------------------------------------------------------------------------------


 

Section 9.10          Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the L/C Issuers irrevocably authorize the
Administrative Agent:

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank, as the case
may be, shall have been made) and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made), (ii) at the time the property subject to such Lien is Disposed or to be
Disposed as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document to any Person other than a Loan Party,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, (iv) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below or (v) that
constitutes “Excluded Assets” (as such term is defined in the Security
Agreement);

 

(b)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(r), (t), (x) (solely to
the extent such Lien pursuant to such clause 7.01(x) relates to clause 7.01(t))
and (ee) to the extent required by the holder of, or pursuant to the terms of
any agreement governing, the obligations secured by such Liens; and

 

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary as a result of a transaction or designation permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

 

Section 9.11          Cash Management Agreements and Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank or Cash Management Bank that obtains the
benefits of Section 8.04, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

124

--------------------------------------------------------------------------------


 

The Lenders hereby authorize the Administrative Agent to enter into any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement and any such intercreditor agreement is binding
upon the Lenders.

 

Section 9.12          Withholding Tax Indemnity.

 

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower or any other Loan Party
pursuant to Section 3.01 and Section 3.04 and without limiting or expanding the
obligation of the Borrower or any other Loan Party to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.12.  The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.  For the avoidance of doubt, a “Lender” shall, for purposes
of this Section 9.12, include any L/C Issuer and the Swing Line Lender.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01       Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

 

(a)           subject to Section 2.16, extend or increase the Commitment of any
Lender without the written consent of each Lender holding such Commitment (it
being understood that a waiver of any condition precedent or of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

 

(b)           subject to Section 2.16, postpone any date scheduled for, or
reduce or forgive the amount of, any payment of principal or interest under
Section 2.07 or 2.08 without the written consent of each Lender holding the
applicable Obligation (it being understood that the waiver of (or amendment to
the terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest and
it being understood that any change to the definitions of “Total Leverage Ratio”
or “Senior Secured Leverage Ratio” or in the component definitions thereof shall
not constitute a reduction or forgiveness in any rate of interest);

 

(c)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document (or change the timing of payments of
such fees or other amounts) without the written consent of each Lender holding
such Loan, L/C Borrowing or to

 

125

--------------------------------------------------------------------------------


 

whom such fee or other amount is owed (it being understood that any change to
the definitions of “Total Leverage Ratio” or “Senior Secured Leverage Ratio” or
in the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest);

 

(d)           change any provision of this Section 10.01 or decrease the
percentage in the definition of “Required Lenders” without the written consent
of each Lender, or decrease the percentage in the definitions of “Required
Revolving Lenders” or “Required Term A Lenders,” Section 8.04 or the definition
of “Pro Rata Share” or Section 2.12(a), 2.12(f) or 2.13 without the written
consent of each Lender directly affected thereby;

 

(e)           other than in connection with a transaction permitted under
Sections 7.04 or 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(f)            other than in connection with a transaction permitted under
Sections 7.04 or 7.05, release all or substantially all of the aggregate value
of the Guarantees, without the written consent of each Lender;

 

(g)           without the written consent of each Lender adversely affected
thereby, amend the portion of the definition of “Interest Period” that reads as
follows:  “one, two, three or six months thereafter or, to the extent agreed by
each Lender of such Eurodollar Rate Loan, nine or twelve months”; or

 

(h)           modify terms in a manner that treats Classes differently without
the consent of a majority in interest of any adversely affected Class;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
shall adversely affect the rights or duties of an L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, adversely affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, adversely affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; and (iv) Section 2.15 shall not be amended, waived or otherwise
modified without the consent of the Administrative Agent, each L/C Issuer and
the Swing Line Lender.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
to a greater extent than other affected Lenders shall require the consent of
such Defaulting Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders. 
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the Swing Line Lender, Holdings and the Borrower so
long as the obligations of the Revolving Credit Lenders are not affected
thereby.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the Replacement Term A Loans (as

 

126

--------------------------------------------------------------------------------


 

defined below) to permit the refinancing of all outstanding Term A Loans
(“Refinanced Term A Loans”) with one or more replacement term loan tranches
denominated in Dollars (“Replacement Term A Loans”) hereunder; provided that (a)
the aggregate principal amount of such Replacement Term A Loans shall not exceed
the aggregate principal amount of such Refinanced Term A Loans, (b) the
Applicable Rate for such Replacement Term A Loans shall not be higher than the
Applicable Rate for such Refinanced Term A Loans, (c) the Weighted Average Life
to Maturity of Replacement Term A Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term A Loans, at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term A Loans) and (d) all other terms applicable to such Replacement Term A
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term A Loans than, those applicable to such
Refinanced Term A Loans except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term A Loans in effect immediately prior to such refinancing.

 

In addition, notwithstanding the foregoing, this Agreement may be amended or
waived (i) with the written consent of the Administrative Agent, Holdings, the
Borrower and the Required Term A Lenders to waive or amend any mandatory
prepayment of the Term Loans required under Section 2.05 and (ii) with the
written consent of the Administrative Agent, Holdings, the Borrower and the
Required Revolving Lenders to waive or amend any condition precedent to any
extension of credit under the Revolving Credit Facility set forth in
Section 4.02 (it being understood that amendments, modifications, supplements or
waivers of any other provision of any Loan Document, including any
representation or warranty, any covenant or any Default, shall be deemed to be
effective for purposes of determining whether the conditions precedent set forth
in Section 4.02 have been satisfied regardless of whether the Required Revolving
Lenders shall have consented to such amendment, modification, supplement or
waiver).

 

Notwithstanding anything to the contrary contained in this Section 10.01,
(i) the Borrower and the Administrative Agent may, without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Section 2.14; (ii) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (iii) the Administrative Agent is hereby authorized by the
Lenders to approve the forms of Collateral Documents, and to enter into any Loan
Documents in such forms as approved by it; and (iv) guarantees, collateral
security documents and related documents executed by any Person in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended, supplemented and waived
with the consent of the Administrative Agent at the request of the Borrower
without the need to obtain the consent of any other Lender if such amendment,
supplement or waiver is delivered in order (a) to comply with or reflect
customary practices under local Law or advice of local counsel, (b) to cure
ambiguities, omissions, mistakes or defects or (c) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

 

Section 10.02       Notices and Other Communications; Facsimile Copies.

 

(a)           Notices; Effectiveness; Electronic Communications.

 

(i)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (ii) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(A)          if to Holdings, the Borrower, the Administrative Agent, any L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

 

(B)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

127

--------------------------------------------------------------------------------


 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (ii) below shall be effective as provided in such
subsection (ii).

 

(ii)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Each of the Administrative Agent, Holdings
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(b)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Loan
Parties, any Lender, the L/C Issuers or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Loan Parties, any Lender, the L/C Issuers or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(c)           Change of Address, Etc.  Each of Holdings, the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuers
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available

 

128

--------------------------------------------------------------------------------


 

through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

(d)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuers, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

Section 10.03       No Waiver; Cumulative Remedies.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

Section 10.04       Attorney Costs and Expenses.

 

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Agents for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, which shall be limited to Cahill Gordon & Reindel LLP and
one local counsel as reasonably necessary in each relevant jurisdiction material
to the interests of the Lenders taken as a whole and (b) from and after the
Closing Date, to pay or reimburse the Administrative Agent and the Lenders for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all respective Attorney Costs, which shall be limited to
Attorney Costs of one counsel to the Administrative Agent and the Lenders and
one local

 

129

--------------------------------------------------------------------------------


 

counsel in each relevant jurisdiction material to the interests of the Lenders
and solely in the case of an actual or potential conflict of interest, one
additional counsel in each relevant jurisdiction to each group of similarly
situated affected Lenders).  The foregoing costs and expenses shall include all
reasonable search, filing, recording and title insurance charges and fees
related thereto, and other reasonable out of pocket expenses incurred by any
Agent.  The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.  All amounts
due under this Section 10.04 shall be paid within ten (10) Business Days
following receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail; provided that, with respect to the Closing
Date, all amounts due under this Section 10.04 shall be paid on the Closing Date
solely to the extent invoiced to the Borrower within three (3) Business Days of
the Closing Date.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
discretion.  For the avoidance of doubt, this Section 10.04 shall not apply to
Taxes, except any Taxes that represent costs and expenses arising from any
non-Tax claim.

 

Section 10.05       Indemnification by the Borrower.

 

The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Joint Lead Arranger and Joint Bookrunner and their Affiliates, and the
respective officers, directors, employees, partners, agents, advisors and other
representatives of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of an actual or potential conflict of interest, one
additional counsel in each relevant jurisdiction to each group of similarly
situated affected Indemnitees) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom including any refusal by an L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit, or (c) any actual or alleged presence or Release of Hazardous
Materials at, on, under or from any property or facility currently or formerly
owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability related in any way to any Loan Parties or any Subsidiary
(other than any such presence, Release or Environmental Liability that has been
determined by a final, non-appealable judgment of a court of competent authority
to have resulted solely from acts of omissions by Persons other than Borrower or
any of its Subsidiaries after the Administrative Agent sells the applicable
property or facility pursuant to a foreclosure or has accepted a deed in lieu of
foreclosure), or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Borrower or any other person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any Indemnitee Related Party, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (y) a material breach of any obligations under any Loan Document
by such Indemnitee or of any Indemnitee Related Party, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role under any Facility and other than any claims arising out of any act
or omission of Holdings, the Borrower, the Investors or any of their respective
Affiliates.  No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee, Loan Party or any Subsidiary have any
liability for any

 

130

--------------------------------------------------------------------------------


 

special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) (other than, in
the case of any Loan Party, in respect of any such damages incurred or paid by
an Indemnitee to a third party and for any out-of-pocket expenses); it being
agreed that this sentence shall not limit the indemnification obligations of any
Loan Party.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are
consummated.  All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05.  The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.  For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.  For purposes hereof, an “Indemnitee Related Party” of an Indemnitee
means (1) any controlling person or controlled Affiliate of such Indemnitee,
(2) the respective directors, officers, or employees of such Indemnitee or any
of its controlling persons or controlled Affiliates and (3) the respective
agents of such Indemnitee or any of its controlling persons or controlled
Affiliates, in the case of this clause (3), acting at the instructions of such
Indemnitee, controlling person or such controlled Affiliate, provided, that each
reference to a controlled Affiliate or controlling person in this sentence
pertains to a controlled affiliate or controlling person involved in the
negotiation of this Agreement.

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this paragraph are subject to the provisions of
Section 2.12(d).

 

To the fullest extent permitted by applicable Law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto or any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No party hereto nor any Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and non-appealable judgment of a court of competent jurisdiction. 
For the avoidance of doubt, this paragraph shall not limit the obligation of the
Borrower to indemnify each Indemnitee for any liabilities or damages incurred by
such Indemnitee that are asserted against such Indemnitee by a third party that
are payable by the Borrower pursuant to the first paragraph of this
Section 10.05.

 

The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

131

--------------------------------------------------------------------------------


 

Section 10.06       Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

Section 10.07       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee, (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below and subject to Section 10.07(d) below, any Lender may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)          the Borrower (not to be unreasonably withheld or delayed); provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof and provided,
further, that no consent of the Borrower shall be required for (i) an assignment
of all or a portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund, (ii) an assignment related to Revolving Credit Commitments or
Revolving Credit Exposure to a Revolving Credit Lender or an Affiliate of a
Revolving Credit Lender or an Approved Fund of a Revolving Credit Lender or
(iii) if a Specified Default has occurred and is continuing, any Eligible
Assignee;

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of (i) all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) all or any portion of a Revolving Credit Commitment to a Revolving
Credit Lender or an Affiliate of a Revolving Credit Lender or an Approved Fund
of a Revolving Credit Lender;

 

(C)          each L/C Issuer at the time of such assignment, provided that no
consent of the L/C Issuers shall be required for any assignment not related to
Revolving Credit Commitments or Revolving Credit Exposure; and

 

132

--------------------------------------------------------------------------------


 

(D)          the Swing Line Lender; provided that no consent of the Swing Line
Lender shall be required for any assignment not related to Revolving Credit
Commitments or Revolving Credit Exposure.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans or Commitments to any Affiliated Lender shall also be
subject to the requirements set forth in Section 10.07(k).

 

(ii)            Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of (x) $5,000,000 (in the case of each Revolving Credit Loan) and shall
be in increments of an amount of $1,000,000 in excess thereof unless each of the
Borrower and the Administrative Agent otherwise consents, (y) $250,000 (in the
case of an assignment of a Term Loan by the Initial Lenders during the initial
syndication of the Term Loans) and shall be in increments of an amount of
$250,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents and (z) $1,000,000 (in the case of an assignment of any
other Term Loan), and shall be in increments of an amount of $1,000,000 in
excess thereof unless each of the Borrower and the Administrative Agent
otherwise consents, provided in each case that such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent, in its
sole discretion, may elect to waive such processing and recordation fee;

 

(C)          the Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire; and

 

(D)          on or before the date on which it becomes a party to this
Agreement, the Eligible Assignee shall deliver to the Borrower and the
Administrative Agent the forms or certifications, as applicable, described in
Section 3.01(d), to the extent required thereby.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the

 

133

--------------------------------------------------------------------------------


 

“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, and,
with respect to itself, any Lender, at any reasonable time and from time to time
upon reasonable prior notice.  This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).  Notwithstanding the foregoing, in
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender nor shall the
Administrative Agent be obligated to monitor the aggregate amount of Term Loans
or Incremental Term Loans held by Affiliated Lenders.

 

(e)           Any Lender may, without the consent of the Borrower, the
Administrative Agent, the L/C Issuer or the Swing Line Lender, at any time sell
participations to any Person (other than a natural person, Holdings or any of
its Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that requires the affirmative vote of such Lender.  Subject to Section 10.07(f),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections, including the requirement to provide the forms and certificates
pursuant to Section 3.01(d), and Sections 3.06 and 3.07) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c) and any such Participant shall be deemed to be a Lender for
purposes of the definition of Indemnified Taxes.  To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to the limitations and benefits of Section 2.13, to the same
extent as if it were a Lender.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of the Borrower (solely for tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary;
provided that no Lender shall have any obligation to disclose all or a portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish in
connection with a request, inquiry or examination by a Governmental Authority
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The Loan Parties and each Non-Debt Fund Affiliate (by its
acquisition of a participation in any Lender’s rights and/or obligations under
this Agreement) hereby agree that if a case under Title 11 of the United States
Code is commenced against any Loan Party, to the extent that any Non-Debt Fund
Affiliate would have the right to direct any Participant with respect to any
vote with respect to any plan of reorganization with respect to any Loan Party
(or to directly vote on such plan of reorganization) as a result of any
participation taken by such Non-Debt Fund Affiliate pursuant to this Section
10.07(e), such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Participant) with respect to any plan of reorganization of such
Loan Party shall not be counted except that such Non-Debt Fund Affiliate’s vote
(in its capacity as a Participant) may be counted to the extent any such plan of
reorganization proposes to treat the participation in any Obligations held by
such Non-Debt Fund Affiliate in a manner that is less favorable in any material
respect to such Non-Debt Fund Affiliate than the proposed treatment of similar
Obligations held by Lenders or Participants that are not Affiliates of the
Borrower.  Each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt

 

134

--------------------------------------------------------------------------------


 

Fund Affiliate’s attorney-in-fact, with full authority in the place and stead of
such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund Affiliate
(solely in respect of Loans and participations therein and not in respect of any
other claim or status such Non-Debt Fund Affiliate may otherwise have), from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this paragraph.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to a greater
payment results from any change in any Laws (in the case of a payment under
Section 3.04 or 3.05) or any Change in Tax Law (in the case of a payment under
Section 3.01) occurring after the date on which the sale of such participation
takes place.

 

(g)                                  Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04 and 3.05
(subject to the requirements and the limitations of such Sections, including the
requirement to provide the forms and certificates pursuant to Section 3.01(d),
and Sections 3.06 and 3.07); provided that a SPC shall not be entitled to any
greater payments under Section 3.01, 3.04 or 3.05 than the applicable Lender
would have been entitled to receive absent the grant to such SPC, except to the
extent such entitlement to a greater payment results from any change in any Laws
(in the case of a payment under Section 3.04 or 3.05) or any Change in Tax Law
(in the case of a payment under Section 3.01) occurring after the date on which
the grant of the option takes place, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder.  The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. 
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, without the consent of the Borrower or the Administrative
Agent, (1) any Lender may in accordance with Applicable Law create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it and (2) any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities; provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any L/C Issuer or Swing Line Lender may, upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as an L/C Issuer or Swing
Line Lender,

 

135

--------------------------------------------------------------------------------


 

respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or Swing Line Lender
shall have identified a successor L/C Issuer or Swing Line Lender reasonably
acceptable to the Borrower willing to accept its appointment as successor L/C
Issuer or Swing Line Lender, as applicable, and the effectiveness of such
resignation shall be conditioned upon such successor assuming the rights and
duties of the L/C Issuer or Swing Line Lender, as applicable.  In the event of
any such resignation of an L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders willing to accept such appointment
a successor L/C Issuer or Swing Line Lender hereunder; provided that no failure
by the Borrower to appoint any such successor shall affect the resignation of
the relevant L/C Issuer or the Swing Line Lender, as the case may be, except as
expressly provided above.  If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans, Eurodollar Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

(k)                                 (i)  Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to any Affiliated Lender in accordance with Section 10.07(b);
provided that:

 

(A)                               no Default or Event of Default has occurred or
is continuing or would result therefrom;

 

(B)                               the assigning Lender and Affiliated Lender
purchasing such Lender’s Term Loans, as applicable, shall execute and deliver to
the Administrative Agent an assignment agreement substantially in the form of
Exhibit K hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;

 

(C)                               for the avoidance of doubt, Lenders shall not
be permitted to assign Term Commitments (other than Incremental Term
Commitments), Revolving Credit Commitments or Revolving Credit Loans to any
Affiliated Lender;

 

(D)                               any Term Loans assigned to any Purchasing
Company Party shall be automatically and permanently cancelled for upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(E)                                each Affiliated Lender represents and
warrants as of the date of any assignment to such Affiliated Lender pursuant to
this Section 10.07(k) that neither the Affiliated Lender nor any of its
Affiliates has any Material Non-Public Information;

 

(F)                                 (i) no Purchasing Company Party may use the
proceeds from Revolving Credit Loans or Swing Line Loans to purchase any Term
Loans and (ii) Term Loans may only be purchased by a Purchasing Company Party
if, after giving effect to any such purchase, the sum of (x) the excess of the
aggregate Revolving Credit Commitments at such time less the aggregate Revolving
Credit Exposure plus (y) the amount of unrestricted cash and Cash Equivalents of
the Borrower and its Restricted Subsidiaries shall be not less than $75,000,000;
and

 

(G)                               no Term Loan may be assigned to an Affiliated
Lender pursuant to this Section 10.07(k), if after giving effect to such
assignment, Affiliated Lenders in the aggregate would own in excess of 20% of
any Class of Term Loans then outstanding.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, no
Non-Debt Fund Affiliate shall have any right to (i) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Loan Parties
are not invited, (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the

 

136

--------------------------------------------------------------------------------


 

Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article II), or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents.

 

(l)                                     Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders”, “Required Revolving
Lenders” or “Required Term A Lenders” to the contrary, for purposes of
determining whether the Required Lenders, the Required Term A Lenders or the
Required Revolving Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document:

 

(x)                                 except if a Non-Debt Fund Affiliate (in its
capacity as a Lender) is proposed to be treated in a disproportionately adverse
manner, all Term Loans held by any Non-Debt Fund Affiliate shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders or
Required Term A Lenders have taken any actions; and

 

(y)                                 all Term Loans, Revolving Credit Commitments
and Revolving Credit Exposure held by Debt Fund Affiliates may not account for
more than 50% of the Term Loans, Revolving Credit Commitments and Revolving
Credit Exposure of consenting Lenders included in determining whether the
Required Lenders, the Required Term A Lenders or the Required Revolving Lenders
have consented to any action pursuant to Section 10.01.

 

(m)                             Additionally, the Loan Parties and each Non-Debt
Fund Affiliate hereby agree that if a case under Title 11 of the United States
Code is commenced against any Loan Party, such Loan Party shall seek (and each
Non-Debt Fund Affiliate shall consent) to provide that the vote of any Non-Debt
Fund Affiliate (in its capacity as a Lender) with respect to any plan of
reorganization of such Loan Party shall not be counted except that such Non-Debt
Fund Affiliate’s vote (in its capacity as a Lender) may be counted to the extent
any such plan of reorganization proposes to treat the Obligations held by such
Non-Debt Fund Affiliate in a manner that is less favorable in any material
respect to such Non-Debt Fund Affiliate than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower.  Each
Non-Debt Fund Affiliate hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Non-Debt Fund
Affiliate’s attorney-in-fact, with full authority in the place and stead of such
Non-Debt Fund Affiliate and in the name of such Non-Debt Fund Affiliate (solely
in respect of Loans and participations therein and not in respect of any other
claim or status such Non-Debt Fund Affiliate may otherwise have), from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this paragraph.

 

(n)                                 In the event that any Revolving Credit
Lender shall become a Defaulting Lender then such L/C Issuer or Swing Line
Lender shall have the right, but not the obligation, at its own expense, upon
notice to such Lender, the Borrower and the Administrative Agent, to replace
such Lender at par with an assignee (in accordance with and subject to the
restrictions contained in Section 10.07(b) above), and such Lender hereby agrees
to transfer and assign at par without recourse (in accordance with and subject
to the restrictions contained in Section 10.07(b) above, including, for the
avoidance of doubt, the prior written consent of the Borrower to the extent
otherwise required by Section 10.07(b)) all its interests, rights and
obligations in respect of its Revolving Credit Commitment to such assignee and,
subject to Section 2.15, all obligations of the Borrower owing to the assigning
Lender relating to the Loans, Commitments and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with any such Assignment and Assumption; provided, however, that no such
assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority.

 

137

--------------------------------------------------------------------------------


 

Section 10.08                      Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or self
regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process; provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation; (d) only to the extent to be used in connection with the
Transactions and matters related to the administration of the Loan Documents, to
any other party to this Agreement; (e) only to the extent to be used in
connection with the Transactions and matters related to the administration of
the Loan Documents, subject to an agreement containing provisions substantially
the same as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any pledgee referred to in Section 10.07(g),
counterparty or prospective counterparty to a Swap Contract, Eligible Assignee
of or Participant in, or any prospective Eligible Assignee of or Participant in
any of its rights or obligations under this Agreement; (f) with the written
consent of the Borrower; (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08 or becomes
available to the Administrative Agent, any Joint Bookrunner, any Lender, the L/C
Issuer or any of their respective Affiliates on a non-confidential basis from a
source other than a Loan Party or any Investor or their respective related
parties (so long as such source is not known to the Administrative Agent, such
Joint Bookrunner, such Lender, the L/C Issuer or any of their respective
Affiliates to be bound by confidentiality obligations to any Loan Party); (h) to
any Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any Agent
or Lender; (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to Loan Parties and
their Subsidiaries received by it from such Lender) or to the CUSIP Service
Bureau or any similar organization; (j) to the extent that such Information is
independently developed by the Agents or the Lenders so long as such disclosure
does not reveal any confidential Information, (k) for purposes of establishing a
“due diligence” defense, or (l) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder.  In addition, the Agents and the Lenders may disclose
the existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions.  For the purposes of this
Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that, in the case of
information received from a Loan Party after the Closing Date, such information
is clearly identified at the time of delivery as confidential or is delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof.  Any Person required to maintain
the confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
The Agents and the Lenders agree to use confidential Information only in
connection with the Transactions and matters related to the administration of
the Loan Documents.

 

Section 10.09                      Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any

 

138

--------------------------------------------------------------------------------


 

unpaid fees, costs and expenses payable hereunder) is authorized at any time and
from time to time, without prior notice to the Borrower, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party and
each of its Subsidiaries) to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Administrative Agent to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law.

 

Section 10.10                      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

Section 10.11                      Counterparts.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document. 
The Agents may also require that any such documents and signatures delivered by
facsimile or electronic transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by facsimile or
electronic transmission.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

139

--------------------------------------------------------------------------------


 

Section 10.12                      Integration; Termination.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. 
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

Section 10.13                      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 10.14                      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

Section 10.15                      GOVERNING LAW.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
(OTHER THAN ANY LOAN DOCUMENT EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER
JURISDICTION) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY OTHER LAWS.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND
AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF

 

140

--------------------------------------------------------------------------------


 

ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN SECTION 10.02.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.16                      WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.17                      Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, each Agent, the Swing Line Lender and L/C Issuer that each such Lender,
Agent, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, each Agent and each
Lender and their respective successors and assigns, in each case in accordance
with Section 10.07 (if applicable) and except that no Loan Party shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

 

Section 10.18                      USA Patriot Act.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name, address and tax identification number of the Loan
Parties and other information regarding the Loan Parties that will allow such
Lender or the Administrative Agent, as applicable, to identify the Loan Parties
in accordance with the USA Patriot Act.  This notice is given in accordance with
the requirements of the USA Patriot Act and is effective as to the Lenders and
the Administrative Agent.

 

Section 10.19                      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Joint Lead Arrangers are arm’s-length commercial transactions between
the Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the other Joint Lead Arrangers and the Lenders, on the
other hand, (B) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each other Joint Lead
Arranger and each Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for each Loan
Party or any of their respective Affiliates, or any other Person and (B) neither
the Administrative Agent, any

 

141

--------------------------------------------------------------------------------


 

other Joint Lead Arranger nor any Lender has any obligation to the Loan Parties
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the other Joint
Lead Arrangers, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their respective Affiliates, and neither the Administrative
Agent nor any other Arranger nor any Lender has any obligation to disclose any
of such interests to the Loan Parties or any of their respective Affiliates.  To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the other Joint
Lead Arrangers and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

ARTICLE XI
GUARANTEE

 

Section 11.01                      The Guarantee.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrower, and all other Obligations from time to time owing to
the Secured Parties by any Loan Party under any Loan Document or any Secured
Hedge Agreement or any Cash Management Agreement, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantors hereby jointly and
severally agree that if the Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever (except to the extent otherwise required
by any Loan Document), and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

Section 11.02                      Obligations Unconditional.The obligations of
the Guarantors under Section 11.01 shall constitute a guaranty of payment and to
the fullest extent permitted by applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full).  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

 

(a)                                 at any time or from time to time, without
notice to the Guarantors, to the extent permitted by Law, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
amended in any respect, or any right under the Loan Documents or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the Guaranteed Obligations, any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

142

--------------------------------------------------------------------------------


 

(d)                                 any Lien or security interest granted to, or
in favor of, an L/C Issuer or any Lender or Agent as security for any of the
Guaranteed Obligations shall fail to be perfected;

 

(e)                                  the release of any other Guarantor pursuant
to Section 11.09;

 

(f)                                   any change in the corporate, partnership
or other existence, structure or ownership of the Borrower or any Guarantor, or
any other guarantor of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding (including under any
Debtor Relief Law) affecting the Borrower, any Guarantor or any other guarantor
of the Obligations, or any of their respective assets or any resulting release
or discharge of any obligation of the Borrower, any Guarantor or any other
guarantor of the Guaranteed Obligations;

 

(g)                                  any one or more of the Secured Parties
becomes the subject of a Bankruptcy Event;

 

(h)                                 any borrowing or grant of a security
interest by the Borrower, as debtor-in-possession, under Section 364 of the
Bankruptcy Code; or

 

(i)                                     the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of the claims of the Secured Parties
for repayment of all or any part of the Guaranteed Obligations.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever (except to
the extent otherwise required by any Loan Document), and any requirement that
any Secured Party exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations.  The
Guarantors waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Secured Party
upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee.  This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
person at any time of any right or remedy against the Borrower or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto.  This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

 

Section 11.03                      Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

Section 11.04                      Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations. 
Any

 

143

--------------------------------------------------------------------------------


 

Indebtedness of any Loan Party permitted pursuant to Section 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth the subordination provisions of the Security Agreement.

 

Section 11.05                      Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

Section 11.06                      Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under Section 3213 of the New York Civil Practice Law and
Rules.

 

Section 11.07                      Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08                      General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 11.10) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

 

Section 11.09                      Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests of any Subsidiary Guarantor are
sold or otherwise transferred to a Person or Persons none of which is a Loan
Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary (any such
Subsidiary Guarantor, and any Subsidiary Guarantor referred to in clause (i), a
“Transferred Guarantor”), such Transferred Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Administrative Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied
(other than Cash Management Obligations, obligations under

 

144

--------------------------------------------------------------------------------


 

Secured Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made), and no Letter of
Credit remains outstanding (except any Letter of Credit the Outstanding Amount
of which the Obligations related thereto has been Cash Collateralized or for
which a backstop letter of credit reasonably satisfactory to the applicable L/C
Issuer has been put in place), this Agreement and the Guarantees made herein
shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement.

 

Section 11.10       Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment.  Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04.  The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuers, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuers, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

[Signature Pages Follow]

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ONEX RESCARE HOLDINGS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RES-CARE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Res-Care, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Subsidiary Guarantors:

 

 

 

ACCENT HEALTH CARE, INC.

 

ALL WAYS CARING SERVICES, INC.

 

ALTERNATIVE CHOICES, INC.

 

ALTERNATIVE YOUTH SERVICES, INC.

 

ARBOR E&T, LLC

 

B.W.J. OPPORTUNITY CENTERS, INC.

 

BOLIVAR DEVELOPMENTAL TRAINING CENTER, INC.

 

BRALEY & THOMPSON, INC.

 

CAPITAL TX INVESTMENTS, INC.

 

CAREERS IN PROGRESS, INC.

 

CATX PROPERTIES, INC.

 

CNC / ACCESS, INC.

 

COMMUNITY ADVANTAGE, INC.

 

COMMUNITY ALTERNATIVES HOME CARE, INC.

 

COMMUNITY ALTERNATIVES ILLINOIS, INC.

 

COMMUNITY ALTERNATIVES INDIANA, INC.

 

COMMUNITY ALTERNATIVES KENTUCKY, INC.

 

COMMUNITY ALTERNATIVES MISSOURI, INC.

 

COMMUNITY ALTERNATIVES MOBILE NURSING, INC.

 

COMMUNITY ALTERNATIVES NEBRASKA, INC.

 

COMMUNITY ALTERNATIVES NEW MEXICO, INC.

 

COMMUNITY ALTERNATIVES OF WASHINGTON, D.C., INC.

 

COMMUNITY ALTERNATIVES PHARMACY, INC.

 

COMMUNITY ALTERNATIVES TEXAS PARTNER, INC.

 

COMMUNITY ALTERNATIVES VIRGINIA, INC.

 

CREATIVE NETWORKS, L.L.C.

 

EDUCARE COMMUNITY LIVING - NORMAL LIFE, INC.

 

EDUCARE COMMUNITY LIVING - TEXAS LIVING CENTERS, INC.

 

EDUCARE COMMUNITY LIVING CORPORATION - GULF COAST

 

EDUCARE COMMUNITY LIVING CORPORATION - MISSOURI

 

EDUCARE COMMUNITY LIVING CORPORATION - NEVADA

 

EDUCARE COMMUNITY LIVING CORPORATION - NEW MEXICO

 

EDUCARE COMMUNITY LIVING CORPORATION - NORTH CAROLINA

 

EDUCARE COMMUNITY LIVING CORPORATION - TEXAS

 

EDUCARE COMMUNITY LIVING CORPORATION - AMERICA

 

EMPLOY-ABILITY UNLIMITED, INC.

 

GENERAL HEALTH CORPORATION

 

HABILITATION OPPORTUNITIES OF OHIO, INC.

 

J. & J. CARE CENTERS, INC.

 

JOB READY, INC.

 

[Signature Page to Res-Care, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NORMAL LIFE, INC.

 

NORMAL LIFE FAMILY SERVICES, INC.

 

NORMAL LIFE OF CALIFORNIA, INC.

 

NORMAL LIFE OF CENTRAL INDIANA, INC.

 

NORMAL LIFE OF GEORGIA, INC.

 

NORMAL LIFE OF LAFAYETTE, INC.

 

NORMAL LIFE OF LAKE CHARLES, INC.

 

NORMAL LIFE OF LOUISIANA, INC.

 

NORMAL LIFE OF SOUTHERN INDIANA, INC.

 

P.S.I. HOLDINGS, INC.

 

PEOPLESERVE, INC.

 

PHARMACY ALTERNATIVES, LLC

 

RAISE GEAUGA, INC.

 

REHAB WITHOUT WALLS, INC.

 

RES-CARE ALABAMA, INC.

 

RES-CARE ARKANSAS, INC.

 

RES-CARE CALIFORNIA, INC.

 

RES-CARE FLORIDA, INC.

 

RES-CARE IDAHO, INC.

 

RES-CARE ILLINOIS, INC.

 

RES-CARE IOWA, INC.

 

RES-CARE KANSAS, INC.

 

RES-CARE MICHIGAN, INC.

 

RES-CARE NEW JERSEY, INC.

 

RES-CARE OHIO, INC.

 

RES-CARE OKLAHOMA, INC.

 

RES-CARE PREMIER, INC.

 

RES-CARE TRAINING TECHNOLOGIES, INC.

 

RES-CARE WASHINGTON, INC.

 

RES-CARE WISCONSIN, INC.

 

RESCARE PENNSYLVANIA HEALTH MANAGEMENT SERVICES, INC.

 

RESCARE PENNSYLVANIA HOME HEALTH ASSOCIATES, INC.

 

ROCKCREEK, INC.

 

RSCR CALIFORNIA, INC.

 

RSCR INLAND, INC.

 

RSCR WEST VIRGINIA, INC.

 

SOUTHERN HOME CARE SERVICES, INC.

 

TANGRAM REHABILITATION NETWORK, INC.

 

TEXAS HOME MANAGEMENT, INC.

 

THE CITADEL GROUP, INC.

 

VOCA CORP.

 

VOCA CORPORATION OF AMERICA

 

VOCA CORPORATION OF WEST VIRGINIA, INC.

 

VOCA CORPORATION OF FLORIDA

 

VOCA CORPORATION OF INDIANA

 

VOCA CORPORATION OF MARYLAND

 

VOCA CORPORATION OF NEW JERSEY

 

VOCA CORPORATION OF NORTH CAROLINA

 

VOCA CORPORATION OF OHIO

 

[Signature Page to Res-Care, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

VOCA OF INDIANA, LLC

 

VOCA RESIDENTIAL SERVICES, INC.

 

YOUTHTRACK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Res-Care, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

EDUCARE COMMUNITY LIVING LIMITED PARTNERSHIP

 

 

 

By:

Community Alternatives Texas Partner, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NORMAL LIFE OF INDIANA

 

 

 

 

By:

Normal Life of Central Indiana, Inc.,

 

 

one of its General Partners

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

and

 

 

 

 

 

By:

Normal Life of Southern Indiana, Inc.,

 

 

the other General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARBOR PEO, INC.

 

FRANKLIN CAREER COLLEGE INCORPORATED

 

RES-CARE EUROPE, INC.

 

RESCARE DTS INTERNATIONAL, LLC

 

RESCARE FINANCE, INC.

 

RESCARE INTERNATIONAL, INC.

 

REST ASSURED, LLC

 

THE ACADEMY FOR INDIVIDUAL EXCELLENCE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Res-Care, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, L/C Issuer, Swing Line Lender and
as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Res-Care, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

[OTHER LENDERS], as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Res-Care, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01A

 

Lender:

 

Revolving Credit Commitment:

 

Term A Commitment

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

26,666,666.66

 

$

23,333,333.34

 

 

 

 

 

 

 

JP Morgan Chase Bank, N.A.

 

$

24,000,000.00

 

$

21,000,000.00

 

 

 

 

 

 

 

Royal Bank of Canada

 

$

24,000,000.00

 

$

21,000,000.00

 

 

 

 

 

 

 

US Bank, National Association

 

$

18,666,666.67

 

$

16,333,333.33

 

 

 

 

 

 

 

RBS Citizens, N.A.

 

$

18,666,666.67

 

$

16,333,333.33

 

 

 

 

 

 

 

Fifth Third Bank

 

$

14,666,666.67

 

$

12,833,333.33

 

 

 

 

 

 

 

General Electric Capital Corporation

 

$

9,666,666.67

 

$

0

 

 

 

 

 

 

 

GE Capital Finance Inc.

 

$

5,000,000.00

 

$

12,833,333.33

 

 

 

 

 

 

 

Branch Banking and Trust Company

 

$

13,333,333.33

 

$

11,666,666.67

 

 

 

 

 

 

 

Regions Bank

 

$

13,333,333.33

 

$

11,666,666.67

 

 

 

 

 

 

 

Raymond James Bank, FSB

 

$

10,666,666.67

 

$

9,333,333.33

 

 

 

 

 

 

 

Export Development Canada

 

$

8,000,000.00

 

$

7,000,000.00

 

 

 

 

 

 

 

First Tennessee Bank National Association

 

$

8,000,000.00

 

$

7,000,000.00

 

 

 

 

 

 

 

Old National Bank

 

$

5,333,333.33

 

$

4,666,666.67

 

 

 

 

 

 

 

TOTAL

 

$

200,000,000

 

175,000,000

 

 

--------------------------------------------------------------------------------